Exhibit 10.2

CREDIT AND GUARANTY AGREEMENT

dated as of May 26, 2011

among

XERIUM TECHNOLOGIES, INC. and XERIUM TECHNOLOGIES LIMITED,

as Borrowers,

CERTAIN SUBSIDIARIES OF THE BORROWERS,

as Guarantors,

VARIOUS BANKS,

CITIBANK, N.A.,

as Administrative Agent

and

CITICORP NORTH AMERICA, INC.,

as Collateral Agent

***

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arranger and Joint Bookrunner,

and

JEFFERIES FINANCE LLC,

as Joint Lead Arranger and Joint Bookrunner

and as Syndication Agent

 

 

U.S. Dollars $155,000,000

EUR 87,000,000

 

 

NOTE: THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY OR ANY DOCUMENT WHICH
CONSTITUTES SUBSTITUTE DOCUMENTATION THEREOF, INCLUDING WRITTEN CONFIRMATIONS OR
REFERENCES THERETO, INTO AUSTRIA AS WELL AS PRINTING OUT ANY E-MAIL
COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN AUSTRIA OR SENDING ANY E-MAIL
COMMUNICATION TO WHICH A PDF SCAN OF THIS DOCUMENT IS ATTACHED TO AN AUSTRIAN
ADDRESSEE OR SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL
SIGNATURE WHICH REFERS TO THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE MAY CAUSE THE
IMPOSITION OF AUSTRIAN STAMP DUTY. ACCORDINGLY, IN PARTICULAR KEEP THE ORIGINAL
DOCUMENT AS WELL AS ALL CERTIFIED COPIES THEREOF AND WRITTEN AND SIGNED
REFERENCES THERETO OUTSIDE OF AUSTRIA AND AVOID PRINTING OUT ANY EMAIL
COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN AUSTRIA OR SENDING ANY E-MAIL
COMMUNICATION TO WHICH A PDF SCAN OF THIS DOCUMENT IS ATTACHED TO AN AUSTRIAN
ADDRESSEE OR SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL
SIGNATURE WHICH REFERS TO THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.        DEFINITIONS AND INTERPRETATION      2   

1.1

  Definitions      2   

1.2

  Accounting Terms      39   

1.3

  Interpretation, etc      40    SECTION 2.        LOANS AND LETTERS OF CREDIT
     40   

2.1

  Initial Term Loans      40   

2.2

  Revolving Loans      40   

2.3

  Swing Loans      41   

2.4

  Letters of Credit      43   

2.5

  Pro Rata Shares; Availability of Funds      47   

2.6

  Use of Proceeds      48   

2.7

  Evidence of Debt; Register; Banks’ Books and Records; Promissory Notes      48
  

2.8

  Interest on Loans      49   

2.9

  Conversion/Continuation      50   

2.10

  Default Interest      51   

2.11

  Fees      51   

2.12

  Scheduled Payments      52   

2.13

  Voluntary Prepayments/Commitment Reductions      52   

2.14

  Mandatory Prepayments      53   

2.15

  Application of Prepayments/Reductions/Scheduled Payments; Prepayment Premium
     56   

2.16

  General Provisions Regarding Payments      57   

2.17

  Ratable Sharing      59   

2.18

  Making or Maintaining LIBOR Loans or Euribor Loans      59   

2.19

  Increased Costs; Capital Adequacy      61   

2.20

  Taxes; Withholding, etc      62   

2.21

  Obligation to Mitigate      66   

2.22

  Tax Credit      67   

2.23

  Defaulting Banks      67   

2.24

  Removal or Replacement of a Bank      69   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

2.25

  [Reserved]      70   

2.26

  Facility Increase      70    SECTION 3.        CONDITIONS PRECEDENT      74   

3.1

  Conditions to Closing Date      74   

3.2

  Conditions to Each Credit Extension      79    SECTION
4.        REPRESENTATIONS AND WARRANTIES      79   

4.1

  Organization; Requisite Power and Authority; Qualification      80   

4.2

  Capital Stock and Ownership      80   

4.3

  Due Authorization      80   

4.4

  No Conflict      80   

4.5

  Governmental Consents      80   

4.6

  Binding Obligation      81   

4.7

  Historical Financial Statements      81   

4.8

  Business Plan      81   

4.9

  No Material Adverse Change      81   

4.10

  [Reserved]      81   

4.11

  Adverse Proceedings, etc      81   

4.12

  Payment of Taxes      81   

4.13

  Properties      82   

4.14

  Environmental Matters      82   

4.15

  No Defaults      83   

4.16

  Material Contracts      83   

4.17

  Governmental Regulation      83   

4.18

  Margin Stock      83   

4.19

  Employee Matters      83   

4.20

  Employee Benefit Plans      83   

4.21

  Certain Fees      84   

4.22

  Solvency      84   

4.23

  Anti-Terrorism Laws      84   

4.24

  Compliance with Statutes, etc      84   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

4.25

  Disclosure      84   

4.26

  Insurance      85   

4.27

  Use of Proceeds      85   

4.28

  UK Establishment      85    SECTION 5.        AFFIRMATIVE COVENANTS      85   

5.1

  Financial Statements and Other Reports      85   

5.2

  Existence      88   

5.3

  Payment of Taxes and Claims      89   

5.4

  Maintenance of Properties      89   

5.5

  Insurance      89   

5.6

  Books and Records; Inspections      89   

5.7

  Use of Proceeds      90   

5.8

  Compliance with Laws; SEC Filings      90   

5.9

  Environmental      90   

5.10

  Additional Collateral and Guarantees      91   

5.11

  Additional Material Real Estate Assets      92   

5.12

  Deposit Accounts; Securities Accounts      93   

5.13

  Further Assurances      93   

5.14

  Intellectual Property      94   

5.15

  Know-Your-Customer Rules      94   

5.16

  Pari Passu Ranking      95   

5.17

  Maintenance of Ratings      95   

5.18

  Post-Closing Matters      95    SECTION 6.        NEGATIVE COVENANTS      95
  

6.1

  Indebtedness      95   

6.2

  Liens      98   

6.3

  [Reserved]      100   

6.4

  No Further Negative Pledges      100   

6.5

  Restricted Payments      101   

6.6

  Restrictions on Subsidiary Distributions      101   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

6.7

  Investments      102   

6.8

  Financial Covenants      103   

6.9

  Fundamental Changes; Disposition of Assets; Acquisitions      106   

6.10

  Disposal of Subsidiary Interests      107   

6.11

  Sales and Lease Backs      107   

6.12

  Transactions with Shareholders and Affiliates      107   

6.13

  Conduct of Business      108   

6.14

  [Reserved]      108   

6.15

  Amendments or Waivers to Organizational Documents      108   

6.16

  Amendments or Waivers to Certain Indebtedness      108   

6.17

  Fiscal Year      108   

6.18

  German Obligors      108    SECTION 7.        GUARANTY      109   

7.1

  Guaranty of the Obligations      109   

7.2

  Contribution by Guarantors      109   

7.3

  Payment by Guarantors      111   

7.4

  Liability of Guarantors Absolute      111   

7.5

  Waivers by Guarantors      114   

7.6

  Guarantors’ Rights of Subrogation, Contribution, etc      115   

7.7

  Subordination of Other Obligations      115   

7.8

  Continuing Guaranty      115   

7.9

  Authority of Guarantors or Borrowers      116   

7.10

  Financial Condition of Each Borrower      116   

7.11

  Bankruptcy, etc      116   

7.12

  Discharge of Guaranty Upon Sale of Guarantor      117   

7.13

  Parallel Obligations      117   

7.14

  Limitation of Non-U.S. Guaranteed Obligations      118   

7.15

  Validity and Effectiveness      122    SECTION 8.        EVENTS OF DEFAULT   
  122   

8.1

  Events of Default      122   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

8.2

  CAM Exchange      125    SECTION 9.        AGENTS      125   

9.1

  Appointment of Agents      125   

9.2

  Powers and Duties      126   

9.3

  General Immunity      126   

9.4

  Agents Entitled to Act as Bank      127   

9.5

  Banks’ Representations, Warranties and Acknowledgment      128   

9.6

  Right to Indemnity      128   

9.7

  Successor Administrative Agent and Collateral Agent      128   

9.8

  Collateral Documents and Guaranty      129   

9.9

  Reliance and Engagement Letters      132   

9.10

  Administrative Agent May File Proofs of Claim      133   

9.11

  Posting of Communications to Platform      133    SECTION
10.        MISCELLANEOUS      134   

10.1

  Notices      134   

10.2

  Expenses      135   

10.3

  VAT      136   

10.4

  Indemnity      136   

10.5

  Set Off      137   

10.6

  Amendments and Waivers      137   

10.7

  Successors and Assigns; Participations      140   

10.8

  Independence of Covenants      145   

10.9

  Survival of Representations, Warranties and Agreements      145   

10.10

  No Waiver; Remedies Cumulative      145   

10.11

  Marshalling; Payments Set Aside      146   

10.12

  Severability      146   

10.13

  Obligations Several      146   

10.14

  Headings      146   

10.15

  APPLICABLE LAW      146   

10.16

  CONSENT TO JURISDICTION AND SERVICE OF PROCESS      146   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

10.17

  WAIVER OF JURY TRIAL      147   

10.18

  Confidentiality      148   

10.19

  Usury Savings Clause      149   

10.20

  Counterparts      149   

10.21

  Effective Date      149   

10.22

  Importation of Credit Documents into Austria      149   

10.23

  USA Patriot Act Notice      150   

10.24

  No Setoffs and Defenses      150   

10.25

  Entire Agreement      150   

10.26

  Pledge of Intercompany Debt      150   

 

vi



--------------------------------------------------------------------------------

APPENDICES:          A-1    Initial U.S. Term Loan Amounts    A-2    Initial
Euro Term Loan Amounts    B    Initial Revolving Commitments    C    Notice
Addresses    D    Mandatory Cost Formula SCHEDULES:          1.1(a)    Factoring
Agreements    1.1(b)    Guarantors    2.4(c)    Existing Letters of Credit   
2.6    Intercompany Loans    3.1(i)    Closing Date Mortgaged Property    4.1   
Jurisdictions of Organization    4.2    Capital Stock and Ownership    4.13(b)
   Real Estate Assets    4.14    Environmental Matters    4.16    Material
Contracts    6.1(i)    Certain Indebtedness    6.2(l)    Certain Liens    6.7(i)
   Certain Investments    6.12    Certain Affiliate Transactions EXHIBITS:      
   A-1    Funding Notice    A-2    Conversion/Continuation Notice    A-3   
Issuance Notice    A-4    Swing Loan Request    B    Compliance Certificate    C
   Assignment Agreement    D    Certificate Re Non-Bank Status    E    Closing
Date Certificate    F    Counterpart Agreement    G    Pledge and Security
Agreement    H    Mortgage    I    Landlord Waiver and Consent Agreement    J   
Affiliate Subordination Agreement    K    Formalities Certificate    L   
Solvency Certificate

 

vii



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of May 26, 2011, is entered into by
and among XERIUM TECHNOLOGIES, INC., a Delaware corporation (“Xerium”), and
XERIUM TECHNOLOGIES LIMITED, a private limited company organized under the laws
of England and Wales (the “Euro Borrower”, and together with Xerium, each
individually, a “Borrower” and, collectively, the “Borrowers”), CERTAIN
SUBSIDIARIES OF THE BORROWERS, as Guarantors, the Banks party hereto from time
to time, CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arranger and Joint
Bookrunner, JEFFERIES FINANCE LLC, as Joint Lead Arranger and Joint Bookrunner
and as Syndication Agent, CITIBANK, N.A., as Administrative Agent (together with
its permitted successors, in such capacity, “Administrative Agent”) and CITICORP
NORTH AMERICA, INC., as Collateral Agent (together with its permitted
successors, in such capacity, “Collateral Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals and not otherwise defined
herein shall have the respective meanings set forth for such terms in
Section 1.1 hereof;

WHEREAS, the Borrowers and certain of their subsidiaries are party to (a) that
certain Credit and Guaranty Agreement (First Lien), dated as of May 25, 2010 (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Existing First Lien Credit Agreement”), with the lenders from time to time
party thereto and Citicorp North America, Inc., as administrative agent and
collateral agent, and (b) that certain Second Amended and Restated Credit and
Guaranty Agreement (Second Lien), dated as of May 25, 2010 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Existing Second Lien Credit Agreement” and together with the Existing First
Lien Credit Agreement, the “Existing Credit Agreements”), with the lenders from
time to time party thereto and Citicorp North America, Inc., as administrative
agent and collateral agent;

WHEREAS, on or prior to the Closing Date, Xerium will issue and sell
$240,000,000 in aggregate principal amount of 8.875% senior unsecured notes due
2018 (the “Senior Notes”) pursuant to the Senior Notes Documents (the “Senior
Notes Issuance”);

WHEREAS, on the Closing Date, the proceeds of the Senior Notes and the Term
Loans hereunder will be used to repay in full all obligations outstanding under
the Existing Credit Agreements and to pay related transaction costs, fees and
expenses (the “Refinancing” and together with the Senior Notes Issuance, the
“Transactions”);

WHEREAS, the Borrowers have requested that the Banks and Issuing Banks make
available for the purposes specified in this Agreement, term loans, a revolving
credit facility and a letter of credit facility;

WHEREAS, the Banks and Issuing Banks are willing to make available to the
Borrowers such term loans, and to Xerium, such revolving credit facility and
letter of credit facility, in each case, upon the terms and subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“ABR Loan” means a Loan or any portion thereof bearing interest by reference to
the Alternate Base Rate.

“Accepting Banks” as defined in Section 10.6(f).

“Additional Bank” as defined in Section 2.26(c)(i).

“Additional Revolving Bank” means, at any time, any Bank that has an Additional
Revolving Commitment or Additional Revolving Loan at such time.

“Additional Revolving Commitments” as defined in Section 2.26(a).

“Additional Revolving Loan” means a revolving loan made under a Bank’s
Additional Revolving Commitment.

“Additional Term Loan Amount” means the principal amount of the Additional Term
Loans made by a Bank on the applicable Facility Increase Effective Date as set
forth in the applicable Facility Increase Amendment.

“Additional Term Loan Bank” means a Bank having an Additional Term Loan at such
time.

“Additional Term Loans” as defined in Section 2.26(a).

“Adjusted EBITDA” means, with respect to any Person for any period, the total of
(A) the Consolidated Net Income of such Person and its Subsidiaries for such
period, plus (B) without duplication, to the extent that any of the following
were deducted in computing such Consolidated Net Income for such period:
(i) provision for taxes based on income or profits, including, without
limitation, federal, state, provincial, franchise and similar taxes, including
any penalties and interest relating to any tax examinations, (ii) Consolidated
Interest Expense, (iii) Consolidated Depreciation and Amortization Expense,
including depreciation and amortization expenses relating to Capital Leases,
(iv) reserves for inventory in connection with plant closures, (v) Consolidated
Operational Restructuring Costs, (vi) non-cash charges or gains resulting from
the application of purchase accounting, including push-down accounting,
(vii) non-cash expenses resulting from the granting of Common Stock, stock
options, restricted stock or restricted stock unit awards under equity
compensation programs solely with respect to Common Stock, and cash expenses for
compensation mandatorily applied to purchase Common Stock, (viii) non-cash items
relating to a change in or adoption of accounting policies, (ix) non-cash
expenses relating to pension or benefit arrangements, (x) expenses incurred as a
result of the repurchase, redemption or retention by Xerium of Common Stock
earned under equity compensation programs solely in order to make withholding
tax payments, (xi) amortization or write-offs of deferred financing costs,
(xii) any non-cash losses resulting from marking to market Hedging Obligations
(to the extent the cash impact resulting from such loss has not been realized in
such period) and (xiii) other non-cash losses or charges (excluding, however,
any non-cash loss or charge which represents an accrual of, or a reserve for, a
cash disbursement in a future period), minus (C) without duplication, to the
extent any of the following were included in computing Consolidated Net Income
for such period, (i) non-cash gains with respect to the items described in
clauses (vi), (vii), (ix), (xi), (xii) and (xiii) (other than, in the case of
clause (xiii), any such gain to the extent that it represents a reversal of an
accrual of, or reserve for, a cash

 

2



--------------------------------------------------------------------------------

disbursement in a future period) of clause (B) above and (ii) provisions for tax
benefits based on income or profits. Notwithstanding the foregoing, taxes paid
and provision for taxes based on the income or profits of, and the Consolidated
Depreciation and Amortization Expense of, a Subsidiary of such Person shall be
added to Consolidated Net Income of such Person to compute Adjusted EBITDA only
to the extent (and in the same proportion) that the Consolidated Net Income of
such Subsidiary was included in calculating Consolidated Net Income of such
Person. Notwithstanding the foregoing, Adjusted EBITDA for the Fiscal Quarters
ended September 30, 2010, December 31, 2010, and March 31, 2011 shall be
$29,093,000, $35,250,000, and $26,146,000, respectively.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Xerium or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Xerium or any of its Subsidiaries, threatened against or affecting Xerium or any
of its Subsidiaries or any property of Xerium or any of its Subsidiaries.

“Affected Bank” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 20% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

“Affiliate Bank” means American Securities LLC, on behalf of its affiliated
funds and Carl Marks Strategic Investments, L.P.

“Affiliate Subordination Agreement” means the Affiliate Subordination Agreement,
dated the date hereof, among the Credit Parties and the Administrative Agent,
substantially in the form of Exhibit J, as amended, supplemented or otherwise
modified from time to time.

“Agent” means each of the Administrative Agent, the Collateral Agent, and the
Syndication Agent.

“Agent Parties” as defined in Section 9.11(b).

“Aggregate Amounts Due” as defined in Section 2.17.

“Agreement” means this Credit and Guaranty Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% and (c) the greater of (i) LIBOR for a one month Interest
Period beginning on such day (or if such day is not a Business Day, the
immediately

 

3



--------------------------------------------------------------------------------

preceding Business Day), plus 1 % and (ii) 2.25%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
LIBOR shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or LIBOR, respectively. If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist.

“Alternative Currency” means Euros, Canadian dollars, Australian dollars and
Swedish krona and any other currency approved by the Issuing Bank in its sole
discretion.

“Applicable EC Percentage” as defined in Section 2.14(e).

“Applicable Margin” means (a) as of any date during the period commencing on the
Closing Date and ending on the first anniversary of the Closing Date, (i) with
respect to Term Loans, (A) for Term Loans maintained as LIBOR Loans, 4.25%,
(B) for Term Loans maintained as ABR Loans, 3.25% and (C) for Term Loans
maintained as Euribor Loans, 4.25% and (ii) with respect to Revolving Loans and
Swing Loans, (A) for Revolving Loans maintained as LIBOR Loans, 4. 25% and
(B) for Revolving Loans and Swing Loans maintained as ABR Loans, 3.25%, and
(b) thereafter, as of any date of determination, a per annum rate equal to the
rate set forth in the grid below under the applicable Type of Loan and Class of
Loan opposite the then applicable Senior Secured Leverage Ratio (determined as
of the last day of the most recent Fiscal Quarter for which Financial Statements
have been delivered pursuant to Section 5.1(b) or (c) (Financial Statements)):

 

Senior Secured

Leverage Ratio

   ABR Loans     LIBOR Loans     Euribor
Loans        U.S. Term
Loans     Revolving
Loans and
Swing
Loans     U.S. Term
Loans     Revolving
Loans     Euro Term
Loans  

Greater than or equal to 1.75 to 1.00

     3.25 %      3.25 %      4.25 %      4.25 %      4.25 % 

Less than 1.75 to 1.00

     3.00 %      3.00 %      4.00 %      4.00 %      4.00 % 

Changes in the Applicable Margin resulting from a change in the Senior Secured
Leverage Ratio on the last day of any subsequent Fiscal Quarter shall become
effective as to all Loans on the first Business Day following the date of
delivery by the Borrowers to the Administrative Agent of new financial
statements pursuant to Section 5.1(b) or (c), as applicable. Notwithstanding
anything to the contrary set forth in this Agreement (including the
determination of the Applicable Margin based on the above grid), if Xerium shall
fail to deliver such Financial Statements within any of the time periods
specified in Section 5.1(b) or (c), during the period from and including the
46th day after the end of such Fiscal Quarter or the 91st day after the end of
such Fiscal Year, as the case may be, to but not including the date the
Borrowers deliver to the Administrative Agent such Financial Statements, the
Applicable Margin shall equal the highest possible Applicable Margin set forth
in the grid above for such Type of Loan and Class of Loan.

 

4



--------------------------------------------------------------------------------

“Applicable Revolving Commitment Fee Percentage” means 0.75%.

“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any U.S.
Credit Party with a Deposit Account Bank. “Approved Deposit Account” includes
all monies on deposit in such Deposit Account and all certificates and
instruments, if any, representing or evidencing such Deposit Account.

“Approved Securities Intermediary” means a Securities Intermediary reasonably
acceptable to the Collateral Agent.

“Asset Sale” means a sale, lease or sublease (as lessor or sub-lessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than Xerium or any other Credit
Party), in one transaction or a series of transactions, of all or any part of
Xerium’s or any of its Subsidiaries’ businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including, without limitation, the
Capital Stock of any of Xerium’s Subsidiaries, other than (i) inventory (or
other assets) sold or leased in the Ordinary Course (excluding any such sales by
operations or divisions discontinued or to be discontinued), (ii) substantially
worn, damaged or obsolete property disposed of in the Ordinary Course,
(iii) returns of inventory in the Ordinary Course, (iv) the use of cash and Cash
Equivalents in a manner not inconsistent with the provisions of this Agreement
and the other Credit Documents, (v) leases of real property in the Ordinary
Course, (vi) non-exclusive licenses or non-exclusive sublicenses of patents,
trademarks, copyrights and other intellectual property in the Ordinary Course,
(vii) sales of other assets for gross consideration of less than $100,000 with
respect to any transaction or series of related transactions and
(viii) transactions entered into in connection with Factoring Agreements
permitted pursuant to Section 6.1(l).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit C, with such amendments or modifications as
may be approved by the Administrative Agent.

“Attributable Indebtedness” in respect of a Sale and Lease Back Transaction
means, at the time of determination, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such Sale and Lease Back Transaction including any period for which such
lease has been extended or may, at the option of the lessor, be extended. Such
present value shall be calculated using a discount rate equal to the rate of
interest implicit in such transaction, determined in accordance with GAAP;
provided, however, that if such Sale and Lease Back Transaction results in a
Capital Lease Obligation, the amount of Indebtedness represented thereby will be
determined in accordance with the definition of “Capital Lease Obligation.”

“Auction” as defined in the definition of “Dutch Auction”.

“Auction Amount” as defined in the definition of “Dutch Auction”.

“Auction Notice” as defined in the definition of “Dutch Auction”.

“Australia Asset Sales” means Asset Sales relating to the business, assets or
properties of Huyck.Wangner Australia Pty Limited.

“Australian Obligor” means Huyck.Wangner Australia Pty Limited (ACN 004 624
015).

 

5



--------------------------------------------------------------------------------

“Austria GmbH” means Huyck.Wangner Austria GmbH, a limited liability company
duly organized under the laws of Austria.

“Austrian Guarantor” as defined in Section 7.4(g).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

“Bank” means each financial institution listed on Appendix A-1, A-2, or B, the
Issuing Banks, the Swing Loan Lender and any other Person that becomes a Bank
party hereto pursuant to an Assignment Agreement.

“Bank Counterparty” means each Bank, or any Affiliate of a Bank, counterparty to
the applicable documentation creating Hedging Obligations (including any Person
who was a Bank (or any Affiliate thereof) at the time of entering into the
applicable documentation creating Hedging Obligations, even if such Person (or
its Affiliate, as the case may be) subsequently ceases to be a Bank) including,
without limitation, each such Affiliate that enters into a joinder agreement
with the Collateral Agent.

“Bank Insolvency Event” means that (i) a Bank or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Bank or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor, or
sequestrator or the like has been appointed for such Bank or its Parent Company,
or such Bank or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Base Currency” means U.S. Dollars.

“Beneficiary” means each Agent, the Issuing Bank, each Bank, the Swing Loan
Lender and each Bank Counterparty.

“Borrower” as defined in the preamble hereto.

“Brazil” means the Federative Republic of Brazil.

“Brazilian Guarantor” means each Guarantor incorporated in Brazil.

“Business Day” means (i) with respect to all matters except those addressed in
clause (ii), any day, excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the State of New York or is a day on which banking
institutions located in such state or jurisdiction are authorized or required by
law or other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with LIBOR Loans or Euribor
Loans, means any such day that is a Business Day described in clause (i) and
(A) in connection with LIBOR Loans, that is also a day on which banks in the
City of London are generally open for interbank or foreign exchange and (B) in
connection with Euribor Loans, that is also a TARGET Day.

“Business Plan” as defined in Section 5.1(o).

 

6



--------------------------------------------------------------------------------

“CAM Exchange” means the exchange of the Banks’ interests provided for in
Section 8.2.

“CAM Exchange Date” means the date on which any Event of Default referred to in
Section 8.1(f) or (g) shall occur.

“CAM Percentage” means, as to each Bank, a fraction, expressed as a decimal, of
which (a) the numerator shall be the aggregate outstanding principal amount in
Base Currency of the Designated Obligations owed to such Bank (whether or not at
the time due and payable) on the date immediately prior to the CAM Exchange Date
and (b) the denominator shall be the aggregate amount in Base Currency of the
Designated Obligations owed to all the Banks (whether or not at the time due and
payable) on the date immediately prior to the CAM Exchange Date.

“Canada Title Policy” as defined in Section 3.1(h).

“Canadian Guarantor” as defined in Section 7.14(e).

“Canadian Pension Plan Event” means (i) the failure by Xerium Canada, or any
Affiliate of Xerium Canada to make any required contribution or premium payment
to a Canadian Registered Pension Plan in a timely manner in accordance with the
terms of the applicable Canadian Registered Pension Plan and all applicable
laws; (ii) the withdrawal by Xerium Canada or any Affiliate of Xerium Canada as
a participating employer under any multi-employer pension plan, as defined under
applicable laws; (iii) the termination, in whole or in part, of any Canadian
Registered Pension Plan; (iv) the institution of proceedings by a pension
regulator which has jurisdiction over a Canadian Registered Pension Plan to
terminate the Canadian Registered Pension Plan in whole or in part; or (v) the
occurrence of any event or condition which could reasonably be expected to
result in the institution of proceedings by the applicable pension regulator to
terminate a Canadian Registered Pension Plan, in whole or in part.

“Canadian Registered Pension Plan” means a “registered pension plan” (as defined
in subsection 248(1) of the Income Tax Act (Canada)) which is a defined benefit
pension plan, which is or, within the preceding six years, was sponsored,
maintained or contributed to by, or required to be contributed to by, Xerium
Canada or any Affiliate of Xerium Canada.

“Capital Expenditures” means, with respect to any Person, all expenditures that,
in accordance with GAAP, are or should be included in “purchase of property and
equipment” or similar items reflected in the cash flows of such Person.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests, membership interests, and
any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Capitalized Lease Obligation” means, as applied to any Person, any obligation
incurred or arising out of or in connection with a Capital Lease.

“Cash” means money, currency or a credit balance in any Deposit Account.

 

7



--------------------------------------------------------------------------------

“Cash Collateralize” means, in respect of an obligation, to provide and pledge
(as a First Priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, the Issuing Bank and the Swing Loan
Lender (and each of “Cash Collateral” and “Cash Collateralization” has a
corresponding meaning).

“Cash Equivalents” means (i) Dollars or any foreign currency freely exchangeable
into Dollars and, in the case of any Foreign Subsidiary, such local currencies
held by it from time to time in the Ordinary Course, (ii) securities issued or
directly and fully guaranteed or insured by the U.S. government or any agency or
instrumentality thereof, (iii) certificates of deposit, time deposits and
Eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus in excess of $250 million and whose long-term debt is rated at least
“A-1” or the equivalent thereof by S&P or Moody’s, (iv) repurchase obligations
for underlying securities of the types described in clauses (ii) and (iii) above
entered into with any financial institution meeting the qualifications specified
in the immediately preceding clause, (v) commercial paper issued by a
corporation (other than an Affiliate of Xerium) rated at least “A-2” or the
equivalent thereof by Moody’s or S&P and in each case maturing within one year
after the date of acquisition, (vi) investment funds investing substantially all
of their assets in securities of the types described in clauses (i) through
(v) above, (vii) readily marketable direct obligations issued by any state of
the United States or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P,
(viii) instruments equivalent to those referred to above denominated in Euros or
any other foreign currency that are comparable in credit quality and tenor to
those referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States and (ix) money market
funds as defined in Rule 2a-7 of the General Rules and Regulations as
promulgated under the Investment Company Act of 1940.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit D.

“Change in Law” as defined in Section 2.19(a).

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of section 13(d) and 14(d) under the Exchange Act) shall have acquired
beneficial ownership (as defined in Rule13d-3 under the Exchange Act), directly
or indirectly, of 35% or more on a fully diluted basis of the voting and/or
economic interest in the Capital Stock of Xerium; (ii) Xerium shall cease to
directly or indirectly beneficially own and control 100% on a fully diluted
basis of the economic and voting interest in the Capital Stock of the Euro
Borrower, including, but not limited to, if a Person shall attain the right,
even if not exercised, by contract, share ownership or otherwise, to appoint the
majority of the board of directors of the Euro Borrower or to direct the manner
in which the board of directors of the Euro Borrower conducts its affairs;
(iii) the majority of the seats (other than vacant seats) on the board of
directors (or similar governing body) of Xerium cease to be occupied by Persons
who either (a) were members of the board of directors of Xerium on the Closing
Date or (b) were nominated for election by the board of directors of Xerium, a
majority of whom were directors on the Closing Date or whose election or
nomination for election was previously approved by a majority of such directors;
or (iv) any “change of control” or similar event shall occur under the documents
governing any Indebtedness incurred pursuant to Section 6.1(c), Section 6.1(o)
or any Permitted Refinancing Indebtedness with respect thereto, in each case, in
an aggregate principal amount of not less than $15,000,000.

“Class” means (i) with respect to Banks, each of the following classes of Banks:
(a) Banks having U.S. Term Loan Exposure, (b) Banks having Euro Term Loan
Exposure, (c) Banks having Revolving Exposure, and (ii) with respect to Loans,
each of the following classes of Loans: (a) U.S. Term Loans, (b) Euro Term
Loans, and (c) Revolving Loans.

 

8



--------------------------------------------------------------------------------

“Closing Date” means the date on which all conditions precedent set forth in
Section 3.1 are satisfied or waived in accordance with the terms of this
Agreement.

“Closing Date Certificate” means the Closing Date Certificate substantially in
the form of Exhibit E.

“Closing Date Mortgaged Property” means, each Real Estate Asset listed in
Schedule 3.1(i) and which has been encumbered by fully executed and notarized
Mortgages, and recorded in all appropriate places in all applicable
jurisdictions.

“Code” means the United State Internal Revenue Code of 1986, as amended from
time to time.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) and interests therein and proceeds and products
thereof, whether now or hereafter acquired, in or upon which Liens are purported
to be granted and/or confirmed pursuant to the Collateral Documents as security
for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreements, the Mortgages,
the Landlord Personal Property Collateral Access Agreements, if any, and all
other instruments, documents and agreements delivered by any Credit Party
pursuant to this Agreement or any of the other Credit Documents in order to
grant and/or confirm to the Collateral Agent, for the benefit of the Secured
Parties, a Lien on any real, personal or mixed property of that Credit Party as
security for the Obligations.

“Collateral Questionnaire” means a certificate in form satisfactory to the
Collateral Agent that provides information with respect to the personal, real
and mixed property of each Credit Party.

“Common Stock” means the common stock of Xerium, par value $0.001 per share.

“Communications” as defined in Section 5.1(n)(i).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit B.

“Consolidated Capital Expenditures” means, with respect to any Person for any
period, the aggregate of all Capital Expenditures of such Person and its
Subsidiaries during such period determined on a consolidated basis.

“Consolidated Current Assets” means, at any date of the determination, the total
assets (other than cash and Cash Equivalents) of Xerium and its Subsidiaries on
a consolidated basis that may properly be classified as current assets in
conformity with GAAP, excluding the current portion of current and deferred
income taxes, deferred debt expense and property held for sale so long as any
future changes in the balance sheet values of such property held for sale are
non-cash events, and the proceeds from the sale of such property is intended to
be applied to prepay the Loans in accordance with Section 2.14(a).

“Consolidated Current Liabilities” means, at any date of determination, the
total liabilities of Xerium and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of any long-term Debt, accruals of interest
expense, and the current portion of current and deferred income taxes.

 

9



--------------------------------------------------------------------------------

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, including without limitation non-cash impairment
charges resulting from the application of Statements of Financial Accounting
Standards No. 142 and No. 144 and any amortization of intangibles arising
pursuant to Statement of Financial Accounting Standards No. 141.

“Consolidated Interest Expense” means, with respect to any Person for any
period, consolidated interest expense of such Person and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP;
provided, however, that for the purpose of calculating the Interest Coverage
Ratio only, amortization of deferred financing fees, amortization of premium or
discount on the incurrence of Indebtedness in the form of the Senior Notes or
the Term Loans, and any non-cash gains and losses resulting from marking to
market Hedging Obligations shall be excluded from the calculation of
Consolidated Interest Expense. For purposes of clarifying the intention of the
parties, the calculation of Consolidated Interest Expense shall be net of
interest income and the effect of all interest rate Hedging Obligations.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the net income (loss) of such Person and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided,
however, that the following, without duplication, shall be excluded in
determining Consolidated Net Income: (i) any net after-tax extraordinary or
non-recurring gains, losses or expenses (less all fees and expenses relating
thereto), (ii) the cumulative effect of changes in accounting principles,
(iii) any fees and expenses incurred during such period in connection with the
issuance or repayment of Indebtedness, any refinancing transaction or amendment
or modification of any debt instrument, in each case, as permitted under this
Agreement, and (iv) any cancellation of indebtedness income, including as a
result of any assignments of Term Loans pursuant to Section 10.7(j); provided,
further that, without duplication, (x) the net income for such period of any
Person that is not a Subsidiary of such Person or that is accounted for by the
equity method of accounting shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to such Person or a wholly-owned Subsidiary thereof in
respect of such period (and if such net income is a loss it will be included
only to the extent such loss has been funded with cash by such Person or a
wholly-owned Subsidiary thereof in respect of such period), and (y) the net
income (loss) for such period of any Subsidiary shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of its net income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained and which
is not expected by Xerium to be obtained in the Ordinary Course) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary or its stockholders (other than a covenant in any
loan agreement or similar agreement which restricts the payment of dividends or
similar distributions upon the occurrence of or during the existence or
continuance of a default or event of default), unless such restrictions with
respect to the payment of dividends or in similar distributions have been
legally waived and except that this clause (y) shall not apply to any Subsidiary
that is also a Guarantor in the calculation of the Leverage Ratio or Senior
Secured Leverage Ratio.

“Consolidated Operational Restructuring Costs” means, with respect to any Person
for any period, any restructuring or related impairment costs for such Person
and its Subsidiaries resulting from the restructuring activities of such Person
and its Subsidiaries; provided, that the amount of such costs for the applicable
Fiscal Year shall not exceed the Maximum Consolidated Operational Restructuring
Costs.

 

10



--------------------------------------------------------------------------------

“Consolidated Total Assets” of any Person means, at any date, the total assets
of such Person and its Subsidiaries at such date determined on a consolidated
basis in conformity with GAAP minus (a) any minority interest in any Person that
would be reflected on a consolidated balance sheet of such Person and its
Subsidiaries at such date prepared in conformity with GAAP and (b) any
Securities issued by such Person held as treasury securities.

“Consolidated Working Capital” means, at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control Account” means a Securities Account that is the subject of an effective
Securities Account Control Agreement and that is maintained by Xerium or any of
its Domestic Subsidiaries with an Approved Securities Intermediary. “Control
Account” includes all Financial Assets held in a Securities Account and all
certificates and instruments, if any, representing or evidencing the Financial
Assets contained therein.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion of a Loan, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Letters of Credit, the
Collateral Documents, the Affiliate Subordination Agreement, the Fee Letters,
the Post-Closing Letter Agreement, any documents or certificates executed by any
Borrower in favor of the Issuing Bank relating to any Letters of Credit, and all
other documents, instruments or agreements executed and delivered by a Credit
Party for the benefit of any Agent, the Issuing Bank or any Bank in connection
herewith.

“Credit Extension” means the making, or deemed making, of a Loan or the
issuance, or deemed issuance, of a Letter of Credit.

“Credit Party” means each U.S. Credit Party and Non-U.S. Credit Party.

“CTA” means the United Kingdom Corporation Tax Act 2009.

“Debt” means, with respect to Xerium, on a consolidated basis on any date, the
actual outstanding amount of funded Indebtedness of Xerium and its Subsidiaries,
plus, without duplication, the principal component of all Capitalized Lease
Obligations and, without duplication, other Indebtedness of Xerium and its
Subsidiaries on such date. For purposes of computing Debt, Indebtedness which is

 

11



--------------------------------------------------------------------------------

payable in any currency other than Dollars shall be converted into Dollars using
the average of the foreign exchange rates quoted on each day during the most
recently ended four Fiscal Quarters for which Xerium’s financial statements are
available by the source used by Xerium to translate items appearing in its
statement of income during such Fiscal Quarters.

“Default” means a condition or event that, after notice or expiry of an
applicable grace period, or the making of any determination under the Credit
Documents, or any combination of any of the foregoing, would constitute an Event
of Default.

“Defaulting Bank” means at any time, subject to Section 2.23(e), (i) any Bank
that has failed for two or more Business Days to comply with its obligations
under this Agreement to make a Loan, make a payment to the Issuing Bank in
respect of a Letter of Credit, make a payment to the Swing Loan Lender in
respect of a Swing Loans or make any other payment due hereunder (each, a
“funding obligation”), (ii) any Bank that has notified the Administrative Agent,
the Borrowers, the Issuing Bank or the Swing Loan Lender in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder, (iii) any Bank that has defaulted on its funding obligations under
any other loan agreement or credit agreement or other similar/other financing
agreement, (iv) any Bank that has, for three or more Business Days after written
request of the Administrative Agent or the Borrowers, failed to confirm in
writing to the Administrative Agent and the Borrowers that it will comply with
its prospective funding obligations hereunder (provided that such Bank will
cease to be a Defaulting Bank pursuant to this clause (iv) upon the
Administrative Agent’s and the Borrowers’ receipt of such written confirmation),
or (v) any Bank with respect to which a Bank Insolvency Event has occurred and
is continuing with respect to such Bank or its Parent Company (provided, in each
case, that neither the reallocation of funding obligations provided for in
Section 2.24(a) as a result of a Bank’s being a Defaulting Bank nor the
performance by Non-Defaulting Banks of such reallocated funding obligations will
by themselves cause the relevant Defaulting Bank to become a Non-Defaulting
Bank). Any determination by the Administrative Agent that a Bank is a Defaulting
Bank under any of clauses (i) through (v) above will be conclusive and binding
absent manifest error, and such Bank will be deemed to be a Defaulting Bank
(subject to Section 2.23(e)) upon notification of such determination by the
Administrative Agent to the Borrowers, the Issuing Bank, the Swing Loan Lender
and the Banks; provided that, as of any date of determination, the determination
of whether any Bank is a Defaulting Bank hereunder shall not take into account,
and shall not otherwise impair, any amounts funded by such Bank which have been
assigned by such Bank to a Special Purpose Vehicle pursuant to Section 10.7(k).

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Deposit Account Bank” means a financial institution reasonably acceptable to
the Collateral Agent.

“Deposit Account Control Agreement” means a letter agreement, in form and
substance satisfactory to the Collateral Agent, executed by the relevant
Domestic Subsidiary, the Collateral Agent and the relevant financial
institution.

“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Loans and (b) accrued and unpaid fees under
the Credit Documents.

“Discount Range” as defined in the definition of “Dutch Auction”.

 

12



--------------------------------------------------------------------------------

“Disregarded Domestic Subsidiary” means any Domestic Subsidiary treated as a
disregarded entity for U.S. federal income tax purposes and the sole assets of
which are Capital Stock in one or more controlled foreign corporations within
the meaning of section 957 of the Code.

“Dollar Equivalent” means (i) with respect to all matters other than the Letters
of Credit, with respect to any amount denominated in Dollars, such amount and
(y) with respect to any amount denominated in an Alternative Currency, the
amount converted into Dollars using the 12:00 p.m. New York CitiFx Benchmark
exchange rate for such Alternative Currency on such day or, if such day is not a
Business Day, on the immediately preceding Business Day and (ii) with respect to
the Letters of Credit issued (x) in Dollars, such amount on any Determination
Date and in an Alternative Currency, the amount converted into Dollars using the
12:00 p.m. New York CitiFx Benchmark exchange rate for such Alternative Currency
on such Determination Date or, if such day is not a Business Day, on the
immediately preceding Business Day.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Dutch Auction” means an auction (an “Auction”) conducted by one of the
Borrowers or their respective Subsidiaries (the “Purchaser”) in order to
purchase Term Loans in accordance with the following procedures or such other
procedures as may be agreed to between Administrative Agent and the Borrowers:

(a) Notice Procedures. In connection with an Auction, the Borrowers will provide
notification to the Administrative Agent (for distribution to the applicable
Banks) of the Term Loans that will be the subject of the Auction (an “Auction
Notice”). Each Auction Notice shall be in a form reasonably acceptable to the
Administrative Agent and shall contain (i) the total cash value of the bid, in a
minimum amount of $5,000,000 with minimum increments of $1,000,000 (the “Auction
Amount”), and (ii) the discount to par, which shall be a range, (the “Discount
Range”) of percentages of the par principal amount of the Term Loans at issue
that represents the range of purchase prices that could be paid in the Auction.

(b) Reply Procedures. In connection with any Auction, each applicable Bank may,
in its sole discretion, participate in such Auction and may provide the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of the applicable Term Loans which must be in increments of $1,000,000 (the
“Reply Amount”). A Bank may avoid the minimum increment amount condition solely
when submitting a Reply Amount equal to the Bank’s entire remaining amount of
the applicable Term Loans. Banks may only submit one Return Bid per Auction. In
addition to the Return Bid, the participating Bank must execute and deliver, to
be held in escrow by the Administrative Agent, an Assignment Agreement in a form
reasonably acceptable to the Administrative Agent.

(c) Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Borrowers, will determine the applicable discount (the “Applicable
Discount”) for the Auction, which will be the lowest Reply Discount for which
the Purchaser can complete

 

13



--------------------------------------------------------------------------------

the Auction at the Auction Amount; provided, that, in the event that the Reply
Amounts are insufficient to allow the Purchaser to complete a purchase of the
entire Auction Amount (any such Auction, a “Failed Auction”), the Purchaser
shall either, at its election, (i) withdraw the Auction or (ii) complete the
Auction at an Applicable Discount equal to the highest Reply Discount. The
Purchaser shall purchase the applicable Term Loans (or the respective portions
thereof) from each applicable Bank with a Reply Discount that is equal to or
greater than the Applicable Discount (“Qualifying Bids”) at the Applicable
Discount; provided, that if the aggregate proceeds required to purchase all
applicable Term Loans subject to Qualifying Bids would exceed the Auction Amount
for such Auction, the Purchaser shall purchase such Term Loans at the Applicable
Discount ratably based on the principal amounts of such Qualifying Bids (subject
to rounding requirements specified by the Administrative Agent). Each
participating Bank will receive notice of a Qualifying Bid as soon as reasonably
practicable but in no case later than ten (10) Business Days from the date the
Return Bid was due.

(d) Additional Procedures. Once initiated by an Auction Notice, the Purchaser
may not withdraw an Auction other than a Failed Auction. Furthermore, in
connection with any Auction, upon submission by a Bank of a Qualifying Bid, such
Bank (each, a “Qualifying Bank”) will be obligated to sell the entirety or its
allocable portion of the Reply Amount, as the case may be, at the Applicable
Discount.

“Eligible Assignee” means (i) (A)with respect to the assignment of Term Loans,
any Bank, any Affiliate of any Bank and any Related Fund (any two or more
Related Funds being treated as a single Eligible Assignee for all purposes
hereof) and (B) with respect to the assignment of the Revolving Commitments and
Revolving Loans, any Revolving Bank, any Affiliate of any Revolving Bank and any
Related Fund of any Revolving Bank (any two or more Related Funds being treated
as a single Eligible Assignee for all purposes hereof); and (ii) any commercial
bank, financial institution, trust fund, insurance company, investment or mutual
fund or other entity that is an “accredited investor” (as defined in Regulation
D under the Securities Act) and which extends credit or buys loans as one of its
businesses or in the Ordinary Course or other entity which is regularly engaged
in or established for the purpose of making, purchasing or investing in loans,
securities or other financial assets; provided, however, that neither Xerium nor
any Affiliate of Xerium (other than an Affiliate Bank) shall be an Eligible
Assignee, other than in respect of any assignment pursuant to Section 10.7(j)
and provided, further, that no Defaulting Bank or Potential Defaulting Bank or
any of their respective subsidiaries, or any Person who, upon becoming a Bank
hereunder, would constitute any of the foregoing Persons described in this
clause, shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in section
3(3) of ERISA which is or, within the preceding six years, was sponsored,
maintained or contributed to by, or required to be contributed by, Xerium, any
of its Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws “ means any and all current or future foreign or domestic,
federal, provincial or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Governmental Authorities relating

 

14



--------------------------------------------------------------------------------

to (i) environmental matters, including those relating to any Hazardous
Materials Activity; (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials; or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Xerium or any of its Subsidiaries or any
Operating Facility.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of section
414(b) of the Code of which that Person is a member; (ii) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member. Any former ERISA Affiliate of Xerium
or any of its Subsidiaries shall continue to be considered an ERISA Affiliate of
Xerium or any such Subsidiary within the meaning of this definition with respect
to the period such entity was an ERISA Affiliate of Xerium or such Subsidiary
and with respect to liabilities arising after such period for which Xerium or
such Subsidiary could be liable under the Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation under subsections .21, .22, .23, .27, .28, .29, .31 and
.32); (ii) the failure to meet the minimum funding standard of or other
requirements of section 412, 430 or 436 of the Code with respect to any Pension
Plan (whether or not waived), the failure to meet the funding standards or other
requirements of section 431 or 432 of the Code with respect to any Multiemployer
Plan or the failure to make by its due date any required installment,
contribution or premium payment to or in respect of any Pension Plan or
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to section 4041 (a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in section 4041 (c) of ERISA; (iv) the
withdrawal by Xerium, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Xerium, any of
its Subsidiaries or any of their respective Affiliates pursuant to section 4063
or 4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate
any Pension Plan, or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Pension Plan; (vi) the
imposition of liability on Xerium, any of its Subsidiaries or any of their
respective ERISA Affiliates pursuant to section 4062(e) or 4069 of ERISA or by
reason of the application of section 4212(c) of ERISA; (vii) the withdrawal of
Xerium, any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
or the receipt by Xerium, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to section 4241 or 4245 of ERISA, or that
is in endangered, seriously endangered or critical status pursuant to section
432 of the Code or that it intends to terminate or has terminated under section
4041A or 4042 of ERISA; or (viii) the imposition of a Lien pursuant to section
401 (a)(29) or 412(n) of the Code or pursuant to ERISA with respect to any
Pension Plan.

“Euribor” means, in relation to any Term Loan denominated in Euros:

(a) the applicable Screen Rate; or

 

15



--------------------------------------------------------------------------------

(b)(if no Screen Rate is available for the Interest Period of that Term Loan)
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Administrative Agent at its request quoted by the Reference
Banks to leading banks in the European interbank market,

as of approximately 11:00 a.m. (Brussels time) on the Interest Rate
Determination Date for the offering of deposits in EUROS for a period comparable
to the Interest Period of the relevant Term Loan.

“Euribor Loan” means a Term Loan or any portion thereof bearing interest by
reference to the Euribor Rate.

“Euribor Rate” means the rate of interest for each Interest Period that is equal
to the interest rate per annum which is the aggregate of the applicable Euribor
determined interest rate and Mandatory Cost, if any; provided, that in no event
shall the Euribor Rate be less than 1.25% per annum.

“EUROS” “Euro”, “euro”, “EUR”, “€” or “euros” means the single currency of
Participating Member States.

“Euro Term Loan” means (i) an Initial Euro Term Loan and (ii) any Additional
Term Loan or New Term Loan made in Euros to the Euro Borrower pursuant to
Section 2.26.

“Euro Term Loan Exposure” means, with respect to any Bank, as of any date of
determination, the outstanding principal amount of the Euro Term Loans of such
Bank.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Excess Cash” means, commencing with Fiscal Year 2012, with respect to any
period, the total of (A) the sum, without duplication, of (i) Adjusted EBITDA
for such period plus (ii) the Consolidated Working Capital Adjustment minus
(B) the sum, without duplication, for such period of: (i) Consolidated Interest
Expense paid in cash, (ii) cash tax expenses as described in clause (i) of the
definition of “Adjusted EBITDA”, (iii) Consolidated Capital Expenditures (except
to the extent (I) financed or refinanced with an incurrence of Indebtedness,
until such Indebtedness is repaid (other than through the refinancing thereof),
(II) financed with insurance or condemnation proceeds or (III) financed with the
cash proceeds from any Asset Sale) permitted under Section 6.8(d),
(iv) Consolidated Operational Restructuring Costs paid in cash, (v) cash
payments of withholding taxes from proceeds of the repurchase, redemption or
retention of Common Stock permitted under Section 6.5(c), and (vi) scheduled
amortization payments of Debt permitted under this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Taxes” means, with respect to any Agent, Bank, Issuing Bank, Swing
Loan Lender, or any other recipient of any payment to be made by or on account
of any obligation of any Credit Party hereunder or under any other Credit
Document:

(a) any Taxes imposed on or measured by all or part of such Person’s net income
or branch profits, (in each case, however denominated and whether worldwide, or
only insofar as such income is, or branch profits are, considered to arise in or
to relate to a particular jurisdiction, or otherwise) and franchise (and
similar) Taxes imposed on it in lieu of net income taxes, by a jurisdiction in
which that Person is organized or in which that Person’s applicable Principal
Office (and/or, in the case of a Bank, its applicable lending office) is
located, or with which that Person (and/or, in the case of a Bank, its

 

16



--------------------------------------------------------------------------------

applicable lending office) is deemed to have nexus, other than any such nexus
arising from such Person having executed, delivered, or performed its
obligations or received a payment under, or enforced this Agreement or any other
Credit Document;

(b) any U.S. withholding tax that is imposed pursuant to any law in effect at
the time that such recipient becomes a party to this Agreement, changes its
applicable lending office or changes its place of organization, except to the
extent that (i) such Person’s assignor (if any) was entitled, immediately prior
to the assignment, or such Person was entitled, immediately prior to the change
in lending office or change of place of organization, to payments in respect of
such Tax under Section 2.20(a) or (ii) such change in such Person’s applicable
lending office or place of organization or such assignment is pursuant to the
written request of any Credit Party or Section 2.24;

(c) any U.S. withholding tax attributable to a recipient’s failure to comply
with Section 2.20(c);

(d) any United States federal withholding taxes imposed under sections 1471
through 1474 of the Code (and any amended version or successor provision that is
substantively comparable thereto) and, any Treasury Regulations promulgated
thereunder (or any published guidance issued in connection therewith) other than
by reason of a change in the relevant statutory provisions enacted after the
date that such Person becomes a party to this Agreement;

(e) any U.S. federal backup withholding taxes imposed under section 3406 of the
Code;

(f) any interest, additions to tax or penalties in respect of the foregoing; and

(g) the U.K. bank levy which is due to be enacted in the U.K. Finance Act 2011
and which will have effect from January 1, 2011.

“Existing Credit Agreements” as defined in the recitals.

“Existing First Lien Credit Agreement” as defined in the recitals.

“Existing Letters of Credit” as defined in Section 2.4(c).

“Existing Second Lien Credit Agreement” as defined in the recitals.

“Facility Increase” as defined in Section 2.26(a).

“Facility Increase Allowance” as defined in Section 2.26(a).

“Facility Increase Amendment” as defined in Section 2.26(c)(i).

“Facility Increase Effective Date” as defined in Section 2.26(c)(ii).

“Factoring Agreements” means agreements providing for Xerium or any of its
Subsidiaries to sell or otherwise dispose of any receivable on arm’s length
terms for cash payable at the time of the disposal to a third-party factor on a
non-recourse basis, including those certain agreements set forth on Schedule
1.1(a) and provided to the Administrative Agent and its counsel, and all
amendments, modifications, replacements, renewals and extensions thereof.

 

17



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, for any day, the rate per
annum (rounded upward, if necessary, to the nearest 1 / 100th of 1 %) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate quoted to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Fee Letters” means collectively, any fee letter between the Borrowers or any
Credit Party on the one hand and any of the Agents or the Lead Arrangers on the
other hand.

“Financial Assets” has the meaning specified in the UCC.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Xerium that such financial statements fairly present,
in all material respects, the financial condition of Xerium and its Subsidiaries
as of the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year end adjustments.

“First Currency” as defined in Section 10.4(c).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than Permitted Liens which are junior
in priority to the Collateral Agent’s Lien on such Collateral.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Xerium and its Subsidiaries ending on
December 31 of each calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of the Collateral Agent, for the benefit of the Banks, and located in an
area designated by the Federal Emergency Management Agency or other Governmental
Authority as having special flood or mud slide hazards.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Formalities Certificate” means a Formalities Certificate substantially in the
form of Exhibit K.

“French Guarantor” as defined in Section 7.14(d).

“Funding Default” means a default by a Bank in its obligation to fund any
Revolving Loan or its portion of any unreimbursed payment under
Section 2.2(b)(iv) or 2.4(g).

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, for Xerium and its Subsidiaries, United States generally accepted
accounting principles in effect as of the date of determination thereof.

 

18



--------------------------------------------------------------------------------

“German Collateral” means any security interest granted in favor of, inter
alios, the Collateral Agent under any German Law Collateral Document.

“German Entity” as defined in Section 6.18.

“German Guarantors” means Xerium Germany Holding GmbH, Robec Walzen GmbH,
formerly known as Stowe Woodward Forschungs- und Entwicklungs GmbH (also as
universal successor of Robec GmbH), Stowe Woodward Aktiengesellschaft,
Huyck.Wangner Germany GmbH, formerly known as Wangner Beteiligungsgesellschaft
mbH (also as universal successor of Wangner Service GmbH, Wangner
Verwaltungsgesellschaft mbH and Wangner Finckh GmbH & Co. KG) and each other
Guarantor incorporated in the Federal Republic of Germany.

“German Law Collateral Documents” means any and all German law governed
Collateral Documents and any other German law agreements and documents related
thereto.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, provincial, state, municipal,
national or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity or officer exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or any foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” as defined in Section 7.1(b).

“Guarantor” means each Non-U.S. Guarantor and each U.S. Guarantor.

“Guarantor Subsidiary” means each Guarantor other than Xerium.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7 or any
other guaranty which purports to guaranty all or a portion of the Obligations.

“Hazardous Materials” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,” or words
of similar meaning or effect, including petroleum and its by-products, asbestos
and polychlorinated biphenyls.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

19



--------------------------------------------------------------------------------

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (i) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements entered into with a Bank
Counterparty in Xerium’s or any of its Subsidiaries’ Ordinary Course and not for
speculative purposes and (ii) other agreements or arrangements designed to
protect such Person against fluctuations in currency exchange, interest rates or
commodity prices entered into with a Bank Counterparty in Xerium’s or any of its
Subsidiaries’ Ordinary Course and not for speculative purposes provided that the
obligations owing to a Bank or an Affiliate of a Bank in connection with
applicable documents creating the Hedging Obligations entered into by such Bank
or an Affiliate of such Bank during any period in which such Bank was a
Defaulting Bank (and the Borrowers have received notice of such determination by
the Administrative Agent pursuant to the last sentence of the definition of
“Defaulting Bank”) shall not be Hedging Obligations to the extent incurred or
arising during such period.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Bank which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum non- usurious interest rate than applicable laws
now allow.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Xerium and its Subsidiaries, for the immediately
preceding Fiscal Year, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Year,
and (ii) the unaudited financial statements of Xerium and its Subsidiaries as at
the most recently ended Fiscal Quarter, consisting of a balance sheet and the
related consolidated statements of income, stockholders’ equity and cash flows
for the three , six or nine month period, as applicable, ending on such date,
and, in the case of clauses (i) and (ii), certified by the chief financial
officer of Xerium that they fairly present, in all material respects, the
financial condition of Xerium and its Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year end adjustments.

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002.

“Immaterial Account” means any deposit, securities or investment account that is
(i) a zero-balance account or (ii) an account having an average monthly balance
of less than $1,500,000.

“Immaterial Subsidiary” means, subject to the proviso below, each direct or
indirect Subsidiary of Xerium designated as such by Xerium to the Administrative
Agent in writing that meets the criteria set forth in clauses (i) and
(ii) below, in each case, as of the date of the most recent balance sheet
required to be delivered pursuant to Section 5.1: (i) such Subsidiary has
operations that generated Adjusted EBITDA not exceeding $1,000,000 for the most
recently completed Fiscal Year and (ii) such Subsidiary had total assets as of
the end of the most recently completed Fiscal Year the aggregate value of which
was equal to or less than 1.0% of the Consolidated Total Assets of Xerium and
its Subsidiaries, taken as a whole; provided, however, that at no time shall
(x) the aggregate total amount of Adjusted EBITDA generated by all Immaterial
Subsidiaries for the most recently completed Fiscal Year exceed $5,000,000 or
(y) the aggregate value of the total assets of all Immaterial Subsidiaries as of
the end of the most recently completed Fiscal Year exceed 5.0% of the
Consolidated Total Assets of Xerium and its Subsidiaries, taken as a whole; in
each case, calculated on a consolidated basis in accordance with GAAP on the
basis of the financial information most recently delivered to the Administrative
Agent by the Company pursuant to Section 5.1.

“Increased Cost Banks” as defined in Section 2.24.

 

20



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, the principal and premium (if
any) of any indebtedness of such Person, whether or not contingent: (i) in
respect of borrowed money, (ii) evidenced by bonds, notes, debentures or similar
instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof), (iii) representing
the deferred and unpaid purchase price of any property, other than (A) trade
payables incurred in the Ordinary Course, (B) any earn-out obligation until such
obligation appears in the liabilities section of the balance sheet of such
Person, and (C) liabilities associated with customer prepayments and deposits,
(iv) in respect of Capitalized Lease Obligations, (v) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that any obligation constituting Indebtedness of the obligor thereof
will be paid or discharged, or any agreement relating thereto will be complied
with, or the holders thereof will be protected (in whole or in part) against
loss in respect thereof, (vi) Attributable Indebtedness or (vii) representing
any Hedging Obligations. To the extent not otherwise included, Indebtedness
shall include (a) any obligation of such Person to be liable for, or to pay, as
obligor, guarantor or otherwise, on the Indebtedness of another Person (other
than by endorsement of negotiable instruments for collection in the Ordinary
Course), and (b) Indebtedness of another Person secured by a Lien on any asset
owned by such Person (whether or not such Indebtedness is assumed by such
Person); provided, however, that the amount of such Indebtedness will be the
lesser of (A) the fair market value of such asset at such date of determination
and (B) the amount of such Indebtedness of such other Person.

Notwithstanding the foregoing, any obligation of such Person or any of its
Subsidiaries in respect of (x) minimum guaranteed commissions, or other similar
payments, to clients, minimum returns to clients or stop loss limits in favor of
clients or indemnification obligations to clients, in each case pursuant to
contracts to provide services to clients entered into in the Ordinary Course,
and (y) account credits to participants under any compensation plan, shall be
deemed not to constitute Indebtedness.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, provincial,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws and
including any fees or expenses resulting from changes in laws in effect on the
date of this Agreement), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
(including the Banks’ agreement to make a Credit Extension or the use or
intended use of the proceeds thereof, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); or (ii) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of Xerium or any of its Subsidiaries.

“Indemnified Taxes” as defined in Section 2.20(a).

“Indemnitee” as defined in Section 10.4.

“Information” as defined in Section 10.18.

 

21



--------------------------------------------------------------------------------

“Initial Business Plan” means the Business Plan of Xerium and its Subsidiaries
delivered prior to the Closing Date to the Administrative Agent.

“Initial Euro Term Loan” means a term loan made in Euros by a Bank to the Euro
Borrower pursuant to Section 2.1(a)(ii).

“Initial Euro Term Loan Amount” means the principal amount of the Initial Euro
Term Loan made by a Bank on the Closing Date. The “Initial Euro Term Loan
Amount” of each Bank, if any, is set forth on Appendix A-2 or in the applicable
Assignment Agreement. The aggregate amount of the Initial Euro Term Loan Amounts
as of the Closing Date is €87,000,000.

“Initial Revolving Commitment” means the commitment of a Bank to make or
otherwise fund any Initial Revolving Loan and “Initial Revolving Commitments”
means such commitments of all Banks in the aggregate. The amount of each Bank’s
Initial Revolving Commitment is set forth on Appendix B or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Initial Revolving
Commitments as of the Closing Date is $30,000,000.

“Initial Revolving Loan” as defined in Section 2.2(a)(i).

“Initial Term Loan” means any Initial Euro Term Loan and any Initial U.S. Term
Loan.

“Initial U.S. Term Loan” means a term loan made in Dollars by a Bank to Xerium
pursuant to Section 2.1(a)(i).

“Initial U.S. Term Loan Amount” means the principal amount of the Initial U.S.
Term Loan made by a Bank on the Closing Date. The “Initial U.S. Term Loan
Amount” of each Bank, if any, is set forth on Appendix A-1 or in the applicable
Assignment Agreement. The aggregate amount of the Initial U.S. Term Loan Amounts
as of the Closing Date is $125,000,000.

“Intercompany Borrower” as defined in Section 6.1(q).

“Interest Coverage Ratio” means, with respect to Xerium for any period, the
ratio of (A) the Adjusted EBITDA for the four-Fiscal Quarters period then ending
to (B) the Consolidated Interest Expense for the four-Fiscal Quarters then
ending.

“Interest Payment Date” means (i) with respect to any LIBOR Loan or Euribor
Loan, the last day of each Interest Period applicable to such LIBOR Loan or
Euribor Loan, provided, in the case of each Interest Period of longer than three
months “Interest Payment Date” shall also include each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period, (ii) with respect to any ABR Loan, each Reference Day, commencing on the
first Reference Day following the making of such ABR Loan or conversion from a
LIBOR Loan to an ABR Loan, and (iii) if any Term Loan bears interest at the
Replacement Rate, then the Interest Payment Date shall be each Reference Day,
commencing on the first Reference Day following the making of such Term Loan,
and the date on which such Loan is converted to a Term Loan bearing interest at
the LIBOR Rate or Euribor Rate, as applicable.

“Interest Period” means, in connection with a LIBOR Loan or a Euribor Loan, an
interest period of one, two, three or six months, as selected by each Borrower
in the applicable Funding Notice or Conversion/Continuation Notice,
(i) initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that

 

22



--------------------------------------------------------------------------------

is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless the result of such extension would be to extend such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day; (b) no Interest Period with
respect to any portion of any Term Loans shall extend beyond such Term Loan
Maturity Date; (c) no Interest Period with respect to any portion of Revolving
Loans shall extend beyond the Revolving Commitment Termination Date; and (d) all
interest periods of the same currency having the same commencing date and
expiration date shall be considered one Interest Period.

“Interest Rate Determination Date” means, with respect to any Interest Period
the date that is two Business Days prior to the first day of such Interest
Period.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Xerium or any of its Subsidiaries of, or of a beneficial interest in, any of the
Securities of any other Person (other than Xerium, any other Borrower or a
Guarantor Subsidiary); (ii) any direct or indirect redemption, retirement,
purchase or other acquisition for value, by any Subsidiary of Xerium from any
Person (other than Xerium, any other Borrower or a Guarantor Subsidiary), of any
Capital Stock of such Person; and (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the Ordinary Course) or capital
contribution by Xerium or any of its Subsidiaries to any other Person (other
than Xerium, any other Borrower or a Guarantor Subsidiary), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the Ordinary Course.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write ups, write downs or write offs with respect to such
Investment.

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
A-3.

“Issuing Bank” means Citicorp North America, Inc., together with its permitted
successors and assigns in such capacity.

“ITA” means the United Kingdom Income Tax Act 2007.

“Italia SpA” means Xerium Italia SpA, an Italian società per azioni.

“Italian Guarantor” as defined in Section 7.14 (b).

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Credit Party
tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to the Collateral Agent in its reasonable discretion, but in any
event sufficient for Collateral Agent to obtain a Title Policy with respect to
such Mortgage.

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit I with such
amendments or modifications as may be approved by Collateral Agent.

 

23



--------------------------------------------------------------------------------

“Lead Arrangers” means Citigroup Global Markets Inc. and Jefferies Finance LLC
in their respective capacities as joint lead arrangers and joint bookrunners.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.

“Letter of Credit” means each commercial or standby letter of credit issued or
to be issued by the Issuing Bank pursuant to Section 2.4(a) of this Agreement
and in form and substance acceptable to the Issuing Bank and the Administrative
Agent.

“Letter of Credit Exposure “ means, as at any date of determination, the sum of
(i) the aggregate undrawn amount under all Letters of Credit then outstanding,
and (ii) the aggregate amount of all Unpaid Drawings.

“Letter of Credit Sublimit” means $20,000,000.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Xerium.

“Leverage Ratio” means, with respect to Xerium on any date, the ratio of (a) the
Debt of Xerium and its Subsidiaries as of such date to (b) the Adjusted EBITDA
of Xerium and its Subsidiaries for the period of four consecutive Fiscal
Quarters ending on such date (or if such date is not the last day of a Fiscal
Quarter of Xerium, for the period of four consecutive Fiscal Quarters most
recently ended); provided, that, for the purposes of calculating the Leverage
Ratio required to be maintained under Section 6.8(b) only and not for any
purpose for which the Leverage Ratio is applicable elsewhere in this Agreement,
an amount equal to the lesser of (x) the aggregate amount of unrestricted cash
and Cash Equivalents (in Dollars) in excess of $25,000,000 held by Xerium or any
other U.S Credit Party on such date and not subject to a perfected Lien in favor
of any Person (other than the Collateral Agent) and (y) $25,000,000 shall be
subtracted from Debt in the foregoing clause (a).

“LIBOR” means, in relation to any LIBOR Loan, the greater of:

(i) (a) the applicable Screen Rate; or (b) (if no Screen Rate is available for
the currency or Interest Period of that LIBOR Loan) the arithmetic mean of the
rates (rounded upwards to four decimal places) as supplied to the Administrative
Agent at its request quoted by the Reference Banks to leading banks in the
London interbank market, as of approximately 11:00 a.m. (London time) on the
Interest Rate Determination Date for the offering of deposits in the currency of
that LIBOR Loan and for a period comparable to the Interest Period for that
LIBOR Loan; and

(ii) 1.25%.

“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

“LIBOR Rate” means the rate of interest for each Interest Period that is equal
to the interest rate per annum which is the aggregate of the applicable LIBOR
determined interest rate and Mandatory Costs.

 

24



--------------------------------------------------------------------------------

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

“Loan” means a Term Loan, a Revolving Loan and a Swing Loan.

“Loan Modification Agreement” as defined in Section 10.6(f).

“Loan Modification Offer” as defined in Section 10.6(f).

“Mandatory Cost” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Appendix D (Mandatory Cost Formula).

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means any effect, event, matter or circumstance which
is materially adverse to the: (a) business, assets, or financial condition of
Xerium and its Subsidiaries taken as a whole, (b) ability of the Credit Parties,
taken as a whole, to perform the Obligations in accordance with the terms of the
Credit Documents or (c) the rights and remedies of the Administrative Agent, the
Collateral Agent, the Banks or the Issuing Banks under the Credit Documents,
taken as a whole.

“Material Contract” means any Senior Note Document or any contract or other
arrangement to which Xerium or any of its Subsidiaries is a party (other than
the Credit Documents) for which breach, nonperformance, cancellation or failure
to renew could reasonably be expected to have a Material Adverse Effect.

“Material Jurisdiction” means the United States, the United Kingdom, Austria,
Australia, Brazil, Canada, France, Germany, Japan, and Italy.

“Material Real Estate Asset” means (a) any fee-owned Real Estate Asset having a
fair market value in excess of $1,000,000 (or its currency equivalent) as of the
date of the acquisition thereof and (b) all Leasehold Properties other than
those with respect to which the aggregate payments under the terms of the lease
are less than $500,000 (or its currency equivalent) per annum, in each case
located in the United States, Canada and the United Kingdom.

“Material Subsidiary” means any Subsidiary of a Borrower that is organized in a
Material Jurisdiction other than any Immaterial Subsidiary and Huyck Wagner
Italia S.p.A.

“Maximum Consolidated Capital Expenditures” as defined in Section 6.8(d).

“Maximum Consolidated Operational Restructuring Costs” means the following
amounts set forth below opposite the applicable Fiscal Year:

 

Fiscal Year

   Maximum Consolidated
Operational Restructuring Costs  

2011

   $ 10,000,000   

2012

   $ 10,000,000   

2013 and each Fiscal Year thereafter

   $ 5,000,000   

 

25



--------------------------------------------------------------------------------

provided, that the Maximum Consolidated Operational Restructuring Costs for any
Fiscal Year shall be increased by an amount equal to 50% of the portion of
Maximum Consolidated Operational Restructuring Costs not incurred in the
immediately preceding Fiscal Year (the “Carry-Forward Amount”); provided,
further, that any Carry-Forward Amount not incurred in the applicable Fiscal
Year shall not be added to the amount of Maximum Consolidated Operational
Restructuring Costs for the immediately succeeding Fiscal Year.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a Mortgage substantially in the form of Exhibit H, and each
functionally similar agreement executed by a Non-U.S. Credit Party as it may be
amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in section 3(37) or 4001(a)(3) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Xerium or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs (including, without
limitation, reasonable transaction costs) incurred in connection with such Asset
Sale, including (a) Taxes payable by the seller directly as a result of any gain
recognized in or otherwise directly resulting from such Asset Sale, (b) payment
of the outstanding principal amount of, premium or penalty, if any, and interest
on any Indebtedness (other than the Loans) that is secured by a Lien on the
stock or assets in question and that is required to be repaid under the terms
thereof as a result of such Asset Sale and (c) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Xerium or any of its Subsidiaries in connection with
such Asset Sale.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Xerium or any of its Subsidiaries (a) under any
casualty insurance policy in respect of a covered loss thereunder (excluding
proceeds of business interruption insurance) or (b) as a result of the taking of
any assets of Xerium or any of its Subsidiaries by any Person pursuant to the
power of eminent domain, condemnation or otherwise, or pursuant to a sale of any
such assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by Xerium or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Xerium or such Subsidiary in respect thereof, and (b) any bona fide direct costs
incurred in connection with any sale of such assets as referred to in clause
(i)(b) of this definition, including income taxes payable as a result of any
gain recognized in connection therewith.

“New Term Loan Amount” means the principal amount of the New Term Loans made by
a Bank on the applicable Facility Increase Effective Date as set forth in the
applicable Facility Increase Amendment.

 

26



--------------------------------------------------------------------------------

“New Term Loan Bank” means a Bank having a New Term Loan at such time.

“New Term Loans” as defined in Section 2.26(a).

“No Undisclosed Information Representation” by a Person means a representation
that such Person is not in possession of any material non-public information
with respect to Xerium or any of its direct or indirect Subsidiaries that has
not been disclosed to the Banks generally (other than those Banks who have
elected to not receive any non-public information with respect to Xerium or any
of its Subsidiaries), and if so disclosed could reasonably be expected to have a
material effect upon, or otherwise be material to, the market price of the
applicable Loan, or the decision of an assigning Bank to sell, or of an assignee
to purchase, such Loan.

“Non-Consenting Bank” as defined in Section 2.24.

“Non-Defaulting Bank” means, at any time, a Bank that is not a Defaulting Bank
or a Potential Defaulting Bank.

“Non-U.S. Aggregate Payments” as defined in Section 7.2(a).

“Non-U.S. Bank” as defined in Section 2.20(c).

“Non-U.S. Credit Party” means the Euro Borrower and each Non-U.S. Guarantor.

“Non-U.S. Contributing Guarantor” as defined in Section 7.2(a).

“Non-U.S. Fair Share” as defined in Section 7.2(a).

“Non-U.S. Fair Share Contribution Amount” as defined in Section 7.2(a).

“Non-U.S. Funding Guarantor” as defined in Section 7.2(a).

“Non-U.S. Guaranteed Obligations” as defined in Section 7. 1(a).

“Non-U.S. Guarantor” means (i) with respect to the Obligations of each Non-U.S.
Credit Party other than the Euro Borrower, the Euro Borrower, (ii) each
Guarantor listed as a Non-U.S. guarantor in Schedule 1.1(b) and (iii) any other
Foreign Subsidiary that becomes a party to the Guaranty.

“Non-U.S. Obligations” mean the Obligations of the Euro Borrower and the
Non-U.S. Guarantors.

“Notice” means a Funding Notice, an Issuance Notice, a Swing Loan Request or a
Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of a U.S. Credit Party or a
Non-U.S. Credit Party, as the case may be, from time to time owed to the Agents
(including former Agents), the Banks, or any of them, any Issuing Bank and Bank
Counterparties, including Hedging Obligations, under any Credit Document or the
applicable documents creating the Hedging Obligations (including, without
limitation, with respect to Hedging Obligations, obligations owed to any person
who was a Bank or an Affiliate of a Bank at the time such Hedging Obligation was
incurred), whether for principal, interest (including interest which, but for
the filing of a petition in bankruptcy with respect to such Credit Party, would
have accrued on any Obligation, whether or not a claim is allowed against such
Credit Party for such interest in the related bankruptcy proceeding),
reimbursement of amounts drawn under Letters of Credit, payments for early
termination of Hedging Obligations, fees, expenses, indemnification or
otherwise.

 

27



--------------------------------------------------------------------------------

“Obligee Guarantor” as defined in Section 7.7.

“Officer’s Certificate” means a certificate signed on behalf of Xerium by the
chief executive officer, the chief financial officer, the treasurer or the chief
accounting officer of Xerium.

“Operating Facility” means any real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Xerium or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Ordinary Course” means ordinary course of business or ordinary trade activities
that are customary, typical and carried out in a manner consistent with past
practice.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
bylaws, as amended, and with respect to a German stock corporation
(Aktiengesellschaft) an excerpt from the commercial register
(Handelsregisterauszug) (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, and with respect to a German limited partnership
(Kommanditgesellschaft) an excerpt from the commercial register
(Handelsregisterauszug), (iii) with respect to any general partnership, its
partnership agreement, as amended, and with respect to a German general
partnership (offene Handelsgesellschaft) an excerpt from the commercial register
(Handelsregisterauszug), (iv) with respect to any limited liability company, its
articles of organization, as amended, and its operating agreement, as amended,
and with respect to a German limited liability company (Gesellschaft mit
beschränkter Haftung) its articles of association (Satzung), as amended, a list
of its shareholders (Gesellschafterliste) and an excerpt from the commercial
register (Handelsregisterauszug), and (v) with respect to any other Foreign
Subsidiary or entity, its memorandum or articles of association or other
constitutional documents. In the event any term or condition of this Agreement
or any other Credit Document requires any Organizational Document to be
certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

“Original” as defined in Section 10.22.

“Parallel Obligations “ as defined in Section 7.13(a).

“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Patriot Act” as defined in Section 10.23.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to section 412 of the Code or section 302 of ERISA which is or,
within the preceding six years, was sponsored, maintained or contributed to by,
or required to be contributed by, Xerium, any of its Subsidiaries or any of its
ERISA Affiliates.

 

28



--------------------------------------------------------------------------------

“Permitted Acquisition” means any acquisition by a Borrower or any of its wholly
owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all or substantially all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided,

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iii) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Subsidiary of a Borrower in connection with such acquisition
shall be owned (directly or indirectly) 100% by a Borrower or a Guarantor
Subsidiary thereof; provided that each Borrower shall have taken, or caused to
be taken, as of the date such Person becomes a Subsidiary of each Borrower, each
of the actions set forth in Sections 5.10 and/or 5.11, as applicable;

(iv) Xerium and its Subsidiaries shall be in compliance with the financial
covenants set forth in Sections 6.8(a) and (b) on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended (as determined in accordance with Section 6.8(e));

(v) there are no material contingent liabilities (including, without limitation,
Environmental Claims, but excluding for this purpose Ordinary Course Tax
liabilities) relating to the company or business acquired;

(vi) Xerium shall have delivered to the Administrative Agent at least five
(5) Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing compliance with Section 6.8 as required under clause (iv) above,
together with all relevant financial information with respect to such acquired
assets, including, without limitation, the aggregate consideration for such
acquisition and any other information required to demonstrate compliance with
Section 6.8; and

(vii) any Person or assets or division as acquired in accordance herewith
(x) shall be in the same business or lines of business in which Xerium and/or
any of its Subsidiaries are engaged as of the Closing Date or which are
permitted by Section 6.13.

“Permitted Amendments” as defined in Section 10.6(f).

“Permitted Joint Venture” means a Person: (a) that is a corporation, limited
liability company, joint venture or similar limited liability legal entity
hereafter formed or entered into by Xerium or any of its Subsidiaries with
another Person in order to conduct a common venture or enterprise with such
Person; (b) that is not a strategic alliance formed or entered into by Xerium or
any of its Subsidiaries with any other Person for the purposes of joint
research, product development, marketing, or other similar purposes that does
not create a Person; and (c) that does not own any Capital Stock in a Credit
Party nor at any time itself has been a Credit Party.

 

29



--------------------------------------------------------------------------------

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Refinancing Indebtedness” as defined in Section 6.1(p).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 9.11.

“Pledge and Security Agreements” mean the Pledge and Security Agreement to be
executed by each U.S. Credit Party substantially in the form of Exhibit G and
each functionally similar agreement executed by any Non-U.S. Credit Party, as
each may be amended, supplemented or otherwise modified from time to time.

“Post-Closing Letter Agreement” means the Post-Closing Letter Agreement, dated
as of the date hereof, among the Borrowers and the Administrative Agent.

“Potential Defaulting Bank” means, at any time, (i) any Bank with respect to
which an event of the kind referred to in the definition of “Bank Insolvency
Event” has occurred and is continuing in respect of any financial institution
affiliate of such Bank, (ii) any Bank that has notified, or whose Parent Company
or a financial institution affiliate thereof has notified, the Administrative
Agent, the Borrowers, the Issuing Bank or the Swing Loan Lender in writing, or
has stated publicly, that it does not intend to comply with its funding
obligations under any other loan agreement or credit agreement or other
similar/other financing agreement, or (iii) any Bank that has, or whose Parent
Company has, a non-investment grade rating from Moody’s or S&P or another
nationally recognized rating agency. Any determination by the Administrative
Agent that a Bank is a Potential Defaulting Bank under any of clauses
(i) through (iii) above will be conclusive and binding absent manifest error,
and such Bank will be deemed a Potential Defaulting Bank (subject to
Section 2.23(e)) upon notification of such determination by the Administrative
Agent to the Borrowers, the Issuing Bank, the Swing Loan Lender and the Banks.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its Principal
Office in New York City; each change in the Prime Rate shall be effective on the
date such change is publicly announced as effective.

“Principal Obligations” as defined in Section 7.13(a).

“Principal Office” means, for each of the Administrative Agent and Issuing Bank,
such Person’s “Principal Office” as set forth on Appendix B, or such other
office as such Person may from time to time designate in writing to each
Borrower, the Administrative Agent and each Bank.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the U.S. Term Loan of any Bank, the percentage obtained by
dividing (a) the U.S. Term Loan Exposure of that Bank by (b) the aggregate U.S.
Term Loan Exposure of all Banks; (ii) with respect to all payments, computations
and other matters relating to the Euro Term Loan of any Bank, the percentage
obtained by dividing (a) the Euro Term Loan Exposure of that Bank by (b) the
aggregate Euro Term Loan Exposure of all Banks; and (iii) with respect to all
payments, computations and other matters relating to

 

30



--------------------------------------------------------------------------------

the Revolving Commitment or Revolving Loans of any Bank or any Letters of Credit
issued or participations purchased therein by any Bank, the percentage obtained
by dividing (a) the Revolving Exposure of that Bank by (b) the aggregate
Revolving Exposure of all Banks. For all other purposes with respect to each
Bank, “Pro Rata Share” means the percentage obtained by dividing (A) an amount
equal to the sum of the U.S. Term Loan Exposure, the Euro Term Loan Exposure and
the Revolving Exposure of that Bank, by (B) an amount equal to the sum of the
aggregate U.S. Term Loan Exposure, the aggregate Euro Term Loan Exposure and the
aggregate Revolving Exposure of all Banks.

“Proceedings” as defined in Section 10.22

“Qualifying Lender” means a Bank which is beneficially entitled to a payment
under the Credit Documents and is:

(a) a Bank: (i) which is a bank (as defined for the purpose of section 879 of
the ITA); or (ii) in respect of a Loan by a person that was a bank (as defined
for the purpose of section 879 of the ITA) at the time that the relevant advance
was made, and which, in either case, is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or

(b) a Bank which: (i) a company resident in the United Kingdom for United
Kingdom tax purposes; or (ii) a partnership each member of which is: (A) a
company so resident in the United Kingdom; or (B) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of the relevant advance that falls to
it by reason of Part 17 of the CTA; or (iii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company, and which, in each case, has provided
to the Euro Borrower, and not retracted, a Tax Confirmation; or

(c) a bank in respect of which an order under section 991(2)(e) Income Tax Act
2007 designating it as a bank for the purposes of section 879 Income Tax Act
2007 of the United Kingdom provided that section 879 Income Tax Act 2007 shall
apply to it as if the words from “if” to the end in that section were omitted if
the order made under section 991(2)(e) Income Tax Act 2007 in respect of that
bank provided for such amendment to section 879 Income Tax Act 2007; or

(d) a Treaty Lender.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

(a)(if the currency is euro) two TARGET Days before the first day of that
period; or

(b)(for any other currency) two Business Days before the first day of that
period,

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by Reference Banks
in the Relevant Interbank Market on more than one day, the Quotation Day will be
the last of those days).

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 

31



--------------------------------------------------------------------------------

“Reallocation Transaction” as defined in Section 2.26(c)(iii).

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Collateral Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Administrative Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third party purchasers and encumbrancers of the affected
real property.

“Reference Banks” means, in relation to LIBOR, Euribor and Mandatory Cost, the
principal London offices of Citibank, N.A. and such two other banks as may be
appointed by the Administrative Agent in consultation with Xerium.

“Reference Day” means each date that is three months, or an integral multiple
thereof, after the Closing Date; provided, that, if any such date is not a
Business Day, then the Reference Day shall be the next succeeding Business Day
unless such next succeeding Business Day falls in the following calendar month,
in which event the Reference Day shall be immediately preceding Business Day.

“Refinancing” as defined in the recitals.

“Register” as defined in Section 2.7(b).

“Reimbursement Date” as defined in Section 2.4(g).

“Related Fund” means, with respect to any Bank that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Bank or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Relevant Interbank Market” means in relation to EUROS, the European interbank
market and, in relation to any other currency, the London interbank market.

“Relevant Restrictive Covenants” as defined in Section 6.18.

“Replacement Bank” as defined in Section 2.24.

 

32



--------------------------------------------------------------------------------

“Replacement Rate” means the rate determined by the Administrative Agent as soon
as practicable and in any event no later than 11:00 a.m. (New York City time) on
the date that interest is due to be paid in respect of the applicable Interest
Period to be that interest rate which expresses as a percentage rate per annum
the cost to a Bank of funding its participation in the applicable Term Loan from
whatever source the Administrative Agent may reasonably select.

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term Loans with the incurrence by any Credit Party of any Debt having an
effective interest cost or weighted average yield (with the comparative
determinations to be made by the Administrative Agent consistent with generally
accepted financial practices, after giving effect to, among other factors,
margin, interest rate floors, upfront or similar fee or “original issue
discount” shared with all lenders of such loans or Loans, as the case may be,
but excluding the effect of any arrangement, structuring, syndication or other
fees payable in connection therewith, as the case may be, and without taking
into account any fluctuations in the LIBOR Rate or the Euribor Rate) that is
less than the interest rate for or weighted average yield (as determined by the
Administrative Agent on the same basis) of the Term Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, the Term Loans.

“Required Prepayment Date” as defined in Section 2.15(c).

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, provincial, local and foreign laws, rules and regulations,
orders, judgments, decrees or other determinations of any Governmental Authority
or arbitrator, applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject; provided that the
foregoing shall not apply to non-binding recommendations or guidance of any
Governmental Authority.

“Requisite Banks” means, collectively (i) one or more Term Loan Banks having or
holding Term Loans and representing more than 50.0% of the sum of the aggregate
Term Loans of all Term Loan Banks and (ii) one or more Revolving Banks having or
holding Revolving Exposure and representing more than 50.0% of the sum of the
aggregate Revolving Exposure of all Revolving Banks.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, (whether in cash, securities or other property) on account of any
shares of any class of stock of Xerium and its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in shares of that class of stock
to the holders of that class; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock of Xerium and its Subsidiaries now or hereafter
outstanding, except any payment made solely in shares of that class of stock to
the holders of that class; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Xerium and its Subsidiaries now or hereafter
outstanding; and (iv) any payment or prepayment of principal of or premium, if
any, on, or redemption, purchase, retirement, defeasance (including in substance
or legal defeasance), sinking fund or similar payment with respect to, any
Indebtedness incurred pursuant to Section 6.1(c) or Section 6.1(o), excluding,
in respect of this clause (iv), any Permitted Refinancing Indebtedness with
respect thereto and payments in kind.

“Retained Amount” means, at any time, during any current Fiscal Year, commencing
with Fiscal Year 2013:

(i) the amount of Excess Cash for the previous Fiscal Year, minus

 

33



--------------------------------------------------------------------------------

(ii) the greater of (a) the amount of all voluntary prepayments of the Term
Loans made during such previous Fiscal Year and the amount of all voluntary
prepayments of Revolving Loans which are accompanied by a permanent reduction of
the Revolving Commitments made during such previous Fiscal Year (the “Voluntary
Payment Amount”) and (b) the product of Excess Cash for the previous Fiscal Year
multiplied by the Applicable EC Percentage for such Fiscal Year (the “Sweep
Reference”), plus

(iii) Fifty-percent (50%) of (a) the greater of (1) the Voluntary Payment Amount
and (2) the Sweep Reference, minus (b) the Sweep Reference, minus

(iv) the amount of all Restricted Payments made under Section 6.5(d)(ii) during
such current Fiscal Year, all Investments made under Section 6.7(b)(iii)(B) or
Section 6.7(k)(ii) during such current Fiscal Year and all Consolidated Capital
Expenditures made under clause (ii) of the proviso to Section 6.8(d) during such
current Fiscal Year.

“Revolving Bank” means, at any time, any Bank that has a Revolving Commitment at
such time.

“Revolving Commitment” means an Initial Revolving Commitment and any Additional
Revolving Commitment.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earlier of (i) the date that
is five (5) years after the Closing Date, (ii) the date the Revolving
Commitments are permanently reduced to zero pursuant to Section 2.13(b) or 2.14,
and (iii) the date of the termination of the Revolving Commitments pursuant to
Section 8.1.

“Revolving Exposure” means, with respect to any Bank as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Bank’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Bank and (b) in the case of the Issuing Bank, the
aggregate Letter of Credit Exposure in respect of all Letters of Credit issued
by that Bank (net of any participations by other Revolving Banks in such Letters
of Credit), and (c) the aggregate amount of all participations by that Bank in
any outstanding Letters of Credit or any Unpaid Drawing under any Letter of
Credit.

“Revolving Loans” means the Initial Revolving Loans and the Additional Revolving
Loans.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies.

“Sale and Lease Back Transaction” as defined in Section 6.11.

“Scheduled Term Loan Maturity Date” means the date that is six (6) years after
the Closing Date.

 

34



--------------------------------------------------------------------------------

“Screen Rate” means:

(a) in relation to LIBOR, the offered rate for deposits in the currency in which
a Loan is denominated for the applicable Interest Period appearing on Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, on the Quotation Day for such
Interest Period; and

(b) in relation to Euribor, the offered rate for deposits in Euros for the
applicable Interest Period appearing on Reuters Screen EURIBOR01 Page as of
11:00 a.m., Brussels time, on the Quotation Day.

If such page is replaced or service ceases to be available, the Administrative
Agent may specify another page or service displaying the appropriate rate after
consultation with the Borrowers and the Banks.

“Second Currency” as defined in Section 10.4(c).

“Secured Parties” has the meaning assigned to that term in the Collateral
Documents.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Account” has the meaning specified in the UCC.

“Securities Account Control Agreement” means a letter agreement, in form and
substance satisfactory to the Collateral Agent, executed by the relevant
Domestic Subsidiary, the Collateral Agent and the relevant Securities
Intermediary.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securities Intermediary” has the meaning specified in the UCC.

“Senior Notes” as defined in the recitals.

“Senior Notes Documents” means the Senior Notes, the Senior Notes Indenture and
any other indenture and/or other agreement governing the Senior Notes and all
documentation delivered pursuant thereto.

“Senior Notes Indenture” means the Indenture, dated as of May 26, 2011, by and
among Xerium, certain subsidiaries of Xerium, as guarantors, and U.S. Bank
National Association, as trustee, governing the Senior Notes.

“Senior Notes Issuance” as defined in the recitals.

“Senior Secured Debt” means, with respect to Xerium, on a consolidated basis on
any date, the actual outstanding amount of Debt that is secured by a Lien on any
asset or property of Xerium or any of its Subsidiaries.

 

35



--------------------------------------------------------------------------------

“Senior Secured Leverage Ratio” means, with respect to Xerium on any date, the
ratio of (A) the Senior Secured Debt of Xerium and its Subsidiaries as of such
date to (B) the Adjusted EBITDA of Xerium and its Subsidiaries for the period of
four consecutive Fiscal Quarters ending on such date (or if such date is not the
last day of a Fiscal Quarter of Xerium, for the period of four consecutive
Fiscal Quarters most recently ended).

“SLS” means the Syndicated Loan Scheme in respect of United Kingdom Tax as
described in H.M. Revenue & Customs’ Guidelines dated September 2010.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Xerium and an officer or the director of the Euro Borrower
substantially in the form of Exhibit L.

“Solvent” means, that as of the date of determination, both (i) (a) the sum of
such Credit Party’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Credit Party’s present assets; (b) such
Credit Party’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date and reflected in the Initial Business Plan or
with respect to any transaction contemplated or undertaken after the Closing
Date; and (c) such Person has not incurred and does not intend to incur, or
believe (nor should it reasonably believe) that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise);
and (ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances and
by the laws of the jurisdiction where such Credit Party is incorporated, formed
or organized. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Bank to the Administrative Agent.

“Subject Transaction” as defined in Section 6.8(e).

“Subordinated Debt” means any unsecured subordinated Debt of any Credit Party
which meets the requirements of Section 6.1(c), other than Debt incurred by a
Credit Party, or for which a Credit Party could remain liable, in accordance
with Section 6.1(b).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding;
provided, further, that each Permitted Joint Venture shall be deemed not to be a
Subsidiary of Xerium or its Subsidiaries for all purposes under this Agreement
and the other Credit Documents.

“Sum” as defined in Section 10.4(c).

“Sweep Reference” as defined in the definition of “Retained Amount”.

 

36



--------------------------------------------------------------------------------

“Swing Loan” as defined in Section 2.3.

“Swing Loan Lender” means Citibank, N.A. or any other Revolving Bank that
becomes the Administrative Agent or agrees, with the approval of the
Administrative Agent and the Borrowers, to act as the Swing Loan Lender
hereunder, in each case in its capacity as the Swing Loan Lender hereunder.

“Swing Loan Request” as defined in Section 2.3(b).

“Swing Loan Sublimit” means $5,000,000.

“Syndication Agent” means Jefferies Finance LLC, in its capacity as the
Syndication Agent.

“TARGET2” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shares platform and which was
launched on November 19, 2007.

“TARGET Day” means a day in which TARGET2 is open for the settlement of payments
in Euro.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
whether disputed or not, including any interest, penalties or additions thereto
and any installments in respect thereof.

“Tax Confirmation” means a confirmation by a Bank that the person beneficially
entitled to interest payable to that Bank under the Credit Documents is a 991
Bank.

“Tax Credit” means a credit against, relief or remission for or repayment of any
Tax.

“Term Loan” means, as applicable, a U.S. Term Loan or a Euro Term Loan.

“Term Loan Bank” means, at any time, any Bank that holds a Term Loan at such
time.

“Term Loan Maturity Date” means the earlier of (i) Scheduled Term Loan Maturity
Date, and (ii) the date that all Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

“Terminated Bank” as defined in Section 2.24.

“Title Policy” as defined in Section 3.1(h)(iv).

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of reimbursing
Issuing Bank for any amount drawn under any Letter of Credit, but not yet so
applied) and Swing Loans and (ii) the Letter of Credit Usage.

“Tranche” means (a) when used with respect to Term Loans, refers to whether such
Term Loans are (i) Initial Term Loans, (ii) New Term Loans of the same Class
with the same terms and conditions made on the same day or (iii) Term Loans
extended pursuant to Section 10.6(f) and (b) when used with respect to Revolving
Commitments, refers to whether such Revolving Commitments are (i) Revolving
Commitments or (ii) Revolving Commitments extended pursuant to Section 10.6(f).

“Transactions” as defined in the recitals.

 

37



--------------------------------------------------------------------------------

“Treasury Regulations” means the United Stated federal income tax regulations
promulgated under the Code.

“Treaty” as defined in the definition of “Treaty State”.

“Treaty Lender” means a Bank which at the time the payment is made is
beneficially entitled to all amounts payable to it under the Credit Documents
and is treated as resident of a Treaty State pursuant to the interpretation of
the taxation authorities of the jurisdiction from which the payment is made or
deemed to be made under a Treaty in force at that date, and in relation to UK
Source Interest a Bank which does not carry on a business in the UK through a
permanent establishment with which that Bank’s participation in the Loan is
effectively connected.

“Treaty State” means a jurisdiction having a double taxation agreement at the
time the payment is made which makes provision to receive any payments of
principal interest, fees or other amounts under the Credit Documents without
deduction or withholding for or an account of a Tax (a “Treaty”).

“Type of Loan” means a LIBOR Loan, ABR Loan or a Euribor Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“UK Source Interest” means interest payable to a Bank under the Credit Documents
which arises in the United Kingdom for the purposes of section 874 of the ITA,
including, for the avoidance of doubt, interest paid by the Euro Borrower.

“Unpaid Drawing” as defined in Section 2.4(g).

“U.K. Tax” as defined in Section 2.20(e).

“Unreallocated Portion” as defined in Section 2.23 (a).

“Unused Revolving Commitment” means, at any time, (a) the Revolving Commitments
at such time minus (b) the sum of (i) the aggregate principal amount of
outstanding Revolving Loans plus (ii) the Letter of Credit Usage.

“U.S. Aggregate Payments” as defined in Section 7.2(b).

“U.S. Contributing Guarantors” as defined in Section 7.2(b).

“U.S. Credit Party” means Xerium, and each U.S. Guarantor.

“U.S. Fair Share” as defined in Section 7.2(b).

“U.S. Fair Share Contribution Amount” as defined in Section 7.2(b).

“U.S. Funding Guarantor” as defined in Section 7.2(b).

“U.S. Guarantor” means (i) with respect to the Obligations of each Credit Party
other than Xerium, Xerium, (ii) each Guarantor listed in Schedule 1.1(b) as a
U.S. Guarantor and (iii) each other Domestic Subsidiary that becomes a party to
the Guaranty.

 

38



--------------------------------------------------------------------------------

“U.S. Term Loan” means (i) an Initial U.S. Term Loan and (ii) any Additional
U.S. Term Loan or New Term Loan made in Dollars to Xerium pursuant to
Section 2.26.

“U.S. Term Loan Exposure” means, with respect to any Bank, as of any date of
determination, the outstanding principal amount of the U.S. Term Loans of such
Bank.

“VAT” means value added tax, goods and services tax and any similar sales or
turnover tax.

“Vietnam Asset Sales” means, Asset Sales relating to the business, assets or
properties of Huyck Wangner Vietnam Co. Ltd.

“Voluntary Payment Amount” as defined in the definition of “Retained Amount”.

“Waivable Mandatory Prepayment” as defined in Section 2.15(c).

“Xerium” as defined in the preamble hereto.

“Xerium Canada” means Xerium Canada Inc., a New Brunswick (Canada) corporation.

“XTI” means XTI LLC, a Delaware limited liability company.

“991 Bank” means a Bank falling within paragraph (a), (b) or (c) of the
definition of Qualifying Lender.

1.2 Accounting Terms.

(a) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by Xerium to the Administrative Agent pursuant to Sections 5.1(b) and 5.1(c)
shall be prepared in accordance with GAAP as in effect at the time of such
preparation. Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to in Section 6.8 shall be made,
without giving effect to any election under Accounting Standards Codification
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of Xerium or any of its
Subsidiaries at “fair value.”

(b) If at any time any change in GAAP or conversion to IFRS (including without
limitation modifications to or issuance of accounting standards under GAAP which
create material changes to the financial statements such as the proposed lease
accounting guidance and conversion to IFRS as described below) would affect the
computation of any ratio, basket, covenant or requirement (including the
computation of any financial covenant) set forth in any Credit Document, and
either Xerium or the Requisite Banks shall so request, the Administrative Agent
and the Borrowers shall negotiate in good faith to amend such covenant to
preserve the original intent thereof in light of such change in GAAP or
conversion to IFRS; provided that, until so amended, (i) such ratio, basket,
covenant or requirement shall continue to be computed in accordance with GAAP or
the application thereof prior to such change therein or such conversion to IFRS
and (ii) the Borrowers shall provide to the Administrative Agent and the Banks a
written reconciliation (which shall be required to be provided only once) in
form and substance reasonably satisfactory to the Administrative Agent, between
calculations of such covenant made before and after giving effect to such change
in GAAP (or such conversion to IFRS). If Xerium notifies the Administrative
Agent that it is required to report under IFRS or has elected to do so through
an early adoption policy, “GAAP” shall mean international financial reporting
standards pursuant to IFRS (provided that after such conversion, the Borrowers
cannot elect to report under GAAP).

 

39



--------------------------------------------------------------------------------

1.3 Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1 Initial Term Loans. (a) Subject to the terms and conditions hereof, each
applicable Term Loan Bank severally agrees to make a term loan on the Closing
Date, as follows:

(i) an Initial U.S. Term Loan to Xerium made in Dollars in a principal amount
equal to such Term Bank’s Initial U.S. Term Loan Amount; and

(ii) an Initial Euro Term Loan to the Euro Borrower made in Euros in a principal
amount equal to such Term Bank’s Initial Euro Term Loan Amount.

Any Term Loan repaid or prepaid may not be reborrowed. Subject to Sections 2.13
and 2.14, all amounts owed hereunder with respect to all Term Loans shall be
paid in full no later than the Term Loan Maturity Date.

2.2 Revolving Loans.

(a) Initial Revolving Commitments.

(i) During the Revolving Commitment Period, subject to the terms and conditions
hereof, each Revolving Bank severally agrees to make revolving loans in Dollars
to Xerium (“Initial Revolving Loans”) in an aggregate amount up to but not
exceeding such Revolving Bank’s Initial Revolving Commitment; provided, that
after giving effect to the making of any Revolving Loans in no event shall the
Total Utilization of Revolving Commitments exceed the Revolving Commitments then
in effect. Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder with
respect to Revolving Loans and under Section 2.3 with respect to Swing Loans
shall be paid in full no later than the Revolving Commitment Termination Date.

(b) Borrowing Mechanics for Revolving Loans Generally.

(i) Except pursuant to Section 2.4(d), Revolving Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $250,000 in excess of
that amount.

 

40



--------------------------------------------------------------------------------

(ii) Whenever Xerium desires that Revolving Banks make Revolving Loans, Xerium
shall deliver to the Administrative Agent a fully executed and delivered Funding
Notice no later than (A) 11:00 a.m. (New York City time) at least three Business
Days in advance of the proposed Credit Date in the case of a LIBOR Loan or
(B) 11:00 a.m. (New York City time) at least one Business Day in advance of the
proposed Credit Date in the case of an ABR Loan. Except as otherwise provided
herein, a Funding Notice for a Loan that is a LIBOR Loan shall be irrevocable on
and after the related Interest Rate Determination Date, and Xerium shall be
bound to make a borrowing in accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Revolving Bank’s Pro Rata Share thereof, if
any, together with the applicable interest rate, shall be promptly provided by
the Administrative Agent to each applicable Bank by telefacsimile.

(iv) Each Revolving Bank shall make the amount of its Revolving Loan available
to the Administrative Agent not later than 12:00 p.m. (New York City time) for a
LIBOR Loan or 2:00p.m. (New York City time) for an ABR Loan, on the applicable
Credit Date by wire transfer of same day funds in Dollars, at Administrative
Agent’s Principal Office. Except as provided herein, upon satisfaction or waiver
of the conditions precedent specified herein, the Administrative Agent shall
make the proceeds of such Revolving Loans available to Xerium on the applicable
Credit Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Revolving Loans received by the Administrative Agent from
the Revolving Banks to be credited to the account of Xerium at the
Administrative Agent’s Principal Office or such other account as may be
reasonably designated in writing no later than three (3) days before to the
Administrative Agent by Xerium.

2.3 Swing Loans.

(a) On the terms and subject to the conditions contained in this Agreement, the
Swing Loan Lender agrees to make, in Dollars, loans (each a “Swing Loan”)
otherwise available to Xerium under the Initial Revolving Commitments from time
to time on any Business Day during the Revolving Commitment Period in an
aggregate principal amount at any time outstanding not to exceed the Swing Loan
Sublimit; provided, however, that at no time shall the Swing Loan Lender make
any Swing Loan to the extent that, after giving effect to such Swing Loan, the
Total Utilization of Revolving Commitments would exceed the Revolving
Commitments then in effect. Each Swing Loan shall be an ABR Loan and must be
repaid in full within five (5) Business Days after its making or, if sooner,
upon any borrowing of Revolving Loans hereunder (it being understood that in any
event, such Swing Loan shall be automatically deemed a borrowing of Revolving
Loans at the end of such five (5) Business Day period unless a cash repayment in
full was made during such period), and shall in any event mature no later than
the Revolving Commitment Termination Date. Within the limits set forth in the
first sentence of this clause (a), amounts of Swing Loans repaid may be
reborrowed under this clause (a).

(b) In order to request a Swing Loan, Xerium shall telecopy (or forward by
electronic mail or similar means) to the Administrative Agent a duly completed
request in substantially the form of Exhibit A-4, setting forth the requested
amount and date of such Swing Loan (a “Swing Loan Request”), to be received by
the Administrative Agent not later than 1:00 p.m. (New York City time) on the
day of the proposed borrowing. The Administrative Agent shall promptly notify
the Swing Loan Lender of the details of the requested Swing Loan. Subject to the
terms of this Agreement, the Swing Loan Lender will, not later than 3:00pm (New
York City time) make a Swing Loan available to the

 

41



--------------------------------------------------------------------------------

Administrative Agent and, in turn, the Administrative Agent shall make such
amounts available to Xerium on the date of the relevant Swing Loan Request. The
Swing Loan Lender shall not make any Swing Loan in the period commencing on the
first Business Day after it receives written notice from the Administrative
Agent or any Revolving Bank that one or more of the conditions precedent
contained in Section 3.2 shall not on such date be satisfied, and ending when
such conditions are satisfied. The Swing Loan Lender shall not otherwise be
required to determine that, or take notice whether, the conditions precedent set
forth in Section 3.2 have been satisfied in connection with the making of any
Swing Loan.

(c) The Swing Loan Lender shall notify the Administrative Agent in writing
(which writing may be a telecopy or electronic mail) weekly, by no later than
10:00 a.m. (New York City time) on the first Business Day of each week, of the
aggregate principal amount of its Swing Loans then outstanding.

(d) The Swing Loan Lender may demand at any time that each Revolving Bank pay to
the Administrative Agent, for the account of the Swing Loan Lender, in the
manner provided in clause (e) below, such Revolving Bank’s Pro Rata Share of all
or a portion of the outstanding Swing Loans, which demand shall be made through
the Administrative Agent, shall be in writing and shall specify such outstanding
principal amount of Swing Loans demanded to be paid.

(e) The Administrative Agent shall forward each notice referred to in clause
(c) above and each demand referred to in clause (d) above to each Revolving Bank
on the day such notice or such demand is received by the Administrative Agent
(except that any such notice or demand received by the Administrative Agent
after 2:00 p.m. (New York City time) on any Business Day or any such demand
received on a day that is not a Business Day shall not be required to be
forwarded to the Revolving Banks by the Administrative Agent until the next
succeeding Business Day), together with a statement prepared by the
Administrative Agent specifying the amount of each Revolving Bank’s Pro Rata
Share of the aggregate principal amount of the Swing Loans stated to be
outstanding in such notice or demanded to be paid pursuant to such demand, and,
notwithstanding whether or not the conditions precedent set forth in Sections
3.2 and 2.2 shall have been satisfied (which conditions precedent the Revolving
Banks hereby irrevocably waive), each Revolving Bank shall, before 12:00 p.m.
(New York City time) on the Business Day next succeeding the date of such
Revolving Bank’s receipt of such notice or demand, make available to the
Administrative Agent, in immediately available funds, for the account of the
Swing Loan Lender, the amount specified in such statement. Upon such payment by
a Revolving Bank, such Revolving Bank shall, except as provided in clause
(f) below, be deemed to have made a Revolving Loan that is an ABR Loan to the
Borrower. The Administrative Agent shall use such funds to repay the Swing Loans
to the Swing Loan Lender. To the extent that any Revolving Bank fails to make
such payment available to the Administrative Agent for the account of the Swing
Loan Lender, Xerium shall repay such Swing Loan on demand.

(f) Upon the occurrence of a Default under clause (f) or (g) of Section 8.1,
each Revolving Bank shall acquire, without recourse or warranty, an undivided
participation in each Swing Loan otherwise required to be repaid by such
Revolving Bank pursuant to clause (e) above, which participation shall be in a
principal amount equal to such Revolving Bank’s Pro Rata Share of such Swing
Loan, by paying to the Swing Loan Lender on the date on which such Revolving
Bank would otherwise have been required to make a payment in respect of such
Swing Loan pursuant to clause (e) above, in immediately available funds, an
amount equal to such Revolving Bank’s Pro Rata Share of such Swing Loan. If all
or part of such amount is not in fact made available by such Revolving Bank to
the Swing Loan Lender on such date, the Swing Loan Lender shall be entitled to
recover any such unpaid amount on demand from such Revolving Bank together with
interest accrued from such date at the Federal Funds Effective Rate for the
first Business Day after such payment was due and thereafter at the rate of
interest then applicable to ABR Loans.

 

42



--------------------------------------------------------------------------------

(g) From and after the date on which any Revolving Bank (i) is deemed to have
made a Revolving Loan pursuant to clause (e) above with respect to any Swing
Loan or (ii) purchases an undivided participation interest in a Swing Loan
pursuant to clause (f) above, the Swing Loan Lender shall promptly distribute to
such Revolving Bank such Revolving Bank’s Pro Rata Share of all payments of
principal of and interest received by the Swing Loan Lender on account of such
Swing Loan other than those received from a Revolving Bank pursuant to clause
(e) or (f) above.

(h) If a Bank becomes, and during the period it remains, a Defaulting Bank or a
Potential Defaulting Bank, the Swing Loan Lender may, upon prior written notice
to Xerium and the Administrative Agent, resign as Swing Loan Lender, effective
at the close of business New York City time on a date specified in such notice
(which date may be not less than 30 days after the date of such notice);
provided that such resignation by the Swing Loan Lender will have no effect on
its rights in respect of any outstanding Swing Loans or on the obligations of
Xerium or any Bank under this Agreement with respect to any such outstanding
Swing Loan.

(i) In addition to the other conditions precedent herein set forth, if any Bank
becomes, and during the period it remains, a Defaulting Bank or a Potential
Defaulting Bank, the Swing Loan Lender will not be required to make any Swing
Loan unless the Swing Loan Lender is satisfied that any exposure that would
result therefrom is eliminated or fully covered by the Revolving Commitments of
the Non-Defaulting Banks or by Cash Collateralization or a combination thereof
satisfactory to the Swing Loan Lender.

2.4 Letters of Credit.

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, the Issuing Bank agrees to issue Letters of Credit
for the account of Xerium in the aggregate amount up to but not exceeding the
Letter of Credit Sublimit; provided, that (i) after giving effect to such
issuance, in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect; (ii) after giving effect to
such issuance, in no event shall the Letter of Credit Usage exceed the Letter of
Credit Sublimit then in effect; (iii) in no event shall any standby Letter of
Credit have an expiration date later than the earlier of (1) five (5) Business
Days prior the Revolving Commitment Termination Date and (2) the date which is
one year from the date of issuance of such standby Letter of Credit; and (iv) in
no event shall any commercial Letter of Credit have an expiration date later
than the earlier of (1) five (5) Business Days prior to the Revolving Commitment
Termination Date and (2) the date which is nine (9) months from the date of
issuance of such commercial Letter of Credit; provided, further, that any Letter
of Credit with a term less than or equal to one year may provide for the renewal
thereof for additional periods less than or equal to one year, as long as,
(x) on or before the expiration of each such term and each such period, Xerium
and the Issuing Bank of such Letter of Credit shall have the option to prevent
such renewal and (y) neither the Issuing Bank of such Letter of Credit nor
Xerium shall permit any such renewal to extend the expiration date of any Letter
of Credit beyond the date set forth in the foregoing clauses (iii) and (iv);
provided, further, that in the event (x) a Funding Default exists or (y) a
determination pursuant to Section 2.18 or 2.19 occurs, the Issuing Bank shall
not be required to issue any Letter of Credit unless the Issuing Bank has
entered into arrangements satisfactory to it and Xerium to eliminate the Issuing
Bank’s risk with respect to the participation in the Letters of Credit of the
Defaulting Bank, including by Cash Collateralization of such Defaulting Bank’s
Pro Rata Share of the Letter of Credit Usage.

(b) [Reserved]

 

43



--------------------------------------------------------------------------------

(c) Existing Letters of Credit. Schedule 2.4(c) contains a schedule of certain
letters of credit issued or outstanding prior to the Closing Date under the
Existing First Lien Credit Agreement (the “Existing Letters of Credit”) for the
account of Xerium or one of its Subsidiaries by Citicorp North America, Inc. On
the Closing Date, (i) the Existing Letters of Credit, to the extent outstanding,
shall be automatically, and without further action by the parties hereto,
converted to Letters of Credit issued and outstanding under this Agreement and
subject to the provisions hereof, as if such Existing Letters of Credit had been
issued on the Closing Date hereunder, (ii) the issuing bank of the Existing
Letters of Credit shall be deemed to be the “Issuing Bank” hereunder solely for
the purpose of maintaining such Existing Letters of Credit, and (iii) all
liabilities of Xerium, the Euro Borrower or any of their respective Subsidiaries
with respect to Existing Letters of Credit shall constitute Obligations.

(d) Letters of Credit Generally. Each Letter of Credit is subject to the
following applicable conditions: (i) each Letter of Credit shall be denominated
in Dollars or an Alternative Currency, (ii) the stated amount of each Letter of
Credit shall not be less than a Dollar Equivalent of $100,000 (or the Dollar
Equivalent thereof if issued in an Alternative Currency) or such lesser amount
as is acceptable to the Issuing Bank and (iii) in no event shall a Letter of
Credit be issued if such Letter of Credit is not in a form acceptable to the
Issuing Bank in its reasonable discretion. Subject to the foregoing, the Issuing
Bank may agree that a standby Letter of Credit will automatically be extended
for one or more successive periods not to exceed one year each, unless the
Issuing Bank elects not to extend for any such additional period; provided, the
Issuing Bank shall not extend any such Letter of Credit if it has received
written notice from the Administrative Agent, acting on behalf of the Requisite
Banks, that an Event of Default has occurred and is continuing.

(e) Notice of Issuance. Whenever Xerium desires the issuance of a Letter of
Credit, it shall deliver an Issuance Notice to the Administrative Agent no later
than 9:30 a.m. (New York City time) at least three (3) Business Days (in the
case of standby letters of credit) or five (5) Business Days (in the case of
commercial letters of credit), or in each case such shorter period as may be
agreed to by the Issuing Bank in any particular instance, in advance of the
proposed date of issuance. Upon satisfaction or waiver of the conditions set
forth in Section 3.2, the Issuing Bank shall issue the requested Letter of
Credit only in accordance with the Issuing Bank’s standard operating procedures.
Upon the issuance of any Letter of Credit or any amendment or modification to a
Letter of Credit, the Issuing Bank shall promptly notify the Administrative
Agent thereof, which notice shall be accompanied by a copy of such Letter of
Credit or amendment or modification to a Letter of Credit and, in the case of
Letters of Credit, the amount of each Revolving Bank’s respective participation
in such Letter of Credit pursuant to Section 2.4(f).

(f) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between Xerium and the
Issuing Bank, Xerium assumes all risks of the acts and omissions of, or misuse
of, the Letters of Credit issued by the Issuing Bank by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the

 

44



--------------------------------------------------------------------------------

transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Bank, including any Governmental
Acts; none of the above shall affect or impair, or prevent the vesting of, any
of the Issuing Bank’s rights or powers hereunder. Without limiting the foregoing
and in furtherance thereof, any action taken or omitted by the Issuing Bank
under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
give rise to any liability on the part of the Issuing Bank to Xerium or any
other Credit Party. Notwithstanding anything to the contrary contained in this
Section 2.4(f), each Borrower shall retain any and all rights it may have
against the Issuing Bank for any liability arising solely out of the gross
negligence or willful misconduct of the Issuing Bank.

(g) Reimbursement of Amounts Drawn or Paid Under Letters of Credit. In the event
the Issuing Bank has determined to honor a drawing under a Letter of Credit, it
shall immediately notify Xerium and Administrative Agent, and Xerium shall
reimburse Issuing Bank on or before the Business Day immediately following the
date on which such drawing is honored (the “Reimbursement Date”) in Dollars in
same day funds equal to the amount of such honored drawing (each such amount so
paid until reimbursed, an “Unpaid Drawing”); provided, anything contained herein
to the contrary notwithstanding, (i) unless Xerium shall have notified
Administrative Agent and Issuing Bank prior to 9:30 a.m. (New York City time) on
the date three (3) Business Days prior to the date such drawing is honored that
Xerium intends to reimburse Issuing Bank for the amount of such honored drawing
with funds other than the proceeds of Revolving Loans, Xerium shall be deemed to
have given a timely Funding Notice to the Administrative Agent requesting Banks
to make Revolving Loans that are ABR Loans on the Reimbursement Date in Dollars
in the same amount of such honored drawing, and (ii) subject to satisfaction or
waiver of the conditions specified in Section 3.2, Revolving Banks having a
Revolving Commitment shall, on the Reimbursement Date, make Revolving Loans that
are ABR Loans in the amount of such honored drawing, the proceeds of which shall
be applied directly by the Administrative Agent to reimburse the Issuing Bank
for the amount of such honored drawing; and provided further, if for any reason
proceeds of Revolving Loans are not received by the Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Xerium shall reimburse the Issuing Bank, on demand, in an amount in same day
funds equal to the excess of the amount of such honored drawing over the
aggregate amount of such Revolving Loans, if any, which are so received. Nothing
in this Section 2.4(g) shall be deemed to relieve any Revolving Bank from its
obligation to make Revolving Loans on the terms and conditions set forth herein,
and Xerium shall retain any and all rights it may have against any Revolving
Bank resulting from the failure of such Bank to make such Revolving Loans under
this Section 2.4(g).

(h) Banks’ Purchase of Participations in Letters of Credit. Immediately upon the
issuance of each Letter of Credit, each Revolving Bank having a Revolving
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the Issuing Bank a participation in such Letter of Credit and any
drawings honored thereunder in an amount equal to such Bank’s Pro Rata Share
(with respect to the Revolving Commitments) of the maximum amount which is or at
any time may become available to be drawn thereunder. In the event that Xerium
shall fail for any reason to reimburse the Issuing Bank as provided in
Section 2.4(g), the Issuing Bank shall promptly notify each Bank of the
unreimbursed amount of such honored drawing and of such Bank’s respective
participation therein based on such Bank’s Pro Rata Share of the Revolving
Commitments. Each Bank shall make available to the Issuing Bank an amount equal
to its respective participation, in same day funds, at the office of the Issuing
Bank specified in such notice, not later than 12:00 p.m. (New York City time) on
the first Business Day (under the laws of the jurisdiction in which such office
of the Issuing Bank is located) after the date notified by the Issuing Bank. In
the event that any Bank fails to make available to the Issuing Bank on such
Business Day the amount of such Bank’s participation in such Letter of Credit as
provided

 

45



--------------------------------------------------------------------------------

in this Section 2.4(h), the Issuing Bank shall be entitled to recover such
amount on demand from such Bank together with interest thereon for three
(3) Business Days at the rate customarily used by the Issuing Bank for the
correction of errors among banks and thereafter at the Alternate Base Rate.
Nothing in this Section 2.4(h) shall be deemed to prejudice the right of any
Bank to recover from Issuing Bank any amounts made available by such Bank to the
Issuing Bank pursuant to this Section in the event that it is determined that
the payment with respect to a Letter of Credit in respect of which payment was
made by such Bank constituted gross negligence or willful misconduct on the part
of the Issuing Bank. In the event the Issuing Bank shall have been reimbursed by
other Banks pursuant to this Section 2.4(h) for all or any portion of any
drawing honored by the Issuing Bank under a Letter of Credit, such Issuing Bank
shall distribute to each Bank which has paid all amounts payable by it under
this Section 2.4(h) with respect to such honored drawing such Bank’s Pro Rata
Share of all payments subsequently received by the Issuing Bank from Xerium in
reimbursement of such honored drawing when such payments are received. Any such
distribution shall be made to a Bank at its primary address set forth below its
name on Appendix C or at such other address as such Bank may request.

(i) [Reserved]

(j) [Reserved]

(k) [Reserved]

(l) Obligations Absolute. The obligation of Xerium to reimburse Issuing Bank for
drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Banks pursuant to Section 2.4(e) and the obligations of
Banks under Section 2.4(g) shall be unconditional and irrevocable and shall be
paid strictly in accordance with the terms hereof under all circumstances
including any of the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim, set
off, defense or other right which Xerium or any Bank may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
for whom any such transferee may be acting), the Issuing Bank, Bank or any other
Person or, in the case of a Bank, against Xerium, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Xerium or one of its Subsidiaries
and the beneficiary for which any Letter of Credit was procured); any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iii) payment by the Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not substantially comply with the terms of such Letter of Credit;
(iv) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Xerium or any of its
Subsidiaries; (v) any breach hereof or any other Credit Document by any party
thereto; (vi) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (vii) the fact that an Event of Default or a
Default shall have occurred and be continuing; provided, in each case, that
payment by the Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of Issuing Bank under the
circumstances in question.

(m) Indemnification. Without duplication of any obligation of Xerium under
Section 10.2, 10.3 or 10.4, in addition to amounts payable as provided herein,
Xerium hereby agrees to protect, indemnify, pay and save harmless the Issuing
Bank from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which the
Issuing Bank may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance and maintenance of any Letter of Credit by the Issuing Bank,
other than as a result of (1) the gross negligence or willful misconduct of the
Issuing Bank or (2) the wrongful dishonor by Issuing Bank of a proper demand for
payment made under any Letter of Credit issued by it, or (ii) the failure of the
Issuing Bank to honor a drawing under any such Letter of Credit as a result of
any Governmental Act.

 

46



--------------------------------------------------------------------------------

(n) [Reserved]

(o) Resignation of Issuing Bank. If a Bank becomes, and during the period it
remains, a Defaulting Bank or a Potential Defaulting Bank, the Issuing Bank may,
upon prior written notice to Xerium and the Administrative Agent, resign as
Issuing Bank, effective at the close of business New York City time on a date
specified in such notice (which date may not be less than thirty (30) days after
the date of such notice); provided that such resignation by the Issuing Bank
will have no effect on the validity or enforceability of any Letter of Credit
then outstanding or on the obligations of Xerium or any Bank under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Issuing Bank.

(p) Defaulting Banks. In addition to the other conditions precedent herein set
forth, if any Bank becomes, and during the period it remains, a Defaulting Bank
or a Potential Defaulting Bank, the Issuing Bank will not be required to issue
any Letter of Credit or to amend any outstanding Letter of Credit to increase
the face amount thereof, alter the drawing terms thereunder or extend the expiry
date thereof, unless the Issuing Bank is satisfied that any exposure that would
result therefrom is eliminated or fully covered by the Revolving Commitments of
the Non-Defaulting Banks or by Cash Collateralization or a combination thereof
satisfactory to the Issuing Bank.

2.5 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Banks simultaneously and proportionately to their respective Pro Rata Shares,
it being understood that no Bank shall be responsible for any default by any
other Bank in such other Bank’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor shall any Revolving Commitment of
any Bank be increased or decreased as a result of a default by any other Bank in
such other Bank’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.

(b) Availability of Funds. Unless the Administrative Agent shall have been
notified by any Bank prior to the applicable Credit Date that such Bank does not
intend to make available to the Administrative Agent the amount of such Bank’s
Loan requested on such Credit Date, the Administrative Agent may assume that
such Bank has made such amount available to the Administrative Agent on such
Credit Date and the Administrative Agent may, in its sole discretion, but shall
not be obligated to, make available to the applicable Borrower a corresponding
amount on such Credit Date. If such corresponding amount is not in fact made
available to the Administrative Agent by such Bank, the Administrative Agent
shall be entitled to recover such amount on demand from such Bank together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to the Administrative Agent, at the customary rate set by the
Administrative Agent for the correction of errors among banks for three Business
Days and thereafter at the LIBOR Rate. If such Bank does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the applicable Borrower and such Borrower shall
immediately pay such amount to the Administrative Agent together with interest
thereon, for each day from such Credit Date until the date such amount is paid
to the Administrative Agent, at the rate payable hereunder for LIBOR Loans.
Nothing in this Section 2.5(b) shall be deemed to relieve any Bank from its
obligation to fulfill its Revolving Commitments hereunder or to prejudice any
rights that the Borrowers may have against any Bank as a result of any default
by such Bank hereunder.

 

47



--------------------------------------------------------------------------------

2.6 Use of Proceeds. The proceeds of the Loans shall be applied by each Borrower
as follows: (a) the proceeds of the Initial Term Loans shall be applied on the
Closing Date to finance, in part, the Refinancing, including through the making
of intercompany loans, including but not limited to intercompany loans described
under Schedule 2.6, to certain foreign Subsidiaries of Xerium and (b) the
proceeds of the Revolving Loans, the Letters of Credit and any Additional Term
Loans or New Term Loans, in each case, made after the Closing Date shall be
applied by Xerium for working capital and general corporate purposes of Xerium
and its Subsidiaries and to pay fees and expenses hereunder; provided, that in
no event will the proceeds of Loans be used for the purposes of prepayments of
the Loans as permitted under Section 2.13 hereof or repurchases of the Loans as
permitted under Section 10.7(j) hereof. No portion of the proceeds of any Credit
Extension shall be used in any manner that causes or might cause such Credit
Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.

2.7 Evidence of Debt; Register; Banks’ Books and Records; Promissory Notes.

(a) Banks’ Evidence of Debt. Each Bank may maintain on its internal records an
account or accounts evidencing the Obligations of each Borrower to such Bank,
including the amounts of the Loans made by it and each repayment and prepayment
in respect thereof. Any such recordation shall be conclusive and binding on such
Borrower, absent manifest error; provided, that the failure to make any such
recordation, or any error in such recordation, shall not affect any Bank’s
Revolving Commitments or such Borrower’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Bank’s records, the recordations in the Register
shall govern. In addition, each Bank having sold a participation in any of its
Obligations or having identified a Special Purpose Vehicle as such to the
Administrative Agent, acting as agent of the Borrowers solely for this purpose
and for tax purposes, shall establish and maintain at its address referred to in
Section 10.1 a record of ownership in which such Bank shall register by book
entry (i) the name and address of each such participant and Special Purpose
Vehicle (and each change thereto, whether by assignment or otherwise) and
(ii) the rights, interests or obligation of each such participant and Special
Purpose Vehicle in any Obligation, in any Revolving Commitment and in any right
to receive payment hereunder.

(b) Register. The Administrative Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of Banks and the
Revolving Commitments and Loans of each Bank from time to time (the “Register”).
The Administrative Agent may record in the Register the Revolving Commitments
and the Loans, and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
such Borrower and each Bank, absent manifest error; provided, failure to make
any such recordation, or any error in such recordation, shall not affect any
Bank’s Revolving Commitments or such Borrower’s Obligations in respect of any
Loan. Each Borrower hereby designates the Administrative Agent to serve as each
Borrower’s agent solely for purposes of maintaining the Register as provided in
this Section 2.7, and each Borrower hereby agrees that, to the extent the
Administrative Agent serves in such capacity, the Administrative Agent and its
officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.” The Register shall be made available for inspection by any
Borrower and any Bank (but only in respect of the entries of such Bank’s Loans)
at any reasonable time and from time to time upon reasonable notice.

(c) Notes. If so requested by any Bank by written notice to Xerium (with a copy
to the Administrative Agent) at least two (2) Business Days prior to the Closing
Date, or at any time thereafter, each Borrower shall execute and deliver to such
Bank (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Bank pursuant to Section 10.7) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after Xerium’s
receipt of such notice) a promissory note or promissory notes, in a form
reasonably acceptable to the Administrative Agent and Xerium, to evidence such
Bank’s Term Loans or Revolving Loans, as the case may be.

 

48



--------------------------------------------------------------------------------

2.8 Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) if a LIBOR Loan, at the LIBOR Rate plus the Applicable Margin;

(ii) if an ABR Loan, at the Alternate Base Rate plus the Applicable Margin; or

(iii) if a Euribor Loan, at the Euribor Rate plus the Applicable Margin.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any LIBOR Loan or Euribor Loan, shall be
selected by each Borrower and notified to the Administrative Agent and Banks
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be. If on any day a Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to the
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then such Loan will
(i) in the case of any Revolving Loan or U.S. Term Loan, automatically convert
into an ABR Loan and (ii) in the case of any Euro Term Loan, will be
automatically continued as a Euribor Loan with an Interest Period of one month.

(c) In connection with LIBOR Loans or Euribor Loans there shall be no more than
six (6) Interest Periods in the aggregate outstanding at any time. In the event
a Borrower fails to specify for any Revolving Loan or U.S. Term Loan between an
ABR Loan or a LIBOR Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Loan (if outstanding as a LIBOR Loan) will
be automatically continued as a LIBOR Loan with an Interest Period of one month
beginning on the last day of the then-current Interest Period for such Loan), or
(if outstanding as an ABR Loan) will be automatically continued as an ABR Loan,
or (if not then outstanding) will be automatically made as a LIBOR Loan with an
Interest Period of one month. In the event a Borrower fails to specify an
Interest Period for any LIBOR Loan or Euribor Loan in the applicable Funding
Notice or Conversion/Continuation Notice, such Borrower shall be deemed to have
selected an Interest Period of one month. As soon as practicable after 11:00
a.m. (London time) on each Interest Rate Determination Date, the Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to the LIBOR Loans or Euribor Loans, as the case may be, for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to each Borrower and each Bank.

(d) Interest payable pursuant to Section 2.8(a) and any other interest,
commission or fee accruing under a Credit Document (other than interest payable
pursuant to Section 2.8 (a)(ii)) will accrue from day to day and is calculated
on the basis of the actual number of days elapsed and a year of 360 days or, in
any case where the practice in the Relevant Interbank Market differs, in
accordance with the market practice. Interest payable pursuant to
Section 2.8(a)(ii) will accrue from day to day and is calculated on the basis of
the actual number of days elapsed and a year of 365 or 366 days, as appropriate,
when determined by reference to clause (a) of the definition of “Alternate Base
Rate”, and a year of 360 days at all other times. For the purposes of the
Interest Act (Canada) and disclosure thereunder, whenever

 

49



--------------------------------------------------------------------------------

any interest or any fee to be paid under a Credit Document or in connection
therewith is to be calculated on the basis of any period of time that is less
than a calendar year, the yearly rate of interest to which the rate used in such
calculation is equivalent is the rate so used multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
360 or 365 days, as applicable to such interest or fee pursuant to such Credit
Document. The rates of interest hereunder are nominal rates, and not effective
rates or yields. The principle of deemed reinvestment of interest does not apply
to any interest calculation hereunder.

(e) Except as otherwise set forth herein, interest on each Loan shall be payable
in arrears on and to (i) each Interest Payment Date applicable to that Loan;
(ii) upon any prepayment of that Loan, whether voluntary or mandatory, to the
extent accrued on the amount being prepaid; and (iii) at maturity, including
final maturity, and on the Revolving Commitment Termination Date and the Term
Loan Maturity Date.

(f) Xerium agrees to pay to the Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by the Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Xerium at a
rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are LIBOR Loans, or ABR
Loans, and (ii) thereafter, to the extent permitted by applicable law, a rate
which is 2% per annum in excess of the rate of interest otherwise payable
hereunder with respect to Revolving Loans that are LIBOR Loans or ABR Loans.

(g) Interest payable pursuant to Section 2.8(f) shall be computed on the basis
of a 365/366 day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by the Issuing Bank of any payment of interest
pursuant to Section 2.8(f), the Issuing Bank shall distribute to each Revolving
Bank, out of the interest received by the Issuing Bank in respect of the period
from the date such drawing is honored to but excluding the date on which the
Issuing Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Revolving Bank would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period if no drawing had been honored under such Letter of Credit. In the
event the Issuing Bank shall have been reimbursed (other than with the proceeds
of a Revolving Loan) by Revolving Banks for all or any portion of such honored
drawing, Issuing Bank shall distribute to each Revolving Bank which has paid all
amounts payable by it under Section 2.4(f) with respect to such honored drawing
such Revolving Bank’s Pro Rata Share of any interest received by Issuing Bank in
respect of that portion of such honored drawing so reimbursed by Revolving Banks
for the period from the date on which the Issuing Bank was so reimbursed by
Revolving Banks to but excluding the date on which such portion of such honored
drawing is reimbursed by the applicable Borrower.

2.9 Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, each Borrower shall have the option:

(i) to convert at any time all or any part of any Loan (other than a Swing Loan
or a Euribor Loan) equal to $1,000,000 and integral multiples of $250,000 in
excess of that amount from one Type of Loan to another Type of Loan; provided, a
LIBOR Loan may only be converted on the expiration of the Interest Period
applicable to such LIBOR Loan unless Xerium shall pay all amounts due under
Section 2.18(c) in connection with any such conversion; or

 

50



--------------------------------------------------------------------------------

(ii) upon the expiration of any Interest Period applicable to any LIBOR Loan or
Euribor Loan, as applicable, to continue all or any portion of such Loan equal
to $1,000,000 (or its currency equivalent, calculated as of the last day of such
Interest Period) and integral multiples of $250,000 (or its currency equivalent,
calculated as of the last day of such Interest Period) in excess of that amount
as a LIBOR Loan or Euribor Loan, as applicable.

(b) Such Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than noon (New York City time) on the date of the
proposed conversion date (in the case of a conversion to an ABR Loan) and at
least three (3) Business Days in advance of the proposed Conversion/Continuation
Date (in the case of a conversion to, or a continuation of, a LIBOR Loan or a
continuation of a Euribor Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Loans or continuation a Euribor Loan (or telephonic notice in lieu thereof)
shall be irrevocable and such Borrower shall be bound to effect a conversion or
continuation in accordance therewith.

(c) Notwithstanding anything to the contrary in the foregoing, (i) no conversion
in whole or in part to a LIBOR Loan shall be permitted at any time at which a
Default or Event of Default shall have occurred and be continuing and (ii) no
continuation of, or conversion into, a LIBOR Loan or continuation of a Euribor
Loan, shall be permitted at any time if such conversion or continuation would
violate any provision of Sections 2.15 or 2.16.

(d) If a Default or Event of Default shall have occurred and be continuing,
LIBOR Loans shall automatically convert to ABR Loans upon the expiration of the
Interest Period applicable thereto.

2.10 Default Interest. Notwithstanding anything to the contrary in Section 2.9
and subject to the last sentence of this Section 2.10, upon the occurrence and
during the continuance of an Event of Default under any of Section 8.1(a),
8.1(f) or 8.1(g), the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code, or other
applicable bankruptcy or insolvency laws) payable upon demand, at a rate that is
2% per annum in excess of the interest rate otherwise payable under this
Agreement with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2% per annum in excess of the interest
rate otherwise payable under this Agreement for ABR Loans). Payment or
acceptance of the increased rates of interest provided for in this Section 2.10
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Default or Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Bank. The default interest
provisions of this Section 2.10 shall not apply to the Euro Term Loans, so long
as such Tranche is secured by any real property located in the country of
Canada.

2.11 Fees

(a)(i) Xerium agrees to pay to Banks having Revolving Exposure (A) commitment
fees equal to (1) the average daily Unused Revolving Commitment times (2) the
Applicable Revolving Commitment Fee Percentage; and (B) letter of credit fees
equal to (1) the Applicable Margin for Revolving Loans that are LIBOR Loans,
times (2) the average aggregate daily maximum amount available to be drawn under
all such Letters of Credit (regardless of whether any conditions for drawing
could then be met and determined as of the close of business on any date of
determination).

 

51



--------------------------------------------------------------------------------

(ii) All fees referred to in this Section 2.11(a) shall be paid in Cash in
Dollars to the Administrative Agent at its Principal Office and upon receipt,
the Administrative Agent shall promptly distribute to each Revolving Bank its
Pro Rata Share thereof.

(b) Xerium agrees to pay directly to the Issuing Bank, for its own account, the
following fees:

(i) a fronting fee equal to 0.25%, per annum, times the average aggregate daily
amount available to be drawn under all Letters of Credit (determined as of the
close of business on any date of determination); and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(c) The fees referred to in Sections 2.11(a)(i)(A), 2.11(a)(i)(B) and in
2.11(b)(i) shall be calculated on the basis of a 360 day year and the actual
number of days elapsed and shall be payable in arrears on each Reference Day
during the Revolving Commitment Period, commencing on the first such Reference
Day after the Closing Date, and on the Revolving Commitment Termination Date.

(d) In addition to any of the foregoing fees, the Borrowers agree to pay to the
Banks, Agents and the Lead Arrangers such other fees in the amounts and at the
times separately agreed upon in the Fee Letters.

2.12 Scheduled Payments. Each Borrower shall (i) make principal payments on its
respective Initial Term Loans in quarterly installments payable on each
Reference Day, commencing on the first Reference Day following the Closing Date
and continuing to the Term Loan Maturity Date, each in an amount equal to 0.25%
of the amount of the Initial Term Loans made on the Closing Date and (ii) pay
the entire unpaid principal amount of the Initial Term Loans on the Term Loan
Maturity Date. All scheduled payments required to be made pursuant to this
Section 2.12 shall be applied in accordance with Section 2.15(d).

2.13 Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Subject to Section 2.15(e), any time and from time to time, each Borrower
may prepay any Loans on any Business Day in whole or in part in an aggregate
minimum principal amount of $1,000,000 (or its currency equivalent) and integral
multiples of $250,000 (or its currency equivalent) in excess of that amount.

(ii) All such prepayments shall be made upon not less than three (3) Business
Days’ prior written or telephonic notice (in the case of LIBOR Loans or Euribor
Loans) or upon not less than one Business Days’ prior written or telephonic
notice (in the case of ABR Loans), in each case given to the Administrative
Agent by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing

 

52



--------------------------------------------------------------------------------

to the Administrative Agent (and the Administrative Agent will promptly transmit
such telephonic or original notice by telefacsimile or telephone to each Bank).
Upon the giving of any such notice, the principal amount of the Loans specified
in such notice shall become due and payable on the prepayment date specified
therein. Any such voluntary prepayment shall be applied as specified in
Section 2.15(a).

(b) Voluntary Commitment Reductions.

(i) Xerium may, upon not less than three (3) Business Days’ prior written or
telephonic notice confirmed in writing to the Administrative Agent (which
original written or telephonic notice the Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Bank), at any time and
from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Commitments shall be in an aggregate
minimum principal amount of $1,000,000 and integral multiples of $250,000 in
excess of that amount.

(ii) Xerium’s notice to the Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Xerium’s notice and
shall reduce the applicable Revolving Commitment of each Bank proportionately to
its Pro Rata Share thereof.

2.14 Mandatory Prepayments.

(a) Asset Sales. No later than the tenth Business Day following the date of
receipt by Xerium or any of its Subsidiaries of aggregate Net Asset Sale
Proceeds in excess of $1,000,000 (or its currency equivalent), the Borrowers
shall prepay the Loans, which prepayment shall be applied as set forth in
Section 2.15(b), in an amount equal to 100% of such Net Asset Sale Proceeds;
provided that, with respect to the Australia Asset Sales and the Vietnam Asset
Sales, each Borrower shall prepay the Loans in an aggregate amount equal to only
50% of such Net Asset Sale Proceeds; provided further, so long as no Default or
Event of Default shall have occurred and be continuing, the Borrowers shall have
the option, directly or through one or more of their respective Subsidiaries, to
invest the Net Asset Sale Proceeds of Asset Sales (including Australia Asset
Sales and Vietnam Asset Sales to the extent otherwise required to be applied as
prepayments hereunder) consummated after the Closing Date, in one transaction or
a series of transactions, in long term productive assets of the general type
used in the business of Xerium and its Subsidiaries, which assets need not be of
the same type as the assets sold or otherwise disposed of to generate such Net
Asset Sale Proceeds, within the period ending on the later of (i) three hundred
and sixty five (365) days after receipt of such Net Asset Sale Proceeds or
(ii) if the Borrowers, directly or through one or more of their respective
Subsidiaries, enter into a legally binding commitment to invest such Net Asset
Sale Proceeds in such assets within such 365-day period, one hundred eighty
(180) days after such commitment.

(b) Insurance/Condemnation Proceeds. No later than the tenth Business Day
following the date of receipt by Xerium or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds
(but not including the first $2,000,000 of Net Insurance/Condemnation Proceeds
in the aggregate received after the Closing Date), each Borrower shall prepay
the Loans, which prepayment shall be applied as set forth in Section 2.15(b), in
an aggregate amount equal to such Net Insurance/Condemnation Proceeds; provided,
so long as no Default or Event of

 

53



--------------------------------------------------------------------------------

Default shall have occurred and be continuing, each Borrower shall have the
option, directly or through one or more of its Subsidiaries to invest such Net
Insurance/Condemnation Proceeds in the acquisition of long term productive
assets of the general type used in the business of Xerium and its Subsidiaries,
which assets need not be the same as the assets lost or damaged and which Net
Insurance/Condemnation Proceeds may, but need not, be invested in the repair,
restoration or replacement of the applicable assets thereof, within the period
ending on the later of (i) three hundred and sixty five (365) days after receipt
of such Net Insurance/Condemnation Proceeds or (ii) if the Borrowers, directly
or through one or more of their respective Subsidiaries, enter into a legally
binding commitment to invest such Net Asset Sale Proceeds in such assets within
such 365-day period, one hundred eighty (180) days after such commitment.

(c) Revolving Loans. Xerium shall from time to time prepay the Revolving Loans
to the extent necessary so that the Total Utilization of Revolving Commitments
shall not at any time exceed the Revolving Commitments then in effect.

(d) Issuance of Debt. No later than the tenth Business Day following the date of
receipt by Xerium or any of its Subsidiaries of any Cash proceeds from the
incurrence of any Indebtedness of Xerium or any of its Subsidiaries not
permitted pursuant to Section 6.1, each Borrower shall prepay the Loans, which
prepayment shall be applied as set forth in Section 2.15(b), in an aggregate
amount equal to 100% of such proceeds, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses, plus the amount of any premium
payable pursuant to Section 2.15(e).

(e) Excess Cash. In the event that there shall be Excess Cash for any Fiscal
Year (commencing with Fiscal Year 2012), each Borrower shall, no later than the
later of (x) five days after the financial statements are delivered for such
Fiscal Year in accordance with Section 5.1 and (y) 90 days after the end of such
Fiscal Year, prepay the Loans, which prepayment shall be applied as set forth in
Section 2.15(b), in an aggregate amount equal to the remainder of (i) 50% of
such Excess Cash for such Fiscal Year minus (ii) the amount of voluntary
prepayments of the Term Loan during such Fiscal Year and the amount of voluntary
prepayments of Revolving Loans which are accompanied by a permanent reduction of
the Revolving Commitments during such Fiscal Year, in each case, excluding any
repurchases of the Loans pursuant to Section 10.7(j); provided, that such
percentage in clause (i) above shall be reduced to 25% or 0% if the Leverage
Ratio as of the last day of the immediately preceding Fiscal Year was less than
3.00:1.00 or 2.00:1.00, respectively (such percentage in clause (i), as it may
be reduced from time to time pursuant to this proviso, the “Applicable EC
Percentage”); provided, further, that any prepayment pursuant to this clause
(e) shall not be applied to prepay the Revolving Loans or permanently reduce the
Revolving Commitments.

(f) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.14(a) through 2.14(e), each Borrower shall deliver to the
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Excess Cash, as the
case may be; provided, if such officer’s certificate is subsequently determined
to be inaccurate, such Authorized Officer (or such Authorized Officer’s
successor) must deliver a new certificate setting forth in detail the
adjustments necessary to make the prior certificate accurate in all respects. In
the event that a Borrower shall subsequently determine that the actual amount
exceeded the amount set forth in such certificate, each Borrower shall promptly
make an additional prepayment of the Loans in an amount equal to such excess,
and such Borrower shall concurrently therewith deliver to the Administrative
Agent the certificate as set forth above in this Section 2.14(f).

 

54



--------------------------------------------------------------------------------

(g) Notification of Mandatory Prepayment. Xerium shall notify the Administrative
Agent of the amount and date of any mandatory prepayment not less than five
(5) Business Days prior to the date of such mandatory prepayment, in accordance
with Section 2.15(c).

(h) Exceptions. Notwithstanding any other provisions of this Section 2.14,
(A) to the extent that (and for so long as) any of or all Net Asset Sale
Proceeds or Net Insurance/Condemnation Proceeds received by any Foreign
Subsidiary of Xerium (other than the Euro Borrower) giving rise to mandatory
prepayment pursuant to Section 2.14(a) or Section 2.14(b) (each event giving
rise to such Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds
being referred to as a “Specified Asset Sale”), as applicable, are prohibited or
delayed by any applicable Requirement of Law from being repatriated to the
jurisdiction of organization of Xerium, the portion of such Net Asset Sale
Proceeds or Net Insurance/Condemnation Proceeds, as applicable, so affected will
not be required to be applied to prepay Loans at the times provided in this
Section 2.14 but may be retained by the applicable Credit Party or Subsidiary so
long as the applicable local Requirement of Law will not permit such
repatriation to Xerium (Xerium hereby agreeing to cause the applicable
Subsidiary to promptly take all actions reasonably required by applicable local
Requirement of Law to permit such repatriation), and once such repatriation of
any such affected Net Asset Sale Proceeds or Net Insurance/Condemnation
Proceeds, as applicable, is permitted under the applicable local Requirement of
Law, such repatriation will be promptly effected and such repatriated Net Asset
Sale Proceeds or Net Insurance/Condemnation Proceeds, as applicable, will be
promptly (and in any event not later than five (5) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the prepayment of the Loans pursuant to this Section 2.14,
and (B) to the extent that Xerium has determined in good faith that repatriation
of any of or all the Net Asset Sale Proceeds or Net Insurance/Condemnation
Proceeds, as applicable, to the jurisdiction of organization of Xerium would
directly result in a material tax liability to Xerium and its Subsidiaries,
taken as a whole, with respect to such Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds (Xerium hereby agreeing to cause the applicable
Subsidiary to promptly take all actions reasonably required to mitigate any such
material tax liability), as applicable, the Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds, as applicable, so affected may be retained by
the applicable Credit Party or Subsidiary; provided, that, in the case of this
clause (B), on or before the date on which any Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds, as applicable, so retained by such Subsidiary
would otherwise have been required to be applied to prepayments pursuant to
Section 2.14(a) or Section 2.14 (b), Xerium causes to be applied an amount equal
to such Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds, as
applicable, to such prepayments as if such Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds, as applicable, had been received by Xerium
rather than such Subsidiary, less the amount of additional taxes that would have
been payable or reserved against if such Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds had been so repatriated (or, if less, the Net
Asset Sale Proceeds or Net Insurance/Condemnation Proceeds that would be
calculated if received by such Subsidiary (but without duplication of any taxes
deducted in calculating such Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds)) in satisfaction of such prepayment
requirement; provided, further, that, in the case of clauses (A) or (B), to the
extent that (x) any Net Asset Sale Proceeds or Net Insurance/Condemnation
Proceeds, as applicable, are received by the Euro Borrower or (y) any Net Asset
Sale Proceeds or Net Insurance/Condemnation Proceeds, as applicable, received by
such Subsidiary may be repatriated to the jurisdiction of organization of the
Euro Borrower without violation of any applicable local Requirement of Law or
without directly resulting in a material tax liability to Xerium and its
Subsidiaries, taken as a whole (it being understood that Xerium and the Euro
Borrower hereby agree to cause the applicable Subsidiary to promptly take all
actions reasonably required by applicable local Requirement of Law to permit
such repatriation or to mitigate any such material tax liability), any such Net
Asset Sale Proceeds or Net Insurance/Condemnation Proceeds shall be applied to
prepay the Euro Term Loans in accordance with Section 2.15(b).

 

55



--------------------------------------------------------------------------------

2.15 Application of Prepayments/Reductions/Scheduled Payments; Prepayment
Premium.

(a) Application of Voluntary Prepayments. Any prepayment of any Loan pursuant to
Section 2.13(a) shall be applied at a Borrower’s sole discretion, to prepay the
Revolving Loans, Swing Loans or Term Loans on a pro rata basis (in accordance
with the respective outstanding principal amounts thereof); provided, that any
prepayments of Swing Loans or Revolving Loans shall be applied first to prepay
the Swing Loans on a pro rata basis to the full extent thereof.

(b) Application of Mandatory Prepayments. Subject to clause (c) below, any
amount required to be paid pursuant to Sections 2.14(a), (b), (d) and (e) shall
be applied as follows:

(A) first, to prepay the Term Loans in direct order of maturity thereof with
respect to the next four amortization payments only and thereafter, on a pro
rata basis (in accordance with the respective outstanding principal amounts
thereof) to the full extent thereof;

(B) second, to prepay the Swing Loans on a pro rata basis to the full extent
thereof;

(C) third, to prepay the Revolving Loans on a pro rata basis to the full extent
thereof; and

(D) fourth, to Cash Collateralize outstanding Letters of Credit;

provided, that, any amounts required to be prepaid by the Euro Borrower in
accordance with Section 2.14(h) shall be applied to prepay the Euro Term Loans
(but not any other Term Loans) in accordance with clause (A) above.

(c) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, so long as any Term Loans are outstanding, in the event a
Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term Loans, not less than five (5) Business Days prior to
the date (the “Required Prepayment Date”) on which such Borrower is required to
make such Waivable Mandatory Prepayment, such Borrower shall notify
Administrative Agent of the amount and date of such prepayment, and
Administrative Agent will promptly thereafter notify each Bank holding an
outstanding Term Loan of the amount of such Bank’s Pro Rata Share of such
Waivable Mandatory Prepayment and such Bank’s option to refuse such amount. Each
such Bank may exercise such option by giving written notice to such Borrower and
Administrative Agent of its election to do so on or before the first Business
Day prior to the Required Prepayment Date (it being understood that any Bank
which does not notify such Borrower and Administrative Agent of its election to
exercise such option on or before the first Business Day prior to the Required
Prepayment Date shall be deemed to have elected, as of such date, not to
exercise such option (each such Bank, a “Non-Declining Bank”)). On the Required
Prepayment Date, such Borrower shall pay to the Administrative Agent the amount
of the Waivable Mandatory Prepayment, which amount shall be applied, first, to
prepay the Term Loans of the Non-Declining Banks on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof) to the
full extent thereof, and thereafter, if applicable, in accordance with
paragraphs (B), (C) and (D) of clause (b) above; provided, that such Borrower
shall retain any amounts that have been declined by any Bank pursuant to this
Section.

 

56



--------------------------------------------------------------------------------

(d) Application of Scheduled Payments. Any amount required to be paid pursuant
to Section 2.12 shall be applied to pay the applicable Term Loans, on a pro rata
basis (in accordance with the respective outstanding principal amounts thereof).

(e) Prepayment Premium. At the time of the effectiveness of any Repricing
Transaction that (i) (A) results in any prepayment of Term Loans under
Section 2.13 or Section 2.14 or (B) is effected by any amendment of this
Agreement and (ii) is consummated prior to the date that is one year after the
Closing Date, the Borrowers agree to pay to the Administrative Agent, for the
ratable account of each applicable Bank, a fee in an amount equal to, (x) in the
case of clause (A), a prepayment premium of 1% of the amount of the Term Loans
being prepaid and (y) in the case of clause (B), a payment equal to 1% of the
aggregate amount of the applicable Term Loans outstanding immediately prior to
such amendment. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction.

2.16 General Provisions Regarding Payments.

(a) Except as otherwise provided in Section 2.20, all payments by each Borrower
of principal, interest, fees and other Obligations shall be made in Dollars and
in same day funds, without defense, setoff or counterclaim, free of any
restriction or condition, and delivered to the Administrative Agent not later
than 12:00 p.m. (New York City time) on the date due at the Administrative
Agent’s Principal Office for the account of the Banks; funds received by the
Administrative Agent after that time on such due date shall be deemed to have
been paid by such Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.

(c) The Administrative Agent shall promptly distribute to each Bank at such
address as such Bank shall indicate in writing, such Bank’s applicable Pro Rata
Share of all payments and prepayments of principal and interest due hereunder,
together with all other amounts due thereto, including, without limitation, all
fees payable with respect thereto, to the extent received by the Administrative
Agent.

(d) Subject to the provisos set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the Revolving Commitment fees hereunder.

(e) Each Borrower hereby authorizes the Administrative Agent to charge such
Borrower’s accounts with the Administrative Agent in order to cause timely
payment to be made to the Administrative Agent of all principal, interest, fees
and expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose).

(f) The Administrative Agent shall deem any payment by or on behalf of each
Borrower hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by the Administrative Agent until the later of
(i) the time such funds become available funds, and (ii) the applicable next
Business Day. The Administrative Agent shall give prompt telephonic notice to
such Borrower and each applicable Bank (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming

 

57



--------------------------------------------------------------------------------

payment is made until such funds become available funds (but in no event less
than the period from the date of such payment to the next succeeding applicable
Business Day) at the rate determined pursuant to Section 2.10 from the date such
amount was due and payable until the date such amount is paid in full.

(g) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by any Agents hereunder in
respect of any of the Obligations (except as expressly provided elsewhere in a
Credit Document), shall be forwarded to the Administrative Agent and applied in
full or in part by the Administrative Agent against, the Obligations in the
following order of priority: first, to the payment of all costs and expenses of
such sale, collection or other realization, including reasonable compensation to
the Administrative Agent and Collateral Agent and their agents and counsel, and
all other expenses, liabilities and advances made or incurred by the
Administrative Agent or Collateral Agent in connection therewith, and all
amounts for which the Administrative Agent or Collateral Agent is entitled to
indemnification hereunder (each in its capacity as the Administrative Agent or
Collateral Agent, and not as a Bank) and all advances made by the Administrative
Agent or Collateral Agent hereunder for the account of the applicable Credit
Party, and to the payment of all costs and expenses paid or incurred by the
Administrative Agent or Collateral Agent in connection with the exercise of any
right or remedy hereunder or under any Credit Document, all in accordance with
the terms hereof or thereof; second, to the extent of any excess of such
proceeds, to the payment of all outstanding Swing Loans; third, to the extent of
any excess of such proceeds, to the payment of all other Obligations for the
ratable benefit of the Banks and the Bank Counterparties; and fourth, to the
extent of any excess of such proceeds, to the payment to or upon the order of
such Credit Party or to whosoever may be lawfully entitled to receive the same
or as a court of competent jurisdiction may direct.

(h) Currency of account:

(i) Subject to paragraphs (ii) through (v) below, the Base Currency is the
currency of account and payment for any sum due from any Credit Party under any
Credit Document.

(ii) A repayment of any Obligation or a part of any Obligation shall be made in
the currency in which such Obligation is denominated on its due date.

(iii) Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

(iv) Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(v) Any amount expressed to be payable in a currency other than the Base
Currency shall be paid in such other currency.

(i) Change of currency:

(i) Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognized by the central bank of any country as the
lawful currency of that country, then:

(A) any reference in the Credit Documents to, and any Obligations arising under
the Credit Documents in, the currency of that country shall be translated into,
or paid in, the currency or currency unit of that country designated by the
Administrative Agent (after consultation with Xerium); and

 

58



--------------------------------------------------------------------------------

(B) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognized by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Administrative Agent (acting reasonably).

(ii) If a change in any currency of a country occurs, this Agreement will, to
the extent the Administrative Agent (acting reasonably and after consultation
with Xerium) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

2.17 Ratable Sharing. The Banks hereby agree among themselves that, if any of
them shall, whether by voluntary payment (other than as otherwise expressly
provided for herein), through the exercise of any right of set off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Credit Documents or otherwise, or as adequate protection of a deposit
treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of Letters of Credit, fees and other amounts then due
and owing to such Bank hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Bank) which is greater than
the proportion received by any other Bank in respect of the Aggregate Amounts
Due to such other Bank, then the Bank receiving such proportionately greater
payment shall (a) notify the Administrative Agent and each other Bank of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Banks so that all such
recoveries of Aggregate Amounts Due shall be shared by all Banks in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Bank is thereafter
recovered from such Bank upon the bankruptcy or reorganization of such Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Bank ratably to the
extent of such recovery, but without interest. Each Borrower expressly consents
to the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set off or
counterclaim with respect to any and all monies owing by each Borrower to that
holder with respect thereto as fully as if that holder were owed the amount of
the participation held by that holder.

2.18 Making or Maintaining LIBOR Loans or Euribor Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Loans or Euribor Loans, as the case
may be, that by reasons of circumstances affecting the Relevant Interbank Market
adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of LIBOR
Rate or Euribor Rate, as applicable, the Administrative Agent shall on such date
give notice (by telefacsimile or by telephone confirmed in writing) to such
Borrower and each Bank of such determination, whereupon (i) no Loans may be made
as, or converted to, such affected LIBOR Loans or Euribor Loans until such time
as the Administrative Agent notifies such Borrower and Banks that the
circumstances giving rise to such notice no longer exist, (ii) any Funding
Notice or Conversion/Continuation Notice given by such Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by such

 

59



--------------------------------------------------------------------------------

Borrower and (iii) the interest rate applicable to such Loans shall be
determined by substituting the Replacement Rate for the LIBOR or Euribor Rate,
as applicable, until such time as the Administrative Agent notifies such
Borrower and Banks that the circumstances giving rise to such notice no longer
exist.

(b) Illegality or Impracticability of LIBOR Loans or Euribor Loans. In the event
that on any date any Bank shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto but shall be made only
after consultation with such Borrower and the Administrative Agent) that the
making, maintaining or continuation of all or any of its Loans, (i) has become
unlawful as a result of compliance by such Bank in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the
Relevant Interbank Market or the position of such Bank in that market, then, and
in any such event, such Bank shall be an “Affected Bank” and it shall on that
day give notice (by telefacsimile or by telephone confirmed in writing) to each
Borrower and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Bank). Thereafter
(1) the Revolving Commitments and obligation of the Affected Bank to make or
maintain Loans as, or to convert Loans to, LIBOR Loans or Euribor Loans, as the
case may be, shall be suspended until such notice shall be withdrawn by the
Affected Bank, (2) to the extent such determination by the Affected Bank relates
to a LIBOR Loan then being requested by Xerium pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Bank shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) an ABR Loan,
(3) the Affected Bank’s obligation to maintain its outstanding LIBOR Loans or
Euribor Loans (the “Affected Loans”) shall be terminated at the earlier to occur
of the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (4) the interest rate applicable to
such Affected Loans shall be determined by substituting the Replacement Rate for
the LIBOR Rate or Euribor Rate, as applicable, provided the Affected Bank shall
make commercially reasonable efforts to assign the Affected Loans according to
Section 10.7. Notwithstanding the foregoing, to the extent a determination by an
Affected Bank as described above relates to a LIBOR Loan then being requested by
a Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
such Borrower shall have the option, subject to the provisions of
Section 2.18(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Banks by giving notice (by telefacsimile or by telephone
confirmed in writing) to the Administrative Agent of such rescission on the date
on which the Affected Bank gives notice of its determination as described above
(which notice of rescission the Administrative Agent shall promptly transmit to
each other Bank). Except as provided in the immediately preceding sentence,
nothing in this Section 2.18(b) shall affect the obligation of any Bank other
than an Affected Bank to make or maintain Loans as, or to convert Loans to,
LIBOR Loans in accordance with the terms hereof.

(c) Compensation for Breakage or Non- Commencement of Interest Periods. Each
Borrower shall compensate each Bank, upon written request by such Bank to the
Administrative Agent within five (5) Business Days after the applicable event
(which request shall set forth the basis for requesting such amounts and shall
be conclusive and binding upon all parties hereto absent manifest error), for
all reasonable losses, expenses and liabilities (including any interest paid by
such Bank to banks of funds borrowed by it to make or carry its LIBOR Loans or
Euribor Loans and any loss, expense or liability sustained by such Bank in
connection with the liquidation or reemployment of such funds but excluding loss
of anticipated profits) which such Bank may sustain: (i) if for any reason
(other than a default by such Bank) a borrowing of any LIBOR Loan does not occur
on a date specified therefor in a Funding Notice or a telephonic request for
borrowing or a conversion or continuation of any LIBOR Loan or Euribor Loan does
not occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (ii) if any conversion or any
prepayment or other principal payment of any of its LIBOR Loans or Euribor Loans
occurs on a date prior to the last day of an

 

60



--------------------------------------------------------------------------------

Interest Period applicable to that Loan (including, without limitation, pursuant
to Section 2.18(b) hereof); or (iii) if any prepayment of any of its LIBOR Loans
or Euribor Loans is not made on any date specified in a notice of prepayment
given by such Borrower.

(d) Booking of LIBOR Loans and Euribor Loans. Any Bank may make, carry or
transfer LIBOR Loans or Euribor Loans at, to, or for the account of any of its
branch offices or the office of an Affiliate of such Bank.

(e) Assumptions Concerning Funding of LIBOR Loans or Euribor Loans. Calculation
of all amounts payable to a Bank under this Section 2.18 and under Section 2.19
shall be made as though such Bank had actually funded each of its relevant LIBOR
Loans or Euribor Loans through the purchase of a LIBOR or Euribor deposit
bearing interest at the rate in an amount equal to the amount of such LIBOR Loan
or Euribor Loan and having a maturity comparable to the relevant Interest Period
and through the transfer of such LIBOR or Euribor deposit from an offshore
office of such Bank to a domestic office of such Bank in the United States of
America; provided, however, each Bank may fund each of its LIBOR Loans or
Euribor Loans in any manner it sees fit and the foregoing assumptions shall be
utilized only for the purposes of calculating amounts payable under this
Section 2.18 and under Section 2.19.

2.19 Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Bank (which term shall include the Issuing Bank
for purposes of this Section 2.19(a)) shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority,
in each case that becomes effective after the date hereof, or compliance by such
Bank with any guideline, request or directive issued or made after the date
hereof by any central bank or other Governmental or quasi Governmental Authority
(whether or not having the force of law) (each of the foregoing, a “Change in
Law”): (i) subjects such Bank (or its applicable lending office) to any
additional Tax (other than an Excluded Tax) with respect to this Agreement or
any of the other Credit Documents or any of its obligations hereunder or
thereunder or any payments to such Bank (or its applicable lending office) of
principal, interest, fees or any other amount payable hereunder; (ii) imposes,
modifies or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, compulsory loan, FDIC
insurance or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Bank
(other than any such reserve or other requirements with respect to LIBOR Loans
or Euribor Loans); or (iii) imposes any other condition on or affecting such
Bank (or its applicable lending office) or its obligations hereunder or the
Relevant Interbank Market; and the result of any of the foregoing is to increase
the cost to such Bank of agreeing to make, making, converting to, continuing or
maintaining Loans hereunder or to reduce any amount received or receivable by
such Bank (or its applicable lending office) with respect thereto; then, in any
such case, such Borrower shall promptly pay to such Bank, upon receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Bank in its sole discretion shall determine) as
may be necessary to compensate such Bank for any such increased cost or
reduction in amounts received or receivable hereunder; provided, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International

 

61



--------------------------------------------------------------------------------

Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. Such Bank shall deliver
to such Borrower (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Bank under this Section 2.19(a), which statement shall be
conclusive and binding upon all parties hereto absent manifest error. The
obligations of each Borrower pursuant to this Section 2.19(a) and
Section 2.19(b) shall survive the termination of this Agreement and the payment
of all amounts hereunder. For the avoidance of doubt, this Section 2.19(a) shall
not apply to the extent that any loss, liability or cost is compensated for by
an increased payment under Section 2.20(b) or to the extent that such loss,
liability or cost is an Excluded Tax.

(b) Capital Adequacy Adjustment. In the event that any Bank (which term shall
include the Issuing Bank for purposes of this Section 2.19(b)) shall have
determined that the adoption, effectiveness, phase in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Bank or
any corporation controlling such Bank as a consequence of, or with reference to,
such Bank’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Bank or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase in, applicability, change or compliance (taking into
consideration the policies of such Bank or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by such Borrower from such Bank of the statement referred to in
the next sentence, such Borrower shall pay to such Bank such additional amount
or amounts as will compensate such Bank or such controlling corporation on an
after tax basis for such reduction. Such Bank shall deliver to such Borrower
(with a copy to the Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to Bank
under this Section 2.19(b), which statement shall be conclusive and binding upon
all parties hereto absent manifest error.

2.20 Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party or any
other Person hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than any Excluded Taxes) imposed,
levied, collected, withheld or assessed by any Governmental Authority or by any
federation or organization of which such Governmental Authority is a member at
the time of payment (such Taxes, “Indemnified Taxes”).

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any Tax from any sum paid
or payable by any Credit Party or any other Person to the Administrative Agent
or any Bank (which term shall include the Issuing Bank for purposes of this
Section 2.20(b)) under any of the Credit Documents: (i) each Borrower shall
notify the Administrative Agent of any such requirement or any change in any
such requirement as soon as each Borrower becomes aware of it; (ii) each
Borrower shall pay to the appropriate taxing or other authority any such Tax
before the date on which penalties attach thereto and such payment shall be made
(if the liability to pay is imposed on any Credit Party) for its own account or
(if that liability is imposed on the Administrative Agent or such Bank, as the
case may be) on behalf of and in the name of the

 

62



--------------------------------------------------------------------------------

Administrative Agent or such Bank; (iii) subject to Sections 2.20(c) and
2.20(d), the sum payable by such Credit Party or Person in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, (including deductions, withholdings or payments applicable to
additional sums payable under this Section 2.20(b)) the Administrative Agent or
such Bank, as the case may be, receives on the date due a net sum equal to what
it would have received had no such deduction, withholding or payment been
required or made in respect of Indemnified Taxes; and (iv) within thirty days
after paying any sum from which it is required by law to make any deduction or
withholding, and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, each Credit Party shall
deliver to the Administrative Agent evidence satisfactory to the Administrative
Agent of such deduction, withholding or payment and of the remittance thereof to
the relevant taxing or other Governmental Authority. Each Credit Party shall
indemnify the Administrative Agent, each Bank and the Issuing Bank, within 10
days after written demand therefor, which demand shall identify in reasonable
detail the nature and amount of such Indemnified Taxes (and provide such other
evidence thereof as has been received by the Administrative Agent, such Bank or
the Issuing Bank, as the case may be), for the full amount of any Indemnified
Taxes paid by the Administrative Agent, such Bank or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of such Credit Party hereunder and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to a Credit Party by a Bank or the Issuing Bank, or by
the Administrative Agent on its own behalf or on behalf of a Bank or the Issuing
Bank, shall be conclusive absent manifest error.

(c) Withholding Tax Documentation and Other Information. Each Bank or Agent
shall deliver to Xerium and to the Administrative Agent, whenever reasonably
requested in writing by Xerium or the Administrative Agent, such properly
completed and duly executed documentation prescribed by applicable Laws and such
other reasonably requested information as will permit the applicable Borrower or
the Administrative Agent, as the case may be, (A) to determine whether or not
payments made hereunder or under any other Credit Document are subject to
deduction, withholding, or backup withholding of United States federal income
tax, (B) to determine, if applicable, the required rate of withholding or
deduction and (C) to establish the entitlement of such Bank or Agent to any
available exemption from, or reduction of, applicable Taxes in respect of any
payments to be made to such Bank or Agent pursuant to any Credit Document or
otherwise to establish the status of such Bank or Agent for withholding tax
purposes in an applicable jurisdiction (including, if applicable, any
documentation necessary to prevent withholding under sections 1471-1474 of the
Code). Without limiting the generality of the foregoing, each Bank that is not a
“United States person” (as such term is defined in section 7701(a)(30) of the
Code) for U.S. federal income tax purposes (a “Non-U.S. Bank”) shall deliver to
the Administrative Agent for transmission to Xerium, on or prior to the Closing
Date (in the case of each Bank listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Bank (in the case of each other Bank), and at such other
times as may be necessary in the determination of the applicable Borrower or the
Administrative Agent (each in the reasonable exercise of its discretion),
(i) two original copies of Internal Revenue Service Form W-8BEN or W-8ECI (or
any successor forms), properly completed and duly executed by such Bank, and
such other documentation required under the Code and reasonably requested by the
applicable Borrower to establish that such Bank is qualified for an exemption
from or reduction in United States federal withholding tax with respect to any
payments to such Bank of principal, interest, fees or other amounts payable
under any of the Credit Documents, or (ii) if such Bank is not a “bank” or other
Person described in section 881(c)(3) of the Code and cannot deliver Internal
Revenue Service Form W-8ECI pursuant to clause (i) above, two original copies of
a Certificate re Non-Bank Status together with two original copies of Internal
Revenue Service Form W-8BEN (or any successor form), properly completed and duly
executed by such Bank, and such other documentation required under the Code and

 

63



--------------------------------------------------------------------------------

reasonably requested by the applicable Borrower to establish that such Bank is
qualified for an exemption from or reduction in United States federal
withholding tax with respect to any payments to such Bank of principal,
interest, fees or other amounts payable under any of the Credit Documents. Each
Bank that is a “United States person” (as such term is defined in section
7701(a)(30) of the Code) for U.S. federal income tax purposes (a “U.S. Bank”)
and is listed on the signature pages hereof on the Closing Date shall deliver to
the Administrative Agent for transmission to Xerium, on or prior to the Closing
Date, two original copies of Internal Revenue Service Form W-9, and each other
U.S. Bank (other than U.S. Banks described in Treasury Regulations section
1.6049-4(c)(1)(ii)(A)(1)) shall deliver to the Administrative Agent for
transmission to Xerium, on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Bank, two original copies of Internal Revenue
Service Form W-9. Each U.S. Bank shall deliver to the Administrative Agent for
transmission to Xerium, at such times as may be necessary in the determination
of the applicable Borrower or the Administrative Agent (each in the reasonable
exercise of its discretion), such other form or forms, certificates or
documentation, including two original copies of Internal Revenue Service Form
W-9, as reasonably requested by the Administrative Agent or Xerium in writing to
confirm or establish that such Bank is not subject to deduction, withholding, or
backup withholding of United States federal income tax with respect to any
payments to such Bank of principal, interest, fees or other amounts payable
under any of the Credit Documents. Each Bank required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section 2.20(c) hereby agrees, from time to
time after the initial delivery by such Bank of such forms, certificates or
other evidence, whenever a (i) lapse in time or (ii) change in circumstances
renders such forms, certificates or other evidence obsolete or inaccurate in any
material respect, that, in the case of (i), only upon the reasonable written
request of Xerium or the Administrative Agent, and in the case of (ii), upon the
occurrence of such change in circumstances, such Bank shall promptly deliver to
the Administrative Agent for transmission to Xerium two new original copies of
Internal Revenue Service Form W-8BEN or W-8ECI, or two original copies of a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8BEN (or any successor form), or two new original copies of
Internal Revenue Service Form W-9, as the case may be, properly completed and
duly executed by such Bank, and such other documentation required under the Code
and reasonably requested by Xerium in writing to confirm or establish that such
Bank qualifies for an exemption from or reduction in United States federal
withholding tax with respect to payments to such Bank under the Credit
Documents, or notify the Administrative Agent and Xerium of its inability to
deliver any such forms, certificates or other evidence. Notwithstanding anything
to the contrary in this Section 2.20(c), no Bank or Agent shall be required to
deliver any documentation that it is not legally eligible to deliver.

(d) Withholding or Deduction for or on Account of Non-U.S. Tax. A Credit Party
shall not be required to pay any additional amount under Section 2.20(b) if, on
the date on which the payment falls due (i) the payment could have been made to
the relevant Bank without deduction or withholding for or on account of any Tax
imposed by any jurisdiction other than the United States (“Non-U.S. Tax”) if
that Bank had been a Qualifying Lender but on that date that Bank is not or has
ceased to be a Qualifying Lender (other than where such Bank was a Qualifying
Lender on the Closing Date or on the date of the Assignment Agreement pursuant
to which it became a Bank, as applicable, and has ceased to be a Qualifying
Lender as a result of any change in any applicable law, treaty or governmental
rule, regulation or order, or any change in the interpretation, administration
or application thereof); (ii) the relevant Bank is a Treaty Lender and the
payment could have been made to the Bank without deduction or withholding for or
on account of Non-U.S. Tax had that Bank or the Administrative Agent complied
with its obligations under Section 2.20(e) below; or (iii) the relevant Bank is
a Qualifying Lender solely by virtue of paragraph (b) of the definition of
Qualifying Lender and an officer of H.M. Revenue & Customs has given (and not
revoked) a direction (a “Direction”) under section 931 of the ITA which relates
to the payment and that Bank has received from the Borrower making the payment a
certified copy of that Direction and the payment could have been made to the
Bank without deduction or withholding for or on account of Non-U.S. Tax if that
Direction had not been made; or (iv) the relevant Bank is a 991

 

64



--------------------------------------------------------------------------------

Bank and has not given a Tax Confirmation to the Administrative Agent (other
than by reason of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof after the Closing Date or the date of the Assignment
Agreement pursuant to which the relevant Bank became a Bank, as applicable).

(e) Completion of Procedural Formalities. In respect of any deduction or
withholding for or on account of any Tax imposed by the United Kingdom (“U.K.
Tax”), each Treaty Lender: (i) irrevocably appoints the Administrative Agent to
act as syndicate manager under, and authorizes the Administrative Agent to
operate, and take any action necessary or desirable under, the SLS in connection
with each Loan as soon as reasonably practicable after the Closing Date;
(ii) shall co-operate with the Administrative Agent in completing any procedural
formalities necessary under the SLS, and shall promptly supply to the
Administrative Agent such information as the Administrative Agent may request in
connection with the operation of the SLS; (iii) without limiting the liability
of any Borrower under this Agreement, shall, within 5 Business Days of demand,
indemnify the Administrative Agent for any liability or loss incurred by the
Administrative Agent as a result of the Administrative Agent acting as syndicate
manager under the SLS in connection with the Treaty Lender’s participation in
any Loan (except to the extent that the liability or loss arises directly from
the Administrative Agent’s gross negligence or willful misconduct); and
(iv) shall, within 5 Business Days of demand, indemnify each Borrower for any
Tax which such Borrower becomes liable to pay in respect of any payments made to
such Treaty Lender arising as a result of any incorrect information supplied by
such Treaty Lender under (ii) above which results in any direction or authority
issued by H.M. Revenue & Customs under the SLS being withdrawn. Each Borrower
acknowledges that it is fully aware of its contingent obligations under the SLS
and shall: (A) promptly supply to the Administrative Agent such information as
the Administrative Agent may request in connection with the operation of the
SLS; and (B) act in accordance with any notice issued by H.M. Revenue & Customs
under the SLS. The Administrative Agent agrees to provide, as soon as reasonably
practicable, a copy of any direction or authority issued to it under the SLS in
connection with any Loan to each Borrower. All parties acknowledge that the
Administrative Agent: (1) is entitled to rely completely upon information
provided to it in connection with this Section 2.20(e); (2) is not obliged to
undertake any enquiry into the accuracy of such information, nor into the status
of the Treaty Lender, or as the case may be, Borrower providing such
information; and (3) shall have no liability to any person for the accuracy of
any information it submits in connection with this Section 2.20(e). If, for any
reason, H.M. Revenue & Customs does not permit the Administrative Agent to
operate or to continue to operate the SLS in connection with any Loan, a Treaty
Lender and each Credit Party which makes a payment to that Treaty Lender shall
co-operate in completing as soon as reasonably practicable after the Closing
Date (or the date of the Assignment Agreement pursuant to which the relevant
Bank becomes a Bank, as applicable) any procedural formalities necessary for
that Credit Party to obtain authorization to make that payment without deduction
or withholding for or on account of U.K. Tax (including for the avoidance of
doubt the completion and submission to the tax authority in the relevant Treaty
Lender’s country of incorporation (or, if different, its country of residence
for the purpose of the relevant double taxation agreement) of appropriate forms
and documents that are provided to it by the relevant Credit Party). In respect
of Non-U.S. Tax which is not U.K. Tax, a Treaty Lender and each Credit Party
which makes a payment to which that Treaty Lender is entitled shall co-operate
in completing as soon as reasonably practicable after the Closing Date (or the
date of the Assignment Agreement pursuant to which the relevant Bank becomes a
Bank, as applicable) any procedural formalities necessary for that Credit Party
to obtain authorization to make that payment without deduction or withholding
for or on account of Non-U.S. Tax which is not U.K. Tax (including for the
avoidance of doubt the completion and submission to the Tax authority in the
relevant Treaty Lender’s country of incorporation (or, if different, its country
of residence for the purposes of the relevant double taxation agreement) of
appropriate forms and documents that are provided to it by the relevant Credit
Party).

 

65



--------------------------------------------------------------------------------

(f) Change in Circumstance. A Bank that is a 991 Bank shall promptly notify the
Administrative Agent if there is any change in the position from that set out in
the Tax Confirmation.

(g) Certain Documents. If any Tax was not correctly or legally asserted, the
relevant Bank(s) shall, upon any Credit Party’s reasonable request and at the
expense of such Credit Party, provide such documents to the Credit Party to
enable the Credit Party to contest such Tax pursuant to appropriate proceedings
then available to the relevant Bank(s) (so long as providing such documents
shall not, in the good faith determination of the relevant Bank(s) result in any
liability to the relevant Bank(s) and doing so is otherwise permitted under
applicable law as determined by the relevant Bank(s)).

(h) Withholdings for Certain Taxes. The provisions of Section 2.20(a) through
(g) shall, in addition to all other deductions and withholdings on account of
any Taxes, also apply to deductions and withholdings that are to be made by a
Credit Party with respect to any sums payable under the Credit Documents that
constitute deemed distributions by a Credit Party. As among the Credit Parties
on the one hand and the Administrative Agent and the Banks on the other hand,
the Credit Parties shall be responsible for, and effect, the payment of these
deductions and withholdings and indemnify the Administrative Agent and the Banks
against any sums paid or damages incurred as a result of being required to make
the respective payments; Section 2.20(b) shall in such event apply, mutatis
mutandis.

(i) Bank Status Confirmation. Each Bank which becomes Party to this Agreement on
or after the date of this Agreement shall confirm in writing to the
Administrative Agent on becoming a party, and for the benefit of the
Administrative Agent and any Borrower, which of the following categories it
falls into: (a) not a Qualifying Lender; (b) a Qualifying Lender (other than a
Treaty Lender); or (c) a Treaty Lender. The Administrative Agent shall, as soon
as reasonably practicable, inform the Borrowers upon receipt of such
notification. If a Bank fails to confirm its status in accordance with this
Section 2.20(i) then such Bank shall be treated for the purposes of this
Agreement (including by each Borrower) as if it is not a Qualifying Lender until
such time as it notifies the Administrative Agent which category applies (and
the Administrative Agent, upon receipt of such notification, shall, as soon as
reasonably practicable, inform the Borrowers). For the avoidance of doubt, an
Assignment Agreement shall not be invalidated by any failure of a Bank to comply
with this Section 2.20(i). For the avoidance of doubt, an Assignment Agreement
shall not be invalidated by any failure of a Bank to comply with this
Section 2.20(i).

2.21 Obligation to Mitigate. Each Bank (which term shall include Issuing Bank
for purposes of this Section 2.21) agrees that, as promptly as practicable after
the officer of such Bank responsible for administering its Loans or Letters of
Credit, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Bank to become an Affected Bank
or that would entitle such Bank to receive payments under Sections 2.18, 2.19 or
2.20, it will, to the extent not inconsistent with the internal policies of such
Bank and any applicable legal or regulatory restrictions, use reasonable efforts
to (a) make, issue, fund or maintain its Credit Extensions, including any
Affected Loans, through another office of such Bank, or (b) take such other
measures as such Bank may deem reasonable, if as a result thereof the
circumstances which would cause such Bank to be an Affected Bank would cease to
exist or the additional amounts which would otherwise be required to be paid to
such Bank pursuant to Section 2.18, 2.19 or 2.20 would be materially reduced and
if, as determined by such Bank in its sole discretion, the making, issuing,
funding or maintaining of such Revolving Commitments, Loans or Letters of Credit
through such other office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect such Revolving Commitments, Loans
or Letters of Credit or the interests of such Bank; provided, such Bank will not
be obligated to utilize such other office pursuant to this Section 2.21 unless
each Borrower agrees to pay all incremental expenses incurred by such Bank as a
result of utilizing such other office as described in clause (a) above. A
certificate as to the amount of any such expenses payable by each Borrower
pursuant to this Section 2.21 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Bank to such Borrower (with a copy to
the Administrative Agent) shall be conclusive absent manifest error.

 

66



--------------------------------------------------------------------------------

2.22 Tax Credit. If a Credit Party pays any additional amount under
Section 2.20(b) and the relevant Bank (or the Administrative Agent, as the case
may be) determines in its sole discretion that (a) a Tax Credit is attributable
either to an increased payment of which that additional amount forms part, or to
that additional amount and (b) that Bank (or the Administrative Agent, as the
case may be) has obtained, utilized and retained that Tax Credit, the Bank (or
the Administrative Agent, as the case may be) shall, to the extent that it can
do so without prejudice to the retention of the Tax Credit, pay such amount, net
of all reasonable out-of-pocket expenses of such Bank (or Administrative Agent,
as the case may be) to the Credit Party; provided, however, that such Credit
Party, upon the request of such Bank or Agent, agrees to repay the amount paid
over to such Credit Party to such Bank or Agent (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) within 15 days of
such Bank’s or Administrative Agent’s request in the event that such Bank or
Administrative Agent is required, pursuant to a request from the relevant
Governmental Authority, to repay that Tax Credit. Nothing herein contained shall
interfere with the right of any Bank (or the Administrative Agent, as the case
may be) to arrange its affairs in whatever manner it thinks fit and, in
particular, no Bank (or the Administrative Agent, as the case may be) shall be
under any obligation to claim a Tax Credit on its corporate profits or
otherwise, or to claim such relief in priority to any other claims, reliefs,
credits or deductions available to it or to disclose or make available its tax
returns or other details of its affairs. Any amount to be paid by a Bank
pursuant to this Section 2.22 shall be made promptly on the date of receipt of
the relevant Tax Credit by such Bank (or the Administrative Agent, as the case
may be) or, if later, on the last date on which the applicable taxing authority
would be able in accordance with applicable law to reclaim or reduce such Tax
Credit.

2.23 Defaulting Banks

(a) Effect on Letter of Credit Exposure. If a Bank becomes, and during the
period it remains, a Defaulting Bank, the following provisions shall apply with
respect to such Defaulting Bank’s Letter of Credit Exposure and any outstanding
Swing Loans:

(i) subject to the limitation in the first proviso below, the Letter of Credit
Exposure and any outstanding Swing Loans of such Defaulting Bank shall, subject
to the limitation in the first proviso below, automatically be reallocated
(effective on the day such Bank becomes a Defaulting Bank) among the
Non-Defaulting Banks pro rata in accordance with their respective Revolving
Commitments; provided that (A) the sum of (x) the amount of each Non-Defaulting
Bank’s Pro Rata Share of any outstanding Swing Loans, plus (y) the principal
amount of such Non-Defaulting Bank’s outstanding Revolving Loans at the time of
such reallocation, plus (z) such Non-Defaulting Bank’s Pro Rata Share of the
Letter of Credit Exposure as in effect immediately prior to such reallocation
may not exceed the Revolving Commitment of such Non-Defaulting Bank as in effect
at the time of such reallocation, and (B) neither such reallocation nor any
payment by a Non-Defaulting Bank pursuant thereto will constitute a waiver or
release of any claim the Borrowers, the Administrative Agent, the Issuing Bank,
the Swing Loan Lender or any other Bank may have against such Defaulting Bank or
cause such Defaulting Bank to be a Non-Defaulting Bank;

(ii) to the extent that any portion of such Defaulting Bank’s Letter of Credit
Exposure cannot be so reallocated (the “Unreallocated Portion”), whether by
reason of the first proviso in clause (i) above or otherwise, Xerium will, not
later than two (2) Business Days after demand by the Administrative Agent (at
the direction of the Issuing

 

67



--------------------------------------------------------------------------------

Bank) and/or the Swing Loan Lender, as the case may be (A) Cash Collateralize
the obligations of the Borrowers to the Issuing Bank and the Swing Loan Lender
in respect of such Letter of Credit Exposure or Swing Loan obligations, as the
case may be, in an amount at least equal to 100 % of the aggregate amount of the
Unreallocated Portion of such Letter of Credit Exposure or outstanding Swing
Loans of such Defaulting Bank, (B) in the case of such outstanding Swing Loans,
prepay (subject to clause (C) and/or Cash Collateralize in full the
Unreallocated Portion thereof, or (C) make other arrangements satisfactory to
the Administrative Agent and to the Issuing Bank and the Swing Loan Lender, as
the case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Bank; and

(iii) any amount paid by the Borrowers or otherwise received by the
Administrative Agent for the account of a Defaulting Bank under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Bank, but will
instead be retained by the Administrative Agent in a segregated, non-interest
bearing account until (subject to Section 2.23 (e)) the termination of the
Revolving Commitments and payment in full of all Obligations, and will be
applied by the Administrative Agent, to the fullest extent permitted by law, to
the making of payments from time to time in the following order of priority:
first, to the payment of any amounts owing by such Defaulting Bank to the
Administrative Agent under this Agreement; second, to the payment of any amounts
owing by such Defaulting Bank to the Issuing Bank under this Agreement (ratably
in accordance with the amounts owing to the Issuing Bank); third, to the payment
of post-default interest and then current interest due and payable to the
Non-Defaulting Banks, ratably among them in accordance with the amounts of such
interest then due and payable to them; fourth, to the payment of fees then due
and payable to the Non-Defaulting Banks hereunder, ratably among them in
accordance with the amounts of such fees then due and payable to them; fifth, to
pay principal and Unpaid Drawings under Letters of Credit honored by the Issuing
Bank then due and payable to the Non-Defaulting Banks hereunder ratably in
accordance with the amounts thereof then due and payable to them; sixth, to the
ratable payment of other amounts then due and payable to the Non-Defaulting
Banks; and seventh, after the termination of the Revolving Commitments and
payment in full of all Revolving Loans or any other Obligations of any Credit
Party under the Credit Documents, to pay amounts owing under this Agreement to
such Defaulting Bank or as a court of competent jurisdiction may otherwise
direct.

(b) Authorization to Give Funding Notices. In furtherance of the foregoing, if
any Bank becomes, and during the period it remains, a Defaulting Bank or a
Potential Defaulting Bank, the Issuing Bank is hereby authorized by Xerium
(which authorization is irrevocable and coupled with an interest) to give, in
its discretion, through the Administrative Agent, Funding Notices pursuant to
Section 2.2(b) in such amounts and in such times as may be required to
(i) reimburse amounts representing Unpaid Drawings under Letters of Credit
honored by the Issuing Bank, (ii) repay an outstanding Swing Loan and/or
(iii) Cash Collateralize the obligations of Xerium in respect of outstanding
Letters of Credit in an amount at least equal to the aggregate amount of the
obligations (contingent or otherwise) of such Defaulting Bank or Potential
Defaulting Bank in respect of such Letters of Credit.

(c) No Fees. Anything herein to the contrary notwithstanding, during such period
as a Bank is a Defaulting Bank, such Defaulting Bank will not be entitled to any
fees accruing during such period pursuant to Sections 2.11(a)(i)(A) and
2.11(a)(i)(B) (without prejudice to the rights of Non-Defaulting Banks in
respect of such fees); provided that (a) to the extent that all or any portion
of the Letter of Credit Exposure or Swing Loans of such Defaulting Bank is
reallocated to the Non-Defaulting

 

68



--------------------------------------------------------------------------------

Banks pursuant to Section 2.23 (a)(i), such fees that would have accrued for the
benefit of such Defaulting Bank will instead accrue for the benefit of and be
payable to such Non-Defaulting Banks, pro rata in accordance with their
respective Revolving Commitments, and (b) to the extent that all or any portion
of such Letter of Credit Exposure or Swing Loans cannot be so reallocated, such
fees will instead accrue for the benefit of and be payable to the applicable
Issuing Bank or the Swing Loan Lender, as applicable, as their respective
interests appear (and the pro rata payment provisions of Section 2.17 will
automatically be deemed adjusted to reflect the provisions of this Section).

(d) Termination of Commitment. The Borrowers may terminate the unused amount of
the Revolving Commitment of a Defaulting Bank upon not less than three
(3) Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Banks thereof), and in such event the provisions of Section 2.16(g)
will apply to all amounts thereafter paid by the Borrowers for the account of
such Defaulting Bank under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that such termination will
not be deemed to be a waiver or release of any claim the Borrowers, the
Administrative Agent, the Issuing Bank or any Bank may have against such
Defaulting Bank.

(e) Reinstatement. If the Borrowers, the Administrative Agent and the Issuing
Bank agree in writing in their discretion that a Bank is no longer a Defaulting
Bank or a Potential Defaulting Bank, as the case may be, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Bank will, to the extent applicable, purchase at par such portion of outstanding
Loans of the other Banks and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Revolving
Exposure, Letter of Credit Exposure and outstanding Swing Loans of the Banks to
be based upon their respective Pro Rata Shares, whereupon such Bank will cease
to be a Defaulting Bank or Potential Defaulting Bank and will be a
Non-Defaulting Bank (and the Revolving Exposure will automatically be adjusted
on a prospective basis to reflect the foregoing); provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while such Bank was a Defaulting Bank; and provided
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Bank or Potential Defaulting Bank
to Non-Defaulting Bank will constitute a waiver or release of any claim of any
party hereunder arising from such Bank’s having been a Defaulting Bank or
Potential Defaulting Bank.

2.24 Removal or Replacement of a Bank. Anything contained herein to the contrary
notwithstanding, in the event that: (a) (i) any Bank shall give notice to each
Borrower that such Bank is an Affected Bank or that such Bank is entitled to
receive payments under Sections 2.18, 2.19 or 2.20 (an “Increased Cost Bank”),
(ii) the circumstances which have caused such Bank to be an Affected Bank or
which entitle such Bank to receive such payments shall remain in effect, and
(iii) such Bank shall fail to withdraw such notice within five Business Days
after a Borrower’s request for such withdrawal; (b) any Bank is a Defaulting
Bank; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.6(b), the consent of Requisite Banks shall have been
obtained but the consent of one or more of such other Banks (each a
“Non-Consenting Bank”) whose consent is required shall not have been obtained;
then, with respect to each such Increased Cost Bank, Defaulting Bank or
Non-Consenting Bank (each, a “Terminated Bank”), a Borrower may, by giving
written notice to the Administrative Agent and any Terminated Bank of its
election to do so, elect to cause such Terminated Bank (and such Terminated Bank
hereby irrevocably agrees) to assign its outstanding Loans and its Commitments,
if any, in full to one or more Eligible Assignees (each a “Replacement Bank”) in
accordance with the provisions of Section 10.7 and Xerium shall pay any fees
payable thereunder in connection with such assignment; provided, (1) on the date
of such assignment, the Replacement Bank shall pay to the Terminated Bank an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all

 

69



--------------------------------------------------------------------------------

outstanding Loans of the Terminated Bank, (B) an amount equal to all
unreimbursed drawings that have been funded by such Terminated Bank, together
with all then unpaid interest with respect thereto at such time and (C) an
amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Bank pursuant to Section 2.11; (2) on the date of such assignment,
each Borrower shall pay any amounts payable to such Terminated Bank pursuant to
Sections 2.15(e), 2.18(c), 2.19 or 2.20 or otherwise as if it were a prepayment;
and (3) in the event such Terminated Bank is a Non-Consenting Bank, each
Replacement Bank shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Bank was a Non-Consenting Bank; provided, a
Borrower may not make such election with respect to any Terminated Bank that is
also the Issuing Bank unless, prior to the effectiveness of such election,
Xerium shall have caused each outstanding Letter of Credit issued thereby to be
cancelled. Upon the prepayment of all amounts owing to any Terminated Bank and
the termination of such Terminated Bank’s Revolving Commitments, if any, such
Terminated Bank shall no longer constitute a “Bank” for purposes hereof;
provided, any rights of such Terminated Bank to indemnification hereunder shall
survive as to such Terminated Bank.

2.25 [Reserved]

2.26 Facility Increase.

(a) Facility Increase Requests. Xerium may make up to one or more requests, in
writing, at any time prior to (i) the Revolving Commitment Termination Date, to
increase the Revolving Commitments with the same terms as the Initial Revolving
Commitments (any such increase, the “Additional Revolving Commitments”),
(ii) the Term Loan Maturity Date, to request additional term loans to be made to
Xerium or the Euro Borrower, as applicable, with the same terms as such Class of
Initial Term Loans (the “Additional Term Loans”), or (iii) the Term Loan
Maturity Date, to establish a new tranche of term loans (the “New Term Loans”
and together with any Additional Revolving Commitments and Additional Term
Loans, a “Facility Increase”), in an aggregate principal amount for all
outstanding Facility Increases not in excess of an amount (the “Facility
Increase Allowance”) equal to the greater of (A) $100,000,000 and (B) the
Adjusted EBITDA of Xerium and its Subsidiaries for the most recent period of
four consecutive Fiscal Quarters for which financial statements have been
delivered in accordance with Section 5.1; provided, that any such Facility
Increase must be in a minimum principal amount of at least $5,000,000 in the
case of Additional Revolving Commitments and $20,000,000 (or its currency
equivalent) in the case of Additional Term Loans or New Term Loans (or such
lesser amount which shall be approved by the Administrative Agent or such lesser
amount that shall constitute the difference between the Facility Increase
Allowance and all such Facility Increases obtained prior to such date);
provided, further, that the aggregate amount of all Additional Revolving
Commitments shall not exceed $35,000,000 (the “Additional Revolving Commitment
Allowance”) (except that in addition to the Additional Revolving Commitment
Allowance, one or more Facility Increases consisting of Additional Revolving
Commitments in an aggregate amount not to exceed $10,000,000 (such one or more
Facility Increases, the “Initial Revolving Commitment Increase”) shall be
permitted prior to utilization of all or any part of the Additional Revolving
Commitment Allowance and the amount of one or more such Initial Revolving
Commitment Increases shall not decrease the Facility Increase Allowance).

(b) General. A Facility Increase will:

(i) only become effective if:

(A) the Borrowers shall have given the Administrative Agent at least five
(5) Business Days’ notice of its intention to effect a Facility Increase and the
desired amount of such Facility Increase;

 

70



--------------------------------------------------------------------------------

(B) except in the case of the of an Initial Revolving Commitment Increase, at
the time of and immediately after giving effect to such Facility Increase
(assuming, in the case of any Additional Revolving Commitments, that such
Additional Revolving Commitments are fully drawn), (1) the Borrowers are in pro
forma compliance with the financial covenants set forth in Sections 6.8(a) and
(b) hereof (as determined in accordance with Section 6.8(e)) and (2) the Senior
Secured Leverage Ratio is less than or equal to 3.00 to 1.00, in each case, as
determined on the basis of the financial information most recently delivered to
the Administrative Agent by the Borrowers pursuant to Section 5.1;

(C) the conditions precedent to a Credit Extension set forth in Section 3.2
(except for Section 3.2(a)(i) to the extent inapplicable) are satisfied as of
the date of such Facility Increase;

(D) as of the date of such Facility Increase, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of the date of such Facility Increase to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date;

(E) as of the date of such Facility Increase, no event shall have occurred and
be continuing or would result from the consummation of such Facility Increase
that would constitute an Event of Default or a Default;

(F) if requested by the Administrative Agent, Organizational Documents of the
Credit Parties, resolutions (or equivalent authorization) of each Credit Party’s
board of directors (or equivalent body) or shareholders (or equivalent), as
applicable, approving such Facility Increase and an opinion of counsel to the
Credit Parties in form and substance and from counsel reasonably satisfactory to
the Administrative Agent and addressed to the Administrative Agent, the
Collateral Agent, the Issuing Banks, the Swing Loan Lender and the Banks and
addressing such matters as the Administrative Agent may reasonably request shall
be delivered to the Administrative Agent;

(ii) be entitled to share in optional and mandatory prepayments on a pro rata
basis with the other Loans of the same Tranche, be secured by the Collateral on
a pari passu basis with the other Loans of the same Tranche, rank pari passu in
right of payment with the other Loans of the same Tranche, and be guaranteed to
the same extent as the other Loans of the same Tranche;

(iii) in the case of the Additional Revolving Commitments, (A) have the same
maturity date as the Revolving Commitment Termination Date, (B) require no
scheduled amortization or mandatory commitment reduction prior to the Revolving
Commitment Termination Date, (C) have the same Applicable Margins as the Initial
Revolving Commitments and (D) otherwise be on the exact same terms and pursuant
to the exact same documentation applicable to the Initial Revolving Commitments;

 

71



--------------------------------------------------------------------------------

(iv) in the case of the Additional Term Loans, (A) have the same maturity date
as the Term Loan Maturity Date, (B) have the same rate of amortization as the
Initial Term Loans, (C) have the same Applicable Margins as the Initial Term
Loans and (D) otherwise be on the exact same terms and pursuant to the exact
same documentation applicable to the Initial Term Loans; provided, that the
scheduled amortization payments under Section 2.12 required to be made after the
making of such Additional Term Loans shall be ratably increased by the aggregate
principal amount of such Additional Term Loans and shall be further increased
for all Banks on a pro rata basis to the extent necessary to avoid any reduction
in the amortization payments to which the Banks were entitled before such
recalculation.

(v) in the case of New Term Loans, (A) have a final maturity no earlier than the
Term Loan Maturity Date and a weighted average life to maturity no shorter than
the remaining weighted average life to maturity of any existing Tranche of Term
Loans; and (B) have Applicable Margins and amortization schedules determined by
the Borrowers and the Banks with respect thereto; provided that in the event the
all-in yield applicable to any New Term Loans shall be more than 0.50% higher
than the all in-yield then applicable to any existing Tranche of Term Loans, the
Applicable Margin with respect to any such existing Tranche of Term Loans shall
be increased so that the all-in yield applicable to any such existing Tranche of
Term Loans following the applicable Facility Increase Effective Date is equal to
the all-in yield applicable to the Additional Term Loans minus 0.50%; provided,
further, that for purposes of this clause (b)(v), the all-in yield shall be
calculated after giving effect to any original issue discount (“OID”) or upfront
fees (with OID and upfront fees being equal to interest based on an assumed
four-year life to maturity) payable or paid at the time of incurrence of such
existing Tranche of Term Loans or such New Term Loans, as applicable, and, in
each case, any interest rate “floors” applicable thereto, but excluding any
customary arrangement or commitment fees payable to the Lead Arrangers (or their
Affiliates) in connection with the existing Tranche of Term Loans or to one or
more arrangers (or their Affiliates) of the New Term Loans.

(c) Procedures. (i) Additional Term Loans and New Term Loans (or any portion
thereof) may be made by any existing Bank, and Additional Revolving Commitments
(or any portion thereof) may be provided by any existing Revolving Bank, or, in
each case, by any other bank, financial institution or other institutional Bank
or investor reasonably acceptable to the Administrative Agent and, in the case
of Additional Revolving Commitments, the Issuing Banks and the Swing Loan Lender
(any such bank, financial institution or other institutional Bank or investor,
an “Additional Bank”), in each case on terms permitted in this Section 2.26 and
otherwise on terms reasonably acceptable to the Administrative Agent. No Bank
shall be obligated to provide any Additional Term Loans, New Term Loans or
Additional Revolving Commitments, unless it so agrees in its sole discretion.
Any Additional Term Loans, New Term Loans or Additional Revolving Commitments
shall become Term Loans or Revolving Commitments (or in the case of any
Additional Revolving Commitment to be provided by an Initial Revolving Bank, an
increase in such Initial Revolving Bank’s Initial Revolving Commitment), as
applicable, under this Agreement pursuant to an amendment to this Agreement
(each such amendment a “Facility Increase Amendment”) and, as appropriate, the
other Credit Documents, executed by the Borrowers, each Bank agreeing to provide
such Initial Revolving Commitment, if any, each Additional Bank, if any, and the
Administrative Agent. Any such Facility Increase Amendment may, without the
consent of any other Banks, effect such amendments to any Credit Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.26. Each such Facility Increase
Amendment and all other documentation in respect of such Additional Term Loans,
New Term Loans and Additional Revolving Commitments shall be reasonably
satisfactory to the Administrative Agent.

 

72



--------------------------------------------------------------------------------

(ii) If any Additional Term Loans, New Term Loans or Additional Revolving
Commitments are added in accordance with this Section 2.26, the Administrative
Agent and the Borrowers shall determine the effective date of such addition (the
“Facility Increase Effective Date”). The Administrative Agent shall promptly
notify the Borrowers and the Banks of the final allocation of such Additional
Term Loans, New Term Loans or Additional Revolving Commitments and the Facility
Increase Effective Date. On each Facility Increase Effective Date, each Bank or
Additional Bank which is providing an Additional Term Loan, a New Term Loan or
an Additional Revolving Commitment (x) shall become a “Bank” for all purposes of
this Agreement and the other Credit Documents, and (y) (A) with respect to any
Additional Term Loans, each Additional Term Loan Bank shall make an Additional
Term Loan to the applicable Borrowers in an amount equal to its Additional Term
Loan Amount, and such Additional Term Loan shall be a “Term Loan” for all
purposes of this Agreement and the other Credit Documents, (B) with respect to
any New Term Loans, each New Term Loan Bank shall make a New Term Loan to the
applicable Borrowers in an amount equal to its New Term Loan Amount, and such
New Term Loan shall be a “Term Loan” for all purposes of this Agreement and the
other Credit Documents and (C) with respect to any Additional Revolving
Commitment, each Additional Revolving Bank shall provide an Additional Revolving
Commitment, and such Additional Revolving Commitment shall be a “Revolving
Commitment” for all purposes of this Agreement and the other Credit Documents.
In the event there are Banks and Additional Banks that have committed to a
Facility Increase in excess of the maximum amount requested (or permitted), then
the Administrative Agent shall have the right to allocate such commitments on a
basis the Administrative Agent reasonably determines is appropriate in
consultation with the Borrowers.

(iii) Upon the effectiveness of each Additional Revolving Commitment pursuant to
this Section 2.26, (A) each Revolving Bank immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Additional Revolving Bank providing a portion of such Additional Revolving
Commitment, and each such Additional Revolving Bank will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Bank’s participation hereunder in outstanding Letters of Credit and Swing Loans
such that, after giving effect to such Additional Revolving Commitments and each
such deemed assignment and assumption of such participations, the percentage of
the aggregate outstanding (x) participations hereunder in Letters of Credit and
(y) participations in Swing Loans, in each case, held by each Revolving Bank
(including each such Additional Revolving Bank) will equal such Revolving Bank’s
Pro Rata Share of the outstanding Revolving Loans based on each such Revolving
Bank’s Pro Rata Share of all Revolving Commitments immediately after giving
effect to such Additional Revolving Commitments and (B) if, on the date of such
Additional Revolving Commitments, there are any Initial Revolving Loans
outstanding, the Administrative Agent shall take those steps which it deems, in
its sole discretion and in consultation with the Borrowers, necessary and
appropriate to result in each Revolving Bank (including each Additional
Revolving Bank) having a Pro Rata Share of the outstanding Initial Revolving
Loans based on each such Revolving Bank’s Pro Rata Share of all the Revolving
Commitments immediately after giving effect to such Additional Revolving
Commitments (any transaction that may be effected pursuant to this sentence, a
“Reallocation Transaction”). The parties hereto hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to any Reallocation Transaction. The
Borrowers hereby agree to make

 

73



--------------------------------------------------------------------------------

any payment, prepayment or conversion of any Initial Revolving Loans that may be
required in connection with any Reallocation Transaction and that any such
payment, prepayment or conversion shall be subject to Section 2.18(c). Any
borrowings of the Revolving Loans, any reduction or termination of Revolving
Commitments and any payments or prepayments with respect to the Revolving Loans
shall each be made and/or applied to the Revolving Loans and Revolving
Commitments, as applicable, on a pro rata basis, after giving effect to any
Additional Revolving Commitments.

(iv) Nothing set forth in Section 10.6 or any pro rata payment provisions in
Section 2.17 shall be interpreted as restricting or prohibiting any aspect of
the transactions contemplated by this Section 2.26.

(d) Use of Proceeds of Facility Increase. The proceeds of any Facility Increase
may be used as specified in Section 2.6.

SECTION 3. CONDITIONS PRECEDENT

3.1 Conditions to Closing Date. The obligation of each Bank to make Credit
Extensions hereunder is, in addition to the conditions specified in Sections
3.2, subject at the time of or concurrent with the making of such Credit
Extensions, the satisfaction, or waiver in accordance with Section 10.6, of the
following conditions:

(a) Credit Documents. The Administrative Agent shall have received sufficient
copies of each Credit Document to be executed by the appropriate Credit Party on
the Closing Date and delivered by each applicable Credit Party for each Bank
(which may be delivered by facsimile or other electronic means for the purposes
of satisfying this Section 3.1(a) on the Closing Date, with signed originals to
be delivered promptly thereafter) and such Credit Documents shall be in form and
substance satisfactory to the Borrowers and their counsel and the Administrative
Agent and its counsel.

(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent: (i) a
copy of each Organizational Document of each Credit Party, as applicable, and,
to the extent applicable, certified as of a recent date by the appropriate
governmental official, each dated the Closing Date or a recent date prior
thereto; (ii) signature and incumbency certificates of the officers of such
Credit Party executing the Credit Documents to which it is a party;
(iii) resolutions of the board of directors or similar governing body of each
Credit Party approving and authorizing the execution, delivery and performance
of this Agreement and the other Credit Documents to which it is a party or by
which it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; (iv) resolution of the
shareholder(s) of the Australian Obligor, Guarantors incorporated in the United
Kingdom and Guarantors incorporated in the Federal Republic of Germany, in each
case approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party or by which it
or its assets may be bound as of the Closing Date, certified as of the Closing
Date by its secretary or an assistant secretary as being in full force and
effect without modification or amendment and (v) to the extent applicable, a
good standing certificate from the applicable Governmental Authority of each
Credit Party’s jurisdiction of incorporation, organization or formation, each
dated a recent date prior to the Closing Date. For Credit Parties organized,
incorporated or formed outside of the United States, delivery of a Formalities
Certificate shall suffice to satisfy this Section 3.1(b).

(c) Closing Date Certificate. The Administrative Agent shall have received a
Closing Date Certificate, dated the Closing Date and signed by an Authorized
Officer of Xerium.

 

74



--------------------------------------------------------------------------------

(d) No Liabilities. Neither Xerium nor any of its Subsidiaries has any
contingent liability or liability for taxes, long term lease or unusual forward
or long term commitment that is not reflected in the audited financial
statements delivered pursuant to Section 3.1(j) for Fiscal Year 2010 or the
notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Xerium and any of its Subsidiaries taken as a whole.

(e) Refinancing of Existing Credit Agreements. (i) All obligations under the
Existing Credit Agreements shall have been repaid in full, (ii) the Existing
Credit Agreements and all Credit Documents (as defined therein) and all
commitments (if any) thereunder shall be unconditionally and irrevocably
canceled and terminated, (iii) all guarantees and Liens thereunder shall be
terminated and released on terms and pursuant to documentation reasonably
satisfactory to the Administrative Agent and (iv) the Administrative Agent shall
have received payoff letters duly executed and delivered by the applicable
Borrowers, the other Credit Parties thereto and each of the existing agents
under the Existing Credit Agreements or other evidence of such termination, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent.

(f) Senior Notes Issuance. The Senior Notes Issuance shall have occurred in the
manner contemplated by the Senior Notes Documents and shall otherwise be in form
and substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall have received evidence that Xerium shall have
received not less than $240,000,000 in cash proceeds (before giving effect to
the payment of related customary fees and expenses and any original issue
discount) from the Senior Notes Issuance.

(g) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all material necessary Governmental Authorizations and all consents of
other Persons, in each case that are necessary in connection with the
transactions contemplated by the Credit Documents and each of the foregoing
shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents and no action, request
for stay, petition for review or rehearing, reconsideration, or appeal with
respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.

(h) Real Estate Assets. In order to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a valid and, subject to any filing and/or
recording referred to herein, perfected security interest in certain Real Estate
Assets, the Collateral Agent shall have received from each applicable Borrower
and each applicable Guarantor:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Real Estate
Asset listed in Schedule 3.1(i) (each, a “Closing Date Mortgaged Property”);

(ii) in relation to Mortgages over Real Estate Assets located in the Federal
Republic of Germany, (A) any enforceable versions (vollstreckbare
Ausfertigungen) of land charge creation deed (Grundschuldbestellungsurkunde) and
(B) any existing applicable declaration to the submission to immediate
foreclosure (Zwangsvollstreckungs-unterwerfungserklärung);

 

75



--------------------------------------------------------------------------------

(iii) an opinion of counsel (which counsel shall be reasonably satisfactory to
the Collateral Agent) in each state in which a Closing Date Mortgaged Property
is located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other matters as the Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Collateral Agent;

(iv)(A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to the
Collateral Agent with respect to each Closing Date Mortgaged Property located in
the United States (each, a “Title Policy”), in amounts not less than the fair
market value of each Closing Date Mortgaged Property, together with a title
report issued by a title company with respect thereto, or in the case of each
Closing Date Mortgaged Property located in Canada, a title insurance policy
issued by one or more title companies reasonably satisfactory to the Collateral
Agent, together with the property and title report prepared by the Collateral
Agent’s counsel in Canada (each, a “Canada Title Policy”); and for each Title
Policy and each Canada Title Policy, copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, each in form and substance
reasonably satisfactory to the Collateral Agent and (B) evidence satisfactory to
the Collateral Agent that such Credit Party has paid to the title company or to
the appropriate governmental authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and each Canada Title Policy and all recording and stamp taxes
(including mortgage recording and intangible taxes) payable in connection with
recording the Mortgages for each Closing Date Mortgaged Property in the
appropriate real estate records;

(v) evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to the Collateral Agent; and

(vi) ALTA surveys of all Closing Date Mortgaged Properties located in the United
States, certified to the Collateral Agent and dated or updated not more than
ninety (90) days prior to the Closing Date and a survey sufficient to remove the
standard survey exception to coverage from the Title Policies which will insure
the Mortgages.1

(i) Personal Property Collateral. In order to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a valid, perfected security
interest in the personal property Collateral, the Collateral Agent shall have
received:

(i) evidence reasonably satisfactory to the Collateral Agent of the compliance
by each Credit Party of their obligations under the Pledge and Security
Agreement and the other Collateral Documents (including their obligations to
execute and deliver UCC financing statements, other securities, instruments and
chattel paper and any agreements governing deposit and/or securities accounts as
provided therein);

 

 

1 

Survey requirements TBD.

 

76



--------------------------------------------------------------------------------

(ii) (A) the originals of certificates representing the shares of Capital Stock
pledged pursuant to the Pledge and Security Agreement and the other Collateral
Documents, together with an original of an undated stock power for each such
certificate executed in blank by a duly Authorized Officer of the pledgor
thereof (if and to the extent permitted by the applicable Requirements of Law
and subject to the provisions of the relevant Collateral Document), and
(B) originals of each promissory note (if any) pledged to the Collateral Agent
pursuant to the Pledge and Security Agreement and the other Collateral Documents
endorsed in blank (or, if and to the extent permitted by the applicable law and
subject to the provisions of the relevant Collateral Document, accompanied by an
executed transfer form in blank) by the pledgor thereof;

(iii) a completed Collateral Questionnaire dated the Closing Date and executed
by an Authorized Officer of Xerium, together with all attachments contemplated
thereby, including (A) the results of a recent search, by a Person satisfactory
to the Collateral Agent, of all effective UCC financing statements (or
equivalent filings) made with respect to any personal, real or mixed property of
any Credit Party in the jurisdictions specified in the Collateral Questionnaire,
together with copies of all such filings disclosed by such search, and (B) UCC
termination statements (or similar documents) duly executed by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC financing statements (or equivalent filings)
disclosed in such search (other than any such financing statements in respect of
Permitted Liens);

(iv) opinions of counsel (which counsel shall be reasonably satisfactory to the
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party or any
personal property Collateral is located as the Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Collateral Agent; and

(v) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document, notice and instrument (including without limitation,
any intercompany notes evidencing Indebtedness permitted to be incurred pursuant
to Section 6.1(b)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by the Collateral Agent.

(j) Financial Statements; Business Plan. The Banks shall have received from
Xerium the audited consolidated balance sheets of Xerium and its Subsidiaries as
of December 31, 2010 for the Fiscal Year then ended and the related consolidated
statements of income, stockholders’ equity and cash flows of Xerium and its
Subsidiaries for such Fiscal Year, together with a report thereon of Ernst &
Young LLP, which financial statements and report shall be in form and substance
reasonably satisfactory to the Administrative Agent.

(k) Insurance. The Collateral Agent shall have received a certificate from
Xerium’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 5.5 is in full force and
effect, together with endorsements naming the Collateral Agent, for the benefit
of the Secured Parties, as additional insured and naming the Collateral Agent,
on behalf of the Secured Parties as loss payee thereunder to the extent required
under Section 5.5.

(l) Opinions of Counsel to Credit Parties. The Administrative Agent and its
counsel shall have received executed copies of the favorable written opinions of
counsel to the Credit Parties as to such matters as the Administrative Agent may
reasonably request, dated as of the Closing Date and otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

 

77



--------------------------------------------------------------------------------

(m) [Reserved].

(n) Fees and Expenses. The Administrative Agent shall have received payment in
full of all fees and expenses invoiced and due to the Agents (including the
reasonable fees and expenses due of their advisors and legal counsel) in
connection with this Agreement.

(o) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of the Administrative Agent, singly or in the
aggregate, materially impairs the transactions contemplated by the Credit
Documents or that could reasonably be expected to have a Material Adverse
Effect.

(p) [Reserved.]

(q) Representations and Warranties. The representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of the Closing Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that any
representation or warranty that is by its terms qualified by materiality shall
be true and correct in all respects.

(r) No Default. No event shall have occurred and be continuing or would result
from the consummation of the transaction contemplated hereunder or under the
Credit Documents that would constitute an Event of Default or a Default.

(s) Compliance with Law and Regulations. All Term Loans and all other financings
to the Borrowers (and all guaranties thereof and security therefor), as well as
the transactions contemplated by the Credit Documents and the consummation
thereof, shall be in full compliance in all material respects with all
applicable requirements of law, including Regulations T, U and X of the Federal
Reserve Board.

(t) No Conflict with Material Contracts. After giving effect to the transactions
contemplated by the Credit Documents, there shall be no conflict with, or
default under, any Material Contract.

(u) Patriot Act Information. Each of the Credit Parties shall have provided the
documentation and other information to the Banks that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act.

(v) Rating of Term Loans. Xerium shall have obtained a public corporate family
rating and a public credit rating on the Term Loans from Moody’s and a public
corporate credit rating and a public credit rating on the Term Loans from S&P.

(w) Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a Solvency Certificate from each Borrower dated the Closing Date
and addressed to the Administrative Agent and the Banks.

For purposes of determining compliance with the conditions specified in this
Section 3.1, each of the Banks shall be deemed to have consented to, approved,
accepted or be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to the

 

78



--------------------------------------------------------------------------------

Banks unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Credit Documents shall have received notice
from such Bank, Issuing Bank or Swing Loan Lender prior to the initial Credit
Extension hereunder specifying its objection thereto and such Bank, Issuing Bank
or Swing Loan Lender shall not have made available to the Administrative Agent
such Bank’s, Issuing Bank’s or Swing Loan Lender’s Pro Rata Share of such Credit
Extension.

3.2 Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Bank to make any Loan, or the
Issuing Bank to issue any Letter of Credit, on any Credit Date including the
Closing Date, is subject to the satisfaction, or waiver in accordance with
Section 10.6, of the following conditions precedent:

(i) the Administrative Agent shall have received a fully executed and delivered
Funding Notice, Swing Loan Request or Issuance Notice, as the case may be;

(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and

(v) on or before the date of issuance of any Letter of Credit, the
Administrative Agent shall have received all other information required by the
applicable Issuance Notice, and such other documents or information as the
Issuing Bank may reasonably require in connection with the issuance of such
Letter of Credit.

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to the Administrative Agent. In lieu of delivering a Notice, each
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing or conversion or continuation of any Loan or issuance of
a Letter of Credit, as the case may be; provided each such notice shall be
promptly confirmed in writing by delivery of the applicable Notice to the
Administrative Agent on or before the applicable date of any such borrowing,
conversion, continuation or issuance. Neither Administrative Agent nor any Bank
shall incur any liability to any Borrower in acting upon any telephonic notice
referred to above that Administrative Agent believes in good faith to have been
given by an Authorized Officer or other person authorized on behalf of a
Borrower or for otherwise acting in good faith.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce the Banks, the Swing Loan Lender and the Issuing Bank to make
each Credit Extension to be made by this Agreement, and to induce each Bank
Counterparty to enter into any transaction in respect of Hedging Obligations,
each Credit Party represents and warrants to each Bank, Bank Counterparty and
the Issuing Bank, on the Closing Date and each Credit Date, that the following
statements are true and correct:

 

79



--------------------------------------------------------------------------------

4.1 Organization; Requisite Power and Authority; Qualification. Each of Xerium
and its Subsidiaries (a) is duly organized, validly existing and in good
standing (or, for Non-U.S. Credit Parties of equivalent status when reasonably
ascertainable) under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

4.2 Capital Stock and Ownership. The Capital Stock of each of Xerium and its
Subsidiaries has been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which Xerium or any of its Subsidiaries is a party requiring, and there is no
membership interest or other Capital Stock of Xerium or any of its Subsidiaries
outstanding which upon conversion or exchange would require, the issuance by
Xerium or any of its Subsidiaries of any additional membership interests or
other Capital Stock of Xerium or any of its Subsidiaries or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Capital Stock of Xerium or any of its
Subsidiaries. Schedules 4.1 and 4.2 correctly set forth the ownership interest
of Xerium and each of its Subsidiaries in their respective Subsidiaries as of
the Closing Date.

4.3 Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4 No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Xerium or any of its Subsidiaries, any of the Organizational
Documents of Xerium or any of its Subsidiaries, or any order, judgment or decree
of any court or other agency of government binding on Xerium or any of its
Subsidiaries; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Xerium or any of its Subsidiaries except to the extent such conflict, breach or
default could not reasonably be expected to have a Material Adverse Effect;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of Xerium or any of its Subsidiaries (other than any Liens
created under any of the Credit Documents in favor of the Collateral Agent, on
behalf of the Secured Parties); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of Xerium or any of its Subsidiaries, except for such
approvals or consents which will be obtained on or before the Closing Date and
disclosed in writing to Banks and except for any such approvals or consents the
failure of which to obtain will not have, and could not reasonably be expected
to have, a Material Adverse Effect.

4.5 Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except for (i) filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
the Collateral Agent for filing and/or recordation, as of the Closing Date and
(ii) filings and recordings to be made in connection with the perfection of
Collateral acquired after the Closing Date.

 

80



--------------------------------------------------------------------------------

4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7 Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal year
end adjustments. As of the Closing Date, neither Xerium nor any of its
Subsidiaries has any contingent liability or liability for taxes, long term
lease or unusual forward or long term commitment that is not reflected in the
Historical Financial Statements or the notes thereto and which in any such case
is material in relation to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Xerium and any of its
Subsidiaries taken as a whole.

4.8 Business Plan. The Initial Business Plan and each Business Plan delivered
pursuant to Section 5.1(o) is and will be based on good faith estimates and
assumptions made by the management of Xerium.

4.9 No Material Adverse Change. Since December 31, 2010, no event, circumstance
or change has occurred that has caused or evidences, or could reasonably be
expected to cause, either in any case or in the aggregate, a Material Adverse
Effect.

4.10 [Reserved].

4.11 Adverse Proceedings, etc. There are no Adverse Proceedings, individually or
in the aggregate, that could reasonably be expected to have a Material Adverse
Effect. Neither Xerium nor any of its Subsidiaries (a) is in violation of any
applicable laws (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

4.12 Payment of Taxes. Except as otherwise permitted under Section 5.3, all
federal, foreign country, state and all other material tax returns and reports
of Xerium and its Subsidiaries required to be filed by any of them have been
timely filed, all such tax returns are complete and correct in all material
respects and all taxes shown on such tax returns to be due and payable and all
assessments, fees and other governmental charges upon Xerium and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable,
except those taxes which are being contested in good faith by appropriate
proceedings diligently conducted (provided that such contest operates to suspend
collection of the contested tax) and for which adequate reserves have been
provided in accordance with GAAP. Xerium knows of no proposed tax assessment
against Xerium or any of its Subsidiaries which is not being actively contested
by Xerium or such Subsidiary in good faith and by appropriate proceedings
diligently conducted (provided that such contest operates to suspend collection
of the contested tax) and for which adequate reserves have been provided in
accordance with GAAP.

 

81



--------------------------------------------------------------------------------

4.13 Properties.

(a) Title. Each of Xerium and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (iii) good title to (in the case of all other personal property),
all of their respective properties and assets reflected in their respective
Historical Financial Statements referred to in Section 4.7 and in the most
recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
Ordinary Course or as otherwise permitted under Section 6.9. Except as permitted
by this Agreement, all such properties and assets are free and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.13(b) contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause
(ii) of the immediately preceding sentence is in full force and effect and
Xerium does not have knowledge of any default that has occurred and is
continuing thereunder except where the consequences, direct or indirect, of such
default or defaults, if any, could not be reasonably expected to have a Material
Adverse Effect, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

4.14 Environmental Matters. Neither Xerium nor any of its Subsidiaries nor any
of their respective Operating Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. There are and, to each
of Xerium’s and its Subsidiaries’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against Xerium or any of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither Xerium nor any of its
Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of Xerium or
any of its Subsidiaries, has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Operating
Facility that, individually or in the aggregate, could be reasonably expected to
have a Material Adverse Effect, and none of Xerium’s or any of its Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of Hazardous Materials, except as would not reasonably be expected to
form the basis of an Environmental Claim against Xerium or any of its
Subsidiaries, or as listed on Schedule 4.14-1. Compliance with all current or
reasonably foreseeable applicable future requirements pursuant to or under
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. Except as disclosed on Schedule
4.14-2, no event or condition has occurred or is occurring with respect to
Xerium or any of its Subsidiaries relating to any Environmental Law, any Release
of Hazardous Materials, or any Hazardous Materials Activity which individually
or in the aggregate has had, or could reasonably be expected to have, a Material
Adverse Effect. Xerium and its Subsidiaries have made available to the
Administrative Agent true and complete final copies of all material
environmental, health or safety assessments, audits, studies, reports, analyses
and investigations in Xerium’s or its Subsidiaries’ possession with respect to
Xerium or any of its Subsidiaries, to the Operating Facilities or to any pending
or any unresolved Environmental Claim that could result in material
environmental liability to any of the Credit Parties.

 

82



--------------------------------------------------------------------------------

4.15 No Defaults. Neither Xerium nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

4.16 Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date, and except as
described thereon, all such Material Contracts are in full force and effect and
no defaults currently exist thereunder, except any such default or failure to be
in force and effect which could not reasonably be expected to result in an
exercise of remedies or acceleration of the indebtedness created thereunder.

4.17 Governmental Regulation. Neither Xerium nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal, provincial or state statute or regulation
which may limit its ability to incur Indebtedness or which may otherwise render
all or any portion of the Obligations unenforceable. Neither Xerium nor any of
its Subsidiaries is a “registered investment company” or a company “controlled”
by a “registered investment company” or a “principal underwriter” of a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940.

4.18 Margin Stock. Neither Xerium nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to such Credit Party will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.

4.19 Employee Matters. Neither Xerium nor any of its Subsidiaries is engaged in
any unfair labor practice that could reasonably be expected to have a Material
Adverse Effect. There is (a) no unfair labor practice complaint pending against
Xerium or any of its Subsidiaries, or to the best knowledge of Xerium and each
other Credit Party, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Xerium or
any of its Subsidiaries or to the best knowledge of Xerium and each other Credit
Party, threatened against any of them, (b) no strike, work stoppage or lock-out
in existence or threatened involving Xerium or any of its Subsidiaries, and
(c) to the best knowledge of Xerium and each other Credit Party, no union
representation question existing with respect to the employees of Xerium or any
of its Subsidiaries and, to the best knowledge of Xerium and each other Credit
Party, no union organization activity that is taking place, except (with respect
to any matter specified in clause (a), (b) or (c) above, either individually or
in the aggregate) such as could not reasonably be expected to have a Material
Adverse Effect.

4.20 Employee Benefit Plans

(a) Xerium, each of its Subsidiaries and each of their respective ERISA
Affiliates are in compliance with all applicable provisions and requirements of
ERISA and the Code and the regulations and published interpretations thereunder
with respect to each Employee Benefit Plan, and have performed all their
obligations under each Employee Benefit Plan, other than any non-compliance or
non-performance that could not be reasonably expected to have a Material Adverse
Effect. Each Employee Benefit Plan which is intended to qualify under section
401 (a) of the Code has received a recent favorable determination letter from
the Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter

 

83



--------------------------------------------------------------------------------

which would cause such Employee Benefit Plan to lose its qualified status,
except such defect that can be corrected pursuant to Rev. Proc. 2003-44 or any
successor ruling or regulation in a manner that does not and could not
reasonably be expected to give rise to a Material Adverse Effect. No liability
to the PBGC (other than required premium payments), the Internal Revenue
Service, any Employee Benefit Plan or any trust established under Title IV of
ERISA (other than Ordinary Course contribution obligations) has been or is
expected to be incurred by Xerium, any of its Subsidiaries or any of their ERISA
Affiliates that could reasonably be expected to have a Material Adverse Effect.
No ERISA Event has occurred or is reasonably expected to occur which could
reasonably be expected to result in a Material Adverse Effect.

(b) Each Canadian Registered Pension Plan has been established, registered,
qualified, invested and administered in compliance with its terms and all
applicable laws, other than any non-compliance that would not reasonably be
expected to have a Material Adverse Effect. No liability (other than required
contributions and premium payments) under the Canadian Registered Pension Plans
has been or is expected to be incurred by Xerium Canada, or any Affiliate of
Xerium Canada that could reasonably be expected to have a Material Adverse
Effect. No Canadian Pension Plan Event has occurred or is reasonably expected to
occur which could reasonably be expected to result in a liability to Xerium
Canada or any Affiliate of Xerium Canada in excess of $1,000,000. Each Canadian
Registered Pension Plan has been funded on both a going concern and solvency
basis in accordance with applicable laws and on the basis of the actuarial
report which was most recently filed with the applicable pension regulator for
the applicable Canadian Registered Pension Plan. None of Xerium Canada or any
Affiliate of Xerium Canada contribute to, are obligated to contribute to (or
have contributed within the last five years to) a multi-employer pension plan,
as defined under applicable laws. Xerium Canada has provided the Administrative
Agent with a copy of the actuarial valuation for each Canadian Registered
Pension Plan most recently filed with the applicable pension regulator.

4.21 Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the transactions contemplated by the Credit
Documents.

4.22 Solvency. As of the Closing Date, after giving effect to the Transactions
and the other transactions contemplated hereby and the incurrence of the
Indebtedness and obligations being incurred in connection herewith, each Credit
Party is Solvent.

4.23 Anti-Terrorism Laws. None of Xerium or its Subsidiaries (and, to the
knowledge of Xerium and its Subsidiaries, no Joint Venture or Subsidiary
thereof) is in violation in any material respect of any United States
Requirement of Law relating to terrorism, sanctions or money laundering,
including the United States Executive Order No. 13224 on Terrorist Financing and
the Patriot Act.

4.24 Compliance with Statutes, etc. Each of Xerium and its Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws, which includes obtaining,
maintaining and complying with the requirements of any Governmental
Authorizations required under such Environmental Laws with respect to any such
Real Estate Asset or the operations of Xerium or any of its Subsidiaries),
except such non-compliance that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

4.25 Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or written
statements, including without limitation, information contained in the
presentations made to the Banks, furnished to Banks by or on behalf of Xerium or
any of its Subsidiaries for use in connection with the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state a
material fact (known to Xerium or any

 

84



--------------------------------------------------------------------------------

other Borrower, in the case of any document not furnished by either of them)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Xerium or any other
Borrower to be reasonable at the time made, it being recognized by Banks that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results. There are no facts known (or which should
upon the reasonable exercise of diligence be known) to Xerium or any other
Borrower (other than matters of a general economic nature) that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect and that have not been disclosed herein or in such other documents,
certificates and statements furnished to Banks for use in connection with the
transactions contemplated hereby.

4.26 Insurance. All policies of insurance of Xerium or any of its Subsidiaries,
including policies of fire, theft, product liability, public liability, property
damage, other casualty, employee fidelity and workers’ compensation, are in full
force and effect and are of a nature and provide such coverage as is sufficient
and as is customarily carried by businesses of the size and character of such
Person.

4.27 Use of Proceeds. The proceeds of the Loans shall be used by the Borrowers
solely in accordance with Section 2.6.

4.28 UK Establishment. No Credit Party has a “UK establishment” within the
meaning of the Overseas Companies Regulations 2009.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 5.

5.1 Financial Statements and Other Reports. Xerium will deliver to the
Administrative Agent:

(a) [Reserved]

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of the first three Fiscal Quarters of each Fiscal
Year, the consolidated balance sheets of Xerium and its Subsidiaries as at the
end of such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of Xerium and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year;

(c) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, beginning with Fiscal Year 2011,
(i) the audited consolidated balance sheets of Xerium and its Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Xerium and its Subsidiaries for such
Fiscal Year, setting forth, in each case, in comparative form the corresponding
figures for the previous Fiscal Year, and (ii) with respect to such consolidated
financial statements a report thereon of Ernst & Young LLP or other independent
certified public accountants of recognized international standing selected by
Xerium (which report shall be unqualified as to going concern and scope of
audit, and shall state that such consolidated financial statements fairly
present, in all material respects, the

 

85



--------------------------------------------------------------------------------

consolidated financial position of Xerium and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements));

(d) Compliance Certificate. Together with each delivery of financial statements
of Xerium and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a duly
executed and completed Compliance Certificate, including, without limitation,
with respect to financial statements delivered pursuant to Section 5.1(b), a
Financial Officer Certification; provided, that in respect of the fourth Fiscal
Quarter of each Fiscal Year, it shall also deliver a duly executed and completed
Compliance Certificate as soon as available, and in any event within 90 days
after the end of the fourth Fiscal Quarter;

(e) Sufficiency of Public Quarterly and Annual Reports. Notwithstanding anything
to the contrary contained herein, delivery to the Administrative Agent by Xerium
of its quarterly report on Form 10-Q and its annual report on Form 10-K shall
satisfy the requirements of Sections 5.1(b) and (c), respectively, for so long
as Xerium remains a reporting company under the Exchange Act.

(f) Notice of Default. Promptly upon any officer of Xerium or the Euro Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Xerium or the Euro Borrower
with respect thereto; (ii) that any Person has given any notice to Xerium or any
of its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.1(b); or (iii) of the occurrence of any event
or change that has caused or evidences or could reasonably be expected to cause,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of its Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action each Borrower has taken, is taking
and proposes to take with respect thereto;

(g) Notice of Litigation. Promptly upon any officer of Xerium or the Euro
Borrower obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any Adverse Proceeding not previously disclosed in writing by each Borrower
to Banks, or (ii) any material development in any Adverse Proceeding that, in
the case of either (i) or (ii) could be reasonably expected to have a Material
Adverse Effect, or seeks to enjoin or otherwise prevent the consummation of, or
to recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to Xerium or the Euro Borrower to enable Banks
and their counsel to evaluate such matters;

(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Xerium, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by Xerium, any of its Subsidiaries or any of
their respective ERISA Affiliates with the Internal Revenue Service with respect
to each Pension Plan; (2) all notices received by Xerium, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (3) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

(i) Canadian Registered Pension Plans. (i) Promptly upon becoming aware of the
occurrence of or forthcoming occurrence of any Canadian Pension Plan Event, a
written notice specifying the nature thereof, what action Xerium Canada or any
Affiliate of Xerium Canada has taken, is taking or

 

86



--------------------------------------------------------------------------------

proposes to take with respect thereto and, when known, any action taken or
threatened by the Canada Revenue Agency or any applicable pension regulator; and
(ii) with reasonable promptness, (1) copies of each annual information return
filed with the Canada Revenue Agency or any applicable pension regulator with
respect to a Canadian Registered Pension Plan; (2) copies of all notices
received by Xerium Canada or any Affiliate of Xerium Canada from the sponsor of
a multi-employer pension plan, as defined under applicable laws, concerning a
Canadian Pension Plan Event; (3) copies of each actuarial valuation for each
Canadian Registered Pension Plan filed with any applicable pension regulator;
(4) copies of any actuarial certifications in respect of each Canadian
Registered Pension Plan filed with any applicable pension regulator, whether in
connection with a request for approval to effect commuted value transfers from
such plan or otherwise; and (5) copies of such other documents or governmental
reports or filings relating to any Canadian Registered Pension Plan as
Administrative Agent shall reasonably request;

(j) Insurance Report. As soon as practicable following any material change in
the insurance coverage, notice to the Administrative Agent of such change and an
explanation in form and substance reasonably satisfactory to the Administrative
Agent of such change;

(k) Information Regarding Collateral. Each Borrower will furnish to the
Collateral Agent prompt written notice of any change (i) in any Credit Party’s
corporate name, (ii) in any Credit Party’s identity or corporate structure or
(iii) in any Credit Party’s Federal Taxpayer Identification Number. Each
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral as contemplated in the Collateral Documents. Each
Borrower also agrees promptly to notify Collateral Agent if any material portion
of the Collateral is damaged or destroyed;

(l) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), each Borrower shall deliver to the Collateral Agent an Officer’s
Certificate either confirming that there has been no change in such information
since the date of the Collateral Questionnaire delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this Section
and/or identifying such changes;

(m) Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by Xerium to its security holders acting in such capacity or
by any Subsidiary of Xerium to its security holders other than Xerium or another
Subsidiary of Xerium, (B) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by Xerium or any of its Subsidiaries
with any securities exchange or with the Securities and Exchange Commission and
(C) all press releases and other statements made available generally by Xerium
or any of its Subsidiaries to the public concerning material developments in the
business of Xerium or any of its Subsidiaries, and (ii) such other information
and data with respect to Xerium or any of its Subsidiaries as from time to time
may be reasonably requested by the Administrative Agent;

(n) Electronic Delivery.

(i) Notwithstanding anything in any Credit Document to the contrary, each Credit
Party hereby agrees that it will use its reasonable best efforts to provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent pursuant to the Credit
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that

 

87



--------------------------------------------------------------------------------

(A) relates to a request for a new Credit Extension or other extension of credit
(including any election of an interest rate or Interest Period relating
thereto), (B) relates to the payment of any principal or other amount due under
any Credit Document prior to the scheduled date therefor, (C) provides notice of
any Default or Event of Default under any Credit Document or (D) is required to
be delivered to satisfy any condition set forth in Sections 3.1 and/or 3.2 (all
such non-excluded communications being referred to herein collectively as the
“Communications”), by transmitting the Communications in accordance with
Section 10.1(c). In addition, each Credit Party agrees to continue to provide
the Communications to the Administrative Agent in the manner specified in the
Credit Documents, but only to the extent requested by the Administrative Agent
pursuant to Section 10.1(c).

(ii) The Administrative Agent agrees that the receipt of the Communications in
accordance with Section 10.1(c) shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of this Section 5.1(n)
unless otherwise requested by the Administrative Agent pursuant to
Section 10.1(c).

(iii) Nothing in this Section 5.1(n) shall prejudice the right of any Agent or
any Bank to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.

(o) Business Plan. Promptly after approval thereof by the board of directors of
Xerium, and in any event no later than April 1 of each Fiscal Year, Xerium shall
deliver to the Administrative Agent (commencing with Fiscal Year 2011), a
detailed consolidated budget and business plan of Xerium and its Subsidiaries
through Fiscal Year 2017 (including a projected consolidated balance sheet and
related statements of projected operations and cash flow as of the end of each
Fiscal Year through Fiscal Year 2017) in a form reasonably satisfactory to the
Administrative Agent (the “Business Plan”); provided, that with respect to the
Fiscal Year in which the Business Plan is being delivered such Business Plan
shall be prepared by Fiscal Quarter for such Fiscal Year; provided, further,
that although any projections included in the Business Plan shall be prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time of preparation of such projections,
it is understood that actual results may vary from such projections and that
such variations may be material.

(p) Quarterly Bank Calls. Xerium shall cause its management to participate,
during normal business hours and with reasonable advance notice, in a conference
call with the Administrative Agent and the Banks within seven Business Days (or
such later date as may be agreed to by the Administrative Agent) after the date
on which the financial statements are delivered pursuant to pursuant to Sections
5.1(b) and 5.1(c). Notwithstanding anything to the contrary contained herein, a
conference call held with investors by Xerium in connection with the filing of
its quarterly report on Form 10-Q and its annual report on Form 10-K to discuss
its financial results for such periods shall satisfy the requirements of this
Section 5.1(p) for so long as Xerium remains a reporting company under the
Exchange Act.

5.2 Existence. Except as otherwise permitted under Section 6.9, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, no Credit Party or any
of its Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Banks.

 

88



--------------------------------------------------------------------------------

5.3 Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, timely pay all federal, foreign country and state and all
other material taxes imposed upon it or any of its properties or assets or in
respect of any of its profits, income, capital, capital gains, payroll
businesses or franchises before any penalty or fine accrues thereon, and all
taxes or claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets; provided, that no such tax or claim
need be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP, shall
have been made therefor, and (b) in the case of a tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such tax or claim. No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Xerium or any of its Subsidiaries).

5.4 Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, (a) maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Xerium and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof and (b) maintain and preserve (i) all rights,
permits, licenses, approvals and privileges (including all Governmental
Authorizations) used or useful or necessary in the conduct of its business and
(ii) all registered patents, trademarks, trade names, copyrights and service
marks with respect to its business, except where failure to so maintain and
preserve the items set forth in clauses (a) or (b) above could not reasonably be
expected in any individual case or in the aggregate to have a Material Adverse
Effect.

5.5 Insurance. Xerium will maintain or cause to be maintained, with financially
sound and reputable insurers, such public liability insurance, third party
property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Xerium and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Xerium will maintain
or cause to be maintained (a) flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, and (b) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance issued by an insurer organized or incorporated in the United
States shall (i) name the Collateral Agent, on behalf of Banks as an additional
insured thereunder as its interests may appear and (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to the Collateral Agent, that names the
Collateral Agent, on behalf of the Secured Parties, as the loss payee thereunder
for losses of 1,000,000 or greater and provides for at least thirty days’ prior
written notice to the Administrative Agent of any modification or cancellation
of such policy.

5.6 Books and Records; Inspections. Each Credit Party will, and will cause each
of its respective Subsidiaries to, keep books and records which accurately
reflect its business affairs in all material respects and material transactions
and each Credit Party will, and will cause each of its respective Subsidiaries
to, permit any authorized representatives designated by the Administrative Agent
to visit and inspect any of the properties of any Credit Party and any of its
respective Subsidiaries, to

 

89



--------------------------------------------------------------------------------

inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants, all upon reasonable
notice and at such reasonable times during normal business hours and as often as
may reasonably be requested. Each Credit Party will cause its officers to
participate in update calls, no more frequently than once each quarter, with the
Agents and the Banks upon reasonable notice and request from the Administrative
Agent.

5.7 Use of Proceeds. The proceeds of the Loans shall be used by the Borrowers
solely in accordance with Section 2.6.

5.8 Compliance with Laws; SEC Filings. Each Credit Party will comply, and shall
cause each of its Subsidiaries and all other Persons, if any, on or occupying
any Operating Facilities to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws and Governmental Authorizations), except where failure to do
so could not reasonably be expected to have a Material Adverse Effect and Xerium
shall timely file with the Securities and Exchange Commission all reports,
notices and documents required to be filed under the Exchange Act.

5.9 Environmental.

(a) Environmental Disclosure. Xerium will deliver to the Administrative Agent:

(i) as soon as practicable following receipt thereof, final copies of all
environmental audits, assessments, investigations, analyses and reports prepared
by personnel of Xerium or any of its Subsidiaries, independent consultants,
Governmental Authorities, or any other Person with respect to significant
environmental matters at any Operating Facility or with respect to any
Environmental Claims that could reasonably be expected to have a Material
Adverse Effect;

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported by Xerium or any of
its Subsidiaries to any Governmental Authority under any applicable
Environmental Laws, (2) any remedial action taken by Xerium or any other Person
in response to (A) any Hazardous Materials Activities the existence of which
could reasonably be expected to result in one or more Environmental Claims
having, individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, and (3) Xerium’s or each other
Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Operating Facility that could cause such
Operating Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;

(iii) as soon as practicable following the sending or receipt thereof by Xerium
or any of its Subsidiaries, a copy of any and all material written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, (2) any Release required to be reported by Xerium or any of its
Subsidiaries to any Governmental Authority pursuant to Environmental Law, and
(3) any request for information from any Governmental Authority that suggests
such Governmental Authority is investigating whether Xerium or any of its
Subsidiaries may be potentially responsible for any Hazardous Materials Activity
under Environmental Law;

 

90



--------------------------------------------------------------------------------

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Xerium or any of its Subsidiaries
that could reasonably be expected to (A) expose Xerium or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) adversely affect the ability of Xerium or any of its Subsidiaries to
maintain in full force and effect all material Governmental Authorizations
required under any Environmental Laws for their respective operations and
(2) any proposed action to be taken by Xerium or any of its Subsidiaries to
modify their respective operations in a manner that could reasonably be expected
to subject Xerium or any of its Subsidiaries to any additional material
obligations or requirements under any Environmental Laws; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.9(a).

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Without limiting
the foregoing, if an Event of Default is continuing or if the Administrative
Agent at any time has a reasonable basis to believe that there exist any
non-compliance with Environmental Laws by any Credit Party or its Subsidiaries
or that there exist any environmental liabilities, in each case, that could
have, or could reasonably be expected to have, in the aggregate, a Material
Adverse Effect, and the respective Credit Party or Subsidiary has not cured or
taken reasonable steps to perform the actions necessary to cure, such Event of
Default or noncompliance with or liability under Environmental Law within thirty
(30) days of receipt of written notice from the Administrative Agent, then the
Administrative Agent can require the relevant Credit Party or Subsidiary to
promptly engage a reputable environmental consulting firm reasonably acceptable
to the Administrative Agent to perform an environmental audit and/or assessment,
including, solely during the existence of an Event of Default, subsurface
sampling of soil and groundwater, of the relevant Real Estate Asset(s) and to
summarize the results in a report (a copy of which shall be provided to the
Administrative Agent in a form and substance reasonably acceptable to the
Administrative Agent). If such Credit Party or Subsidiary fails to perform the
environmental audits, assessments or reports required by this Section, the
Administrative Agent may, but is not required to, cause the performance of such
work, and the Credit Party and its Subsidiaries grant the Administrative Agent
and any of its Agent Parties reasonable access during normal business hours to
the relevant Real Estate Asset(s) to perform such audits and/or assessments.

5.10 Additional Collateral and Guarantees. In the event that any Person becomes
a Material Subsidiary, or to the extent requested by Xerium in the case of any
Subsidiary that is not a Material Subsidiary, subject to any limitations imposed
by any Requirement of Law such Borrower shall promptly cause such Subsidiary
(a) to become a Guarantor hereunder, (b) (i) in the case of a Domestic
Subsidiary, to become a Grantor under the Pledge and Security Agreement by
executing and delivering to the Administrative Agent and the Collateral Agent a
Counterpart Agreement and (ii) in the case of a Foreign Subsidiary, to become a
party to the applicable Collateral Documents to the extent reasonably requested
by the Administrative Agent and (c) to take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, opinions and certificates necessary or advisable to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected

 

91



--------------------------------------------------------------------------------

security interest (or applicable equivalent under foreign law) in the Collateral
described in the applicable Collateral Documents with respect to such new
Material Subsidiary, including the filing of UCC financing statements (or the
applicable equivalent) in such jurisdictions within any applicable time limit as
may be required by the Collateral Documents or by any Requirement of Law or as
may reasonably be requested by the Collateral Agent. With respect to each Person
that becomes a Subsidiary, each Borrower shall promptly send to the
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of such Borrower and
(ii) all of the information required to be set forth in Schedules 4.1 and 4.2
with respect to all Subsidiaries of such Borrower, and such written notice shall
be deemed to supplement to supplement Schedules 4.1 and 4.2 for purposes hereof.
Notwithstanding the foregoing provisions of this Section 5.10 and except to the
extent set forth in Section 5.13(c), (i) no more than 66% of the total voting
power of the Capital Stock of each first tier Foreign Subsidiary and each
Disregarded Domestic Subsidiary of any U.S. Credit Party shall be required to be
pledged to secure, or to directly or indirectly provide security for, any
Obligation of Xerium, (ii) no obligation of a Foreign Subsidiary held by any
U.S. Credit Party shall be required to be pledged to secure, or to directly or
indirectly provide security for, any Obligation of Xerium, (iii) no Non-U.S.
Credit Party shall be required to guaranty, and no assets of any Non-U.S. Credit
Party shall be required to be pledged to secure, or to directly or indirectly
provide security for, any Obligation of Xerium (for the avoidance of doubt, for
purposes of this Section 5.10, the term “Obligation of Xerium” shall not include
Xerium’s Guaranty of the Obligations of the Euro Borrower) and (iv) a Foreign
Subsidiary or a Disregarded Domestic Subsidiary shall not be required to
guaranty, or to pledge any of its assets to secure, or to directly or indirectly
provide security for, any Obligations of the Credit Parties if, and to the
extent that, following any written request from the Borrowers, the
Administrative Agent determines in its reasonable judgment (as confirmed in
writing by notice to the Borrowers) that the cost or other consequences to the
Credit Parties (including any material adverse tax consequences) of providing
such guaranty, pledge or security shall be excessive in view of the benefits to
be obtained by the Banks therefrom.

5.11 Additional Material Real Estate Assets. In the event that any Credit Party
acquires a Material Real Estate Asset or a Real Estate Asset owned or leased on
the Closing Date becomes a Material Real Estate Asset and such interest has not
otherwise been made subject to the Lien of the Collateral Documents in favor of
the Collateral Agent, for the benefit of the Secured Parties, then such Credit
Party, as soon as practicable but in no event later than twenty (20) days after
acquiring such Material Real Estate Asset, shall take all such actions and
execute and deliver, or cause to be executed and delivered, all such mortgages,
documents, instruments, agreements, opinions and certificates with respect to
each such Material Real Estate Asset that Collateral Agent shall reasonably
request to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority security interest in such Material Real Estate
Assets; provided, that no Credit Party shall be required to take any action
under this Section 5.11 that would result in material adverse tax consequences
to Xerium under section 956 of the Code. The applicable Credit Party shall use
its commercially reasonable efforts to cause a Landlord Personal Property
Collateral Access Agreement and a Landlord Consent and Estoppel to be executed
by the applicable landlord and delivered to the Collateral Agent (i) within 90
days after the Closing Date with respect to any Leasehold Property listed on
Schedule 4.13(b) as a Leasehold Property and located in the United States and
with respect to which aggregate payments under the terms of such lease are
$500,000 or more per annum, and (ii) within 90 days after the acquisition of
interest therein, any other Leasehold Property located in the United States
which the Credit Party leases and with respect to which aggregate payments under
the terms of such lease are $500,000 or more per annum. In addition to the
foregoing, each Borrower shall, at the request of Requisite Banks, deliver, from
time to time, to the Administrative Agent such appraisals as are required by law
or regulation of Real Estate Assets with respect to which Collateral Agent has
been granted a Lien.

 

92



--------------------------------------------------------------------------------

5.12 Deposit Accounts; Securities Accounts. (a) Upon the occurrence and during
the continuation of any Default or Event of Default, at the request of the
Administrative Agent, Xerium shall and shall cause each of its Domestic
Subsidiaries (i) to provide a true, correct and complete list in writing of the
Credit Parties’ Deposit Accounts and Securities Accounts (other than any
Immaterial Account), (ii) deposit in an Approved Deposit Account all cash
received by them (other than cash in any Immaterial Account), (iii) not
establish or maintain any Securities Account (other than any Immaterial Account)
that is not a Control Account and (iv) not establish or maintain any Deposit
Account (other than any Immaterial Account) that is not with a Deposit Account
Bank.

(b) Upon the occurrence and during the continuation of any Default or Event of
Default, at the request of the Administrative Agent, in the event that (i) any
U.S. Credit Party or any Deposit Account Bank or Securities Intermediary at a
financial institution at which a Control Account is open shall terminate a
Deposit Account Control Agreement or a Securities Account Control Agreement for
any reason, (ii) the Collateral Agent shall demand such termination as a result
of the Deposit Account Bank or the Securities Intermediary at which a Control
Account is open to comply with the applicable Collateral Document or (iii) the
Collateral Agent determines in its sole discretion that the financial condition
of the Deposit Account Bank or the Securities Intermediary at which a Control
Account is open has materially deteriorated, Xerium shall cause the applicable
Domestic Subsidiary to notify all of its obligors that were making payments to
such terminated Deposit Account or Control Account , as the case may be, to make
all future payments to another Approved Deposit Account or Control Account, as
the case may be, in each case subject to a First Priority security interest in
favor of the Collateral Agent for the benefit of the Secured Parties (subject
only to Permitted Liens).

5.13 Further Assurances. To the extent not delivered to the Collateral Agent on
or before the Closing Date, each Borrower agrees to, and to cause each of their
respective Subsidiaries to, promptly do each of the following:

(a) with respect to any Material Subsidiary as of the Closing Date, subject to
any limitations imposed by any Requirement of Law, execute and deliver to the
Collateral Agent such Collateral Documents and amendments to Collateral
Documents and to take all such actions and execute and deliver, or cause to be
executed and delivered, all such documents, instruments, agreements, opinions
and certificates necessary or advisable to grant to the Collateral Agent for the
benefit of the Secured Parties a perfected security interest (or applicable
equivalent under foreign law) in the assets and Securities of such Material
Subsidiary, including the filing of UCC financing statements (or the applicable
equivalent) in such jurisdictions as may be required by the Collateral Documents
or by any Requirement of Law or as may reasonably be requested by the Collateral
Agent;

(b) deliver to the Collateral Agent the certificates (if any) representing the
pledged Securities, together with in the case of certificated Securities,
undated stock or equivalent powers endorsed in blank;

(c) (i) in the event that any Foreign Subsidiary incurs guaranty obligations
(other than in connection with the Obligations) with respect to any Indebtedness
of Xerium or any Domestic Subsidiary, in each case where such Indebtedness
constitutes “United States property” held by such Foreign Subsidiary within the
meaning of section 956 of the Code (such Indebtedness “Supported U.S.
Indebtedness”), the Borrowers shall, upon the request of the Collateral Agent,
cause such Foreign Subsidiary to become party to the Guaranty with respect to
the Obligations of Xerium and (ii) in the event any Foreign Subsidiary pledges
or grants a lien on or a security interest in any of its properties for the
benefit of the Secured Parties with respect to any Supported U.S. Indebtedness,
Xerium shall, upon the request of the Collateral Agent, cause such Foreign
Subsidiary to pledge or grant a lien on or a security interest in such property
for the benefit of the Secured Parties with respect to the Obligations of
Xerium,

 

93



--------------------------------------------------------------------------------

in each case on a pari passu basis to the extent permitted by applicable law and
by the terms of any prior pledges, liens or security interests; provided,
however, that if within 30 days after the receipt of a request from the
Collateral Agent under this Section 5.13(c), such guaranty obligations, lien or
security interest, as applicable, in each case with respect to the relevant
Supported U.S. Indebtedness, is terminated, then neither Xerium nor such Foreign
Subsidiary shall be required to take any action pursuant to this Section 5.13(c)
with respect to such Supported U.S. Indebtedness and the terminated guaranty
obligations, lien or security interest;

(d) if reasonably requested by the Collateral Agent, deliver to the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance reasonably satisfactory to the Collateral Agent

(e) Notwithstanding the foregoing clauses (a) and (c)(i), no more than 66% of
the total voting power of the Capital Stock of each first tier Foreign
Subsidiary and each Disregarded Domestic Subsidiary of any U.S. Credit Party
shall be required to be pledged to secure, or to directly or indirectly provide
security for, any Obligation of Xerium, (ii) no obligation of a Foreign
Subsidiary held by any U.S. Credit Party shall be required to be pledged to
secure, or to directly or indirectly provide security for, any Obligation of
Xerium and (iii) no Non-U.S. Credit Party shall be required to guaranty, and no
assets of any Non-U.S. Credit Party shall be required to be pledged to secure,
or to directly or indirectly provide security for, any Obligation of Xerium (for
the avoidance of doubt, for purposes of this Section 5.13(e), the term
“Obligation of Xerium” shall not include Xerium’s Guaranty of the Obligations of
the Euro Borrower).

5.14 Intellectual Property. Unless otherwise consented to by Agents or Requisite
Banks, Xerium and each of its Subsidiaries will continue to own or possess the
right to use, free from any restrictions, all patents, trademarks, copyrights,
trade secrets and domain names that are used in the operation of their
respective businesses as presently conducted and as proposed to be conducted,
except to the extent the failure to so own or possess could not reasonably be
expected to have a Material Adverse Effect.

5.15 Know-Your-Customer Rules.

If:

(i) (A) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the Closing
Date;

(B) any change in the status of a Credit Party after the Closing Date; or

(C) a proposed assignment or transfer by a Bank of any of its rights and
obligations under this Agreement to a party that is not a Bank prior to such
assignment or transfer,

obliges the Administrative Agent or any Bank (or, in the case of paragraph
(C) above, any prospective new Bank) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Credit Party shall promptly
upon the request of the Administrative Agent or any Bank supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Administrative Agent (for itself or on behalf of any Bank) or any Bank (for
itself or, in the case of the event described in paragraph (C) above, on behalf
of any prospective new Bank) in order for

 

94



--------------------------------------------------------------------------------

the Administrative Agent, such Bank or, in the case of the event described in
paragraph (C) above, any prospective new Bank to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Credit Documents.

(ii) Each Bank shall promptly upon the request of the Administrative Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Credit
Documents.

(iii) Xerium shall, by not less than 10 Business Days’ prior written notice to
the Administrative Agent, notify the Administrative Agent (which shall promptly
notify the Banks) that one of its Subsidiaries shall become a Guarantor pursuant
to Section 5.10.

Following the giving of any notice pursuant to paragraph (iii) above, if the
accession of such Subsidiary obliges the Administrative Agent or any Bank to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
Xerium shall promptly upon the request of the Administrative Agent or any Bank
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself or on behalf of any
Bank) or any Bank (for itself or on behalf of any prospective new Bank) in order
for the Administrative Agent or such Bank or any prospective new Bank to carry
out and be satisfied it has complied with the results of all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the accession of such Subsidiary to this Agreement.

5.16 Pari Passu Ranking. Each Credit Party will, and will cause each of its
Subsidiaries to ensure that its payment obligations under each of the Credit
Documents rank and will at all times rank at least pari passu in right and
priority of payment with all its other present and future unsubordinated
indebtedness (actual or contingent) except indebtedness preferred solely by
operation of law.

5.17 Maintenance of Ratings. At all times, the Borrowers shall use commercially
reasonable efforts to maintain public corporate family rating and a public
rating on the Term Loans from Moody’s and a public corporate rating and a public
rating on the Term Loans from S&P.

5.18 Post-Closing Matters. Except as otherwise agreed by the Administrative
Agent in its sole discretion, the Borrowers shall, and shall cause each of their
Subsidiaries to, deliver each of the documents, instruments and agreements and
take each of the actions set forth in the Post-Closing Letter Agreement within
the time periods set forth therein (or such longer time periods as determined by
the Administrative Agent in its sole discretion).

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.

6.1 Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume, or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness
or guaranty any Indebtedness, except:

(a) the Obligations;

 

95



--------------------------------------------------------------------------------

(b) Indebtedness (other than as described in clause (q) below) of any of its
Subsidiaries to Xerium or to any other Subsidiary of Xerium, or of Xerium owed
to any Subsidiary of Xerium; provided, (i) any such Indebtedness payable to a
Credit Party shall be made in the Ordinary Course, shall be evidenced by
promissory notes and all such notes shall be subject to a perfected First
Priority Lien pursuant to the applicable Collateral Documents, which notes shall
be executed and delivered as soon as commercially practicable after the
incurrence of such Indebtedness, (ii) all such Indebtedness of any Credit Party
shall be unsecured and subordinated in right of payment to the payment in full
of the Obligations pursuant to the terms of the applicable promissory notes or
an intercompany subordination agreement which shall be entered into as soon as
commercially practicable after the incurrence of such Indebtedness and shall be
in form and substance reasonably satisfactory to the Administrative Agent, and
(iii) any payment of such Indebtedness by any Guarantor Subsidiary under any
guaranty of the Obligations shall result in a pro tanto reduction of the amount
of any such Indebtedness owed by such Credit Party to Xerium or to any of its
Subsidiaries for whose benefit such payment is made;

(c) unsecured Debt (including Subordinated Debt); provided, that (i) no Default
or Event of Default is continuing under this Agreement or would result from such
issuance, (ii) each Borrower is in compliance (and certifies as to such
compliance) with Section 6.8(a) and (b) on a pro forma basis after giving effect
to the such issuance (as determined in accordance with Section 6.8(e)),
(iii) the proceeds of such issuance shall be used for Permitted Acquisitions, to
fund Capital Expenditures permitted under this Agreement or to prepay the Loans
in accordance with the terms hereof, (iv) such Debt shall have a maturity of not
earlier than six (6) months after the Term Loan Maturity Date, (v) the
documentation relating to such Debt shall not permit or provide for any
scheduled amortization payments prior to the Term Loan Maturity Date and
(vi) the documentation relating to such Debt shall not contain any covenant or
event of default that is either (x) not substantially provided for in this
Agreement or (y) more favorable to the holder of such Debt than the comparable
covenant or event of default set forth in this Agreement, and, with respect to
Subordinated Debt, shall contain customary subordination provisions pursuant to
which such Subordinated Debt is subordinate to the prior payment in full of the
Obligations;

(d) Indebtedness incurred by Xerium or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of each Borrower or any such
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
Xerium or any of its Subsidiaries;

(e) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
Ordinary Course;

(f) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(g) [Reserved];

(h) guaranties or the provision of other credit support by a Borrower of
Indebtedness of a Credit Party or guaranties or the provision of other credit
support by a Credit Party of a Borrower of Indebtedness of a Borrower or a
Credit Party with respect, in each case, to Indebtedness otherwise permitted to
be incurred pursuant to this Section 6.1;

 

96



--------------------------------------------------------------------------------

(i) Indebtedness, including the ability to draw on commitments to incur
Indebtedness, described in Schedule 6.1(i), but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not materially
less favorable, taken as a whole, to the obligor thereon or to the Banks than
the Indebtedness being refinanced or extended, and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended (provided that a certificate of an Authorized Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that Xerium has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies Xerium within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees)); provided, such Indebtedness permitted under
the immediately preceding clause (i) or (ii) above shall not (A) include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or refinanced, (B) exceed in a principal
amount the Indebtedness being renewed, extended or refinanced, except as to fees
and expenses at refinancing or (C) be incurred, created or assumed if any
Default or Event of Default has occurred and is continuing or would result
therefrom;

(j) Indebtedness with respect to Capital Leases or purchase money Indebtedness
(including any Attributable Indebtedness incurred in connection with any Sale
and Lease Back Transaction that is otherwise permitted under clause (i) of
Section 6.11) in an amount not to exceed in the aggregate (including any
Indebtedness acquired in connection with a Permitted Acquisition) at any time
the greater of $35,000,000 and 5.0% of the Consolidated Total Assets of Xerium;
provided, any such purchase money Indebtedness shall be secured only to the
asset(s) acquired in connection with the incurrence of such Indebtedness;

(k) other Indebtedness of Xerium and its Subsidiaries in an aggregate amount not
to exceed at any time $30,000,000;

(l)(i) Indebtedness under the Factoring Agreements to which Xerium or any
Subsidiary is party on the Closing Date as set forth on Schedule 1.1(a), and
(ii) additional Indebtedness under Factoring Agreements in an aggregate amount
not to exceed at any time $25,000,000;

(m) working capital facilities of any Subsidiary which are unsecured or are
secured only by a Letter of Credit in an amount equal to the maximum principal
amount of such facilities that has been issued under this Agreement;

(n) Hedging Obligations entered into for the purpose of hedging risks associated
with the operations of Xerium and its Subsidiaries;

(o) Indebtedness under the Senior Notes Documents;

(p) provided that no Event of Default shall have occurred and be continuing or
would occur as a consequence thereof, any replacement, renewal or refinancing of
any Indebtedness described in Sections 6.1(c), (j), (k), (1) and
(o) (collectively, the “Permitted Refinancing Indebtedness”) that (i) does not
exceed the aggregate principal amount of the Indebtedness being replaced,
renewed or refinanced, except as to fees and expenses at refinancing, (ii) does
not have a maturity date earlier than the Indebtedness being replaced renewed or
refinanced, (iii) does not rank at the

 

97



--------------------------------------------------------------------------------

time of such replacement, renewal or refinancing senior to the Indebtedness
being replaced, renewed or refinanced, (iv) the obligors in respect of such
Permitted Refinancing Indebtedness (including in their capacities as primary
obligor and guarantor) are the same as for the Indebtedness being refinanced,
(v) any Liens securing such Permitted Refinancing Indebtedness are not extended
to any property which does not secure the Indebtedness being refinanced, and
(vi) the terms of such Permitted Refinancing Indebtedness are not materially
less favorable, taken as a whole, to Xerium and its Subsidiaries than the terms
of the refinanced Indebtedness; and

(q) any intercompany loans advanced by any Credit Party (or any of its
Subsidiaries) to any of its Subsidiaries (each an “Intercompany Borrower”) the
proceeds of which are applied by the Intercompany Borrower to discharge its
obligations under the Existing Credit Agreements; provided, that (i) all such
Indebtedness of the Intercompany Borrower shall be evidenced by promissory
notes, which notes shall be executed and delivered on or prior to the Closing
Date and shall be subject to a perfected First Priority Lien pursuant to the
applicable Collateral Documents (other than in the case of the intercompany loan
made from Austria GmbH, as lender, to Italia SpA, as borrower, which such
intercompany loan shall be evidenced by the Intra-Group On Demand Facility
Agreement, dated as of the date hereof, between Austria GmbH and Italia SpA, and
the receivables and related rights and claims under such agreement shall be
subject to a perfected First Priority Lien pursuant to the Receivables Pledge
Agreement, dated as of the date hereof, between Austria GmbH and the Collateral
Agent) and (ii) all such Indebtedness of the Intercompany Borrower shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement which shall be entered into on or prior to
the Closing Date and shall be in form and substance reasonably satisfactory to
the Administrative Agent.

6.2 Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Xerium or any of its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, except:

(a) Liens in favor of the Collateral Agent for the benefit of the Secured
Parties granted pursuant to any Credit Document;

(b) Liens for Taxes not then due or, if due, obligations with respect to such
Taxes that are not at such time required to be paid pursuant to Section 5.3 or
which are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted (provided that such contest operates to
suspend collection of the contested tax) and for which an adequate reserve has
been made in accordance with GAAP;

(c) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to section 401 (a)(29)
or 412(n) of the Code or by ERISA), in each case incurred in the Ordinary Course
(i) for amounts not yet overdue or (ii) for amounts that are overdue and that
(in the case of any such amounts overdue for a period in excess of fifteen
(15) days) are being contested in good faith by appropriate proceedings, so long
as such reserves or other appropriate provisions, if any, as shall be required
by GAAP shall have been made for any such contested amounts;

(d) Liens incurred in the Ordinary Course in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money or other Indebtedness), so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;

 

98



--------------------------------------------------------------------------------

(e) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Xerium or any of its Subsidiaries;

(f) any (i) interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder, (ii) restriction or encumbrance that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any restriction or
encumbrance referred to in the preceding clause (ii), so long as the holder of
such restriction or encumbrance agrees to recognize the rights of such lessee or
sublessee under such lease;

(g) Liens solely on any cash earnest money deposits made by Xerium or any of its
Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements or, for property located in foreign jurisdictions, the preparation
and/or filing of functionally similar documents, relating solely to operating
leases of personal property entered into in the Ordinary Course;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) (i) non-exclusive licenses of patents, trademarks and other intellectual
property rights granted by Xerium or any of its Subsidiaries in the Ordinary
Course and not interfering in any material respect with the ordinary conduct of
the business of Xerium or such Subsidiary and (ii) leases or subleases granted
by Xerium of any of its Subsidiaries to third parties in respect of surplus
property which is not fundamental to the operation of the business in the
Ordinary Course; provided that such leases and subleases are on arms- length
commercial terms;

(l) existing Liens described in Schedule 6.2(l) and replacements thereof, so
long as the replacement Liens encumber only the assets subject to the Liens
being replaced and the replacement Liens secure obligations in an amount no
greater than the obligations secured by the Liens being replaced;

(m) Liens securing Indebtedness permitted pursuant to Sections 6.1(j) and (k);
provided, that (i) any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness and (ii) such Liens shall not secure Indebtedness
permitted pursuant to Section 6.1(k) in an aggregate amount exceeding at any
time $25,000,000;

(n) Liens granted by entities acquired pursuant to Section 6.9 prior to their
acquisition and not in contemplation of such acquisition; provided that (i) such
Liens were not created in contemplation of such acquisition, (ii) such Lien does
not extend to or cover any other assets or property (other than the proceeds or
products thereof and after-acquired property subjected to a Lien pursuant to
terms existing at the time of such acquisition, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (iii) the
Indebtedness secured thereby (or, as applicable, any modifications,
replacements, renewals or extension thereof) is permitted under Section 6.1;
provided, further, that any such Lien securing Indebtedness in an aggregate
amount at any time outstanding in excess of $20,000,000 shall be permitted only
to the extent that such Lien is discharged within five (5) months of the date of
such acquisition.

 

99



--------------------------------------------------------------------------------

(o) the Parallel Obligations;

(p) [Reserved];

(q) Liens securing Permitted Refinancing Indebtedness, provided that any such
Lien shall encumber only the assets that secure the Indebtedness being replaced,
renewed or refinanced by such of such Permitted Refinancing Indebtedness;

(r) existing Liens on a title report delivered pursuant to Section 3.1(h)(iv);

(s) any Liens arising by operation of law and any lien arising under customary
retention of title arrangements (Eigentumsvorbehalt) of suppliers in the
Ordinary Course;

(t) any Lien arising under the general terms and conditions of banks or
Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen) with
whom Xerium or any of its Subsidiaries maintains a banking relationship with a
financial institution in Germany;

(u) Liens on real estate which may not be prohibited to be created pursuant to
section 1136 of the German Civil Code (Bürgerliches Gesetzbuch);

(v) Liens securing Indebtedness or obligations that do not exceed $25,000,000
(the “Lien Basket Amount”) at any time; provided, that not more than $10,000,000
of the Lien Basket Amount may relate to Liens encumbering assets located in the
United States; and

(w) Liens in connection with the performance of any response action or
remediation pursuant to Environmental Law as the result of the Release of
Hazardous Materials at, on or beneath any real property, provided such Lien does
not (a) take priority over any Lien of any Bank or Issuing Bank, and (b) does
not materially or adversely affect the value or use of such real property.

6.3 [Reserved]

6.4 No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale,
(b) restrictions contained in any documents evidencing Subordinated Debt, in the
Senior Notes Documents and any Permitted Refinancing Indebtedness with respect
thereto; provided, that in respect of Subordinated Debt and in the Senior Notes
Documents and any Permitted Refinancing Indebtedness with respect thereto, such
restrictions do not restrict the ability to grant security interests as required
under the Credit Documents or any agreement that refinances this Agreement,
(c) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the Ordinary Course (provided that such restrictions
are limited to the property or assets secured by such Liens or the property or
assets subject to such leases, licenses or similar agreements, as the case may
be), (d) restrictions in the agreements relating to Liens permitted to be
incurred under Section 6.2 that limit the right of any Credit Party to dispose
of or transfer the assets subject to such Liens, (e) provisions limiting the
disposition or distribution of assets or property in sale-leaseback agreements,
stock sale agreements and other similar agreements, which limitation is
applicable only to the assets that are the subject of such agreements, (f) any
encumbrance or restriction in connection with an acquisition of property, so
long as such encumbrance or restriction relates solely to the

 

100



--------------------------------------------------------------------------------

property so acquired and was not created in connection with or in anticipation
of such acquisition, and (g) restrictions imposed by customary provisions in
partnership agreements, limited liability company organizational governance
documents, joint venture agreements and other similar agreements that restrict
the transfer of ownership interest in such partnership, limited liability
company, joint venture or similar Person, provided that to the extent such
restriction restricts the ability to grant security interests as required under
the Credit Documents, such restrictions shall have existed prior to the Closing
Date, no Credit Party nor any of its Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired.

6.5 Restricted Payments. No Credit Party shall, nor shall it permit any of its
Subsidiaries or Affiliates through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Payment, except:

(a) any Subsidiary may declare and pay or make any distributions to its
shareholders, provided that such payments are made to all its shareholders
proportionately based on their ownership interest in such Subsidiary;

(b) any Borrower or Subsidiary may make regularly scheduled payments of
principal and interest in respect of any Indebtedness that is permitted by
Section 6.1, but only to the extent permitted pursuant to the terms of such
Indebtedness (including, without limitation, any subordination terms applicable
to such Indebtedness);

(c) so long as no Default or Event of Default has occurred and is continuing,
Xerium may repurchase, redeem or retain Common Stock in an amount not to exceed
$7.0 million per annum solely for the purpose of repurchases of Common Stock
from departing Xerium executives or satisfying the purchase price of equity
award under, or paying withholding taxes payable with respect to, vested equity
compensation programs; and

(d) so long as no Default or Event of Default has occurred and is continuing,
Xerium may make additional Restricted Payments in an aggregate amount not to
exceed (i) $10,000,000, plus (ii) the Retained Amount; provided, that, in the
case of any Restricted Payment made under this clause (ii), at the time of and
immediately after giving effect to such Restricted Payment and the use of
proceeds thereof, (A) the Borrowers are in pro forma compliance with the
financial covenants set forth in Sections 6.8(a) and (b) hereof (as determined
in accordance with Section 6.8(e)), (B) the Leverage Ratio is less than or equal
to 3.00 to 1.00, in each case, as determined on the basis of the financial
information most recently delivered to the Administrative Agent by the Borrowers
pursuant to Section 5.1 and (C) no Default or Event of Default has occurred and
is continuing or would result therefrom.

6.6 Restrictions on Subsidiary Distributions. Except as provided herein and as
provided in the Senior Notes Documents or documents governing any Permitted
Refinancing Indebtedness with respect thereto, no Credit Party shall, nor shall
it permit any of its Subsidiaries to, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of Xerium to (a) pay dividends or make any
other distributions on any of such Subsidiary’s Capital Stock owned by Xerium or
any other Subsidiary of Xerium, (b) repay or prepay any Indebtedness owed by
such Subsidiary to Xerium or any other Subsidiary of Xerium, (c) make loans or
advances to Xerium or any other Subsidiary of Xerium, or (d) transfer any of its
property or assets to Xerium or any other Subsidiary of Xerium, other than
restrictions (i) in agreements evidencing Indebtedness permitted by
Section 6.1(k) that impose restrictions on the property so acquired; (ii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the Ordinary Course; (iii) that

 

101



--------------------------------------------------------------------------------

are or were created by virtue of any transfer of, agreement to transfer or
option or right with respect to any property, assets or Capital Stock not
otherwise prohibited under this Agreement; (iv) in any agreement for the sale or
other disposition of a Subsidiary that restricts distributions by that
Subsidiary pending the sale or other disposition; (v) in provisions in
agreements or instruments which prohibit the payment of dividends or the making
of other distributions with respect to any class of Capital Stock of a Person
other than on a pro rata basis; (vi) in any instrument governing Indebtedness or
Capital Stock of a Person acquired by Xerium or any of its Subsidiaries as in
effect at the time of such acquisition (except to the extent such Indebtedness
or Capital Stock was incurred in connection with or in contemplation of such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person or the property
or assets of the Person, so acquired, provided that, in the case of
Indebtedness, such Indebtedness was permitted by Section 6.1; and (vii) in any
intercompany arrangement entered into for tax planning purposes so long as such
arrangement may be terminated at any time at the direction of Xerium or any
other Party in its sole discretion.

6.7 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents;

(b) (i) equity Investments and loans as of the Closing Date in or to Xerium or
any of its Subsidiaries, (ii) equity Investments and loans made after the
Closing Date in or to any Borrower or any Guarantor Subsidiary, or by a
non-Credit Party in another non-Credit Party and (iii) equity Investments or
transfers of assets made after the Closing Date by a Credit Party in or to a
Subsidiary of Xerium that is not a Credit Party, so long as, with respect to
equity Investments or transfers of assets under this clause (iii), the aggregate
amount of such equity Investments and the aggregate fair market value of such
transfers of assets, does not exceed at any time (A) $30,000,000 plus (B) the
Retained Amount; provided, that, in the case of any Investments made under this
clause (B), at the time of and immediately after giving effect to such
Investment, (A) the Borrowers are in pro forma compliance with the financial
covenants set forth in Sections 6.8(a) and (b) hereof (as determined in
accordance with Section 6.8(e)), (B) the Leverage Ratio is less than or equal to
3.50 to 1.00, in each case, as determined on the basis of the financial
information most recently delivered to the Administrative Agent by the Borrowers
pursuant to Section 5.1 and (C) no Default or Event of Default has occurred and
is continuing or would result therefrom; provided further that, for purposes of
this clause (iii), at any given time the amount of cash distributions and
dividends or other similar amounts received in respect of such equity
Investments and the amount of cash consideration received in respect of such
transfers of assets, in each case, up to the value of such equity Investments or
transfers of assets, as applicable, used to calculate the aggregate amount of
the equity Investments and transfers of assets made pursuant to this clause
(iii), shall be netted against the outstanding aggregate amount of equity
Investments and transfers of assets made pursuant to this clause (iii);

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction of obligations of financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in Xerium’s and
its Subsidiaries’ Ordinary Course;

(d) intercompany loans and guaranties to the extent permitted under Sections
6.1(b), (d), (e), (g) and (h);

(e) Consolidated Capital Expenditures permitted by Section 6.8(d);

 

102



--------------------------------------------------------------------------------

(f) loans and advances to employees of Xerium and its Subsidiaries made in the
Ordinary Course in an aggregate principal amount not to exceed $2,000,000 in the
aggregate at any one time outstanding;

(g) Investments made in connection with Permitted Acquisitions permitted
pursuant to and in accordance with Section 6.9; provided that shares of Common
Stock may be issued as consideration in connection with Permitted Acquisitions
so long as Xerium is in compliance, on a pro forma basis, with the financial
covenants set forth in Sections 6.8(a) and (b) (as determined in accordance with
Section 6.8(e));

(h) Investments received in lieu of Cash in connection with Asset Sales
permitted by and in accordance with Section 6.9;

(i) Investments described in Schedule 6.7(i);

(j) Investments in Permitted Joint Ventures in an aggregate amount not to exceed
at any time $20,000,000; and

(k) other Investments (including without limitation Investments in Subsidiaries
which are not wholly owned, directly or indirectly, by any Borrower) in an
aggregate amount not to exceed at any time (i) $30,000,000 plus (ii) the
Retained Amount; provided, that, in the case of any Investments made under this
clause (ii), at the time of and immediately after giving effect to such
Investment, (A) the Borrowers are in pro forma compliance with the financial
covenants set forth in Sections 6.8(a) and (b) hereof (as determined in
accordance with Section 6.8(e)), (B) the Leverage Ratio is less than or equal to
3.50 to 1.00, in each case, as determined on the basis of the financial
information most recently delivered to the Administrative Agent by the Borrowers
pursuant to Section 5.1 and (C) no Default or Event of Default has occurred and
is continuing or would result therefrom; provided further that for purposes of
this Section 6.7(k), at any given time the amount of any cash repayments of
principal, interest, distributions and dividends or other similar amounts
received in respect of any such Investments, up to the value of such Investments
used to calculate the aggregate amount of other Investments made under this
Section 6.7(k), shall be netted against the then outstanding aggregate amount of
other Investments made under this Section 6.7(k).

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 6.5.

 

103



--------------------------------------------------------------------------------

6.8 Financial Covenants.

(a) Interest Coverage Ratio. Xerium shall not permit the Interest Coverage Ratio
for any period of four consecutive Fiscal Quarters ending with any Fiscal
Quarter set forth below to be less than the ratio set forth below opposite such
Fiscal Quarter:

 

Fiscal Quarter

   Interest Coverage Ratio

September 30, 2011

   2.25 to 1.00

December 31, 2011

   2.25 to 1.00

March 31, 2012

   2.25 to 1.00

June 30, 2012

   2.25 to 1.00

September 30, 2012

   2.25 to 1.00

December 31, 2012

   2.25 to 1.00

March 31, 2013

   2.50 to 1.00

June 30, 2013

   2.50 to 1.00

September 30, 2013

   2.50 to 1.00

December 31, 2013

   2.75 to 1.00

March 31, 2014

   2.75 to 1.00

June 30, 2014

   2.75 to 1.00

September 30, 2014

   2.75 to 1.00

December 31, 2014

   2.75 to 1.00

March 31, 2015

   2.75 to 1.00

June 30, 2015

   2.75 to 1.00

September 30, 2015

   2.75 to 1.00

December 31, 2015

   3.00 to 1.00

March 31, 2016

   3.00 to 1.00

June 30, 2016

   3.00 to 1.00

September 30, 2016

   3.00 to 1.00

December 31, 2016 and thereafter

   3.25 to 1.00

(b) Leverage Ratio. Xerium shall not permit the Leverage Ratio for any period of
four consecutive Fiscal Quarters ending with any Fiscal Quarter set forth below
to be greater than the ratio set forth below opposite such Fiscal Quarter:

 

Fiscal Quarter

   Leverage Ratio

September 30, 2011

   5.50 to 1.00

December 31, 2011

   5.50 to 1.00

March 31, 2012

   5.50 to 1.00

June 30, 2012

   5.25 to 1.00

September 30, 2012

   5.25 to 1.00

December 31, 2012

   5.25 to 1.00

March 31, 2013

   5.00 to 1.00

June 30, 2013

   5.00 to 1.00

September 30, 2013

   4.75 to 1.00

December 31, 2013

   4.75 to 1.00

March 31, 2014

   4.50 to 1.00

June 30, 2014

   4.50 to 1.00

September 30, 2014

   4.25 to 1.00

December 31, 2014

   4.25 to 1.00

March 31, 2015

   4.00 to 1.00

June 30, 2015

   4.00 to 1.00

September 30, 2015

   4.00 to 1.00

December 31, 2015

   3.75 to 1.00

March 31, 2016

   3.50 to 1.00

June 30, 2016

   3.50 to 1.00

September 30, 2016

   3.50 to 1.00

December 31, 2016

   3.50 to 1.00

March 31, 2017 and thereafter

   3.25 to 1.00

 

104



--------------------------------------------------------------------------------

(c) [Reserved]

(d) Maximum Consolidated Capital Expenditures. Xerium shall not, and shall not
permit its Subsidiaries to, make or incur Consolidated Capital Expenditures, in
any Fiscal Year indicated below, in an aggregate amount for Xerium and its
Subsidiaries in excess of the corresponding amount (“Maximum Consolidated
Capital Expenditures”) set forth below opposite such Fiscal Year (exclusive of
capital expenditures paid with Net Insurance/Condemnation Proceeds in accordance
with Section 2.14(b)):

 

Fiscal Year

   Maximum Consolidated
Capital Expenditures  

2011

   $ 40,000,000.00   

2012

   $ 43,000,000.00   

2013

   $ 41,000,000.00   

2014

   $ 41,000,000.00   

2015

   $ 42,000,000.00   

2016

   $ 42,000,000.00   

2017

   $ 42,000,000.00   

provided, that the Maximum Consolidated Capital Expenditures for any Fiscal Year
shall be increased by (i) an amount equal to 50% of the portion of Maximum
Consolidated Capital Expenditures not expended in the immediately preceding
Fiscal Year (the “Roll-Over Amount”) and (ii) the Retained Amount; provided,
further, that, in the case of any Consolidated Capital Expenditure made under
this clause (ii), at the time of and immediately after giving effect to such
Consolidated Capital Expenditure, (A) the Borrowers are in pro forma compliance
with the financial covenants set forth in Sections 6.8(a) and (b) hereof (as
determined in accordance with Section 6.8(e)), (B) the Leverage Ratio is less
than or equal to 3.50 to 1.00, in each case, as determined on the basis of the
financial information most recently delivered to the Administrative Agent by the
Borrowers pursuant to Section 5.1 and (C) no Default or Event of Default has
occurred and is continuing or would result therefrom; provided, further, that
any Roll-Over Amount not expended in the applicable Fiscal Year shall not be
added to the amount of Maximum Consolidated Capital Expenditures for the
immediately succeeding Fiscal Year.

(e) Certain Calculations. (i) With respect to any period during which a
Permitted Acquisition or an Asset Sale has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with the financial
covenants set forth in this Section 6.8 or with any other financial ratios set
forth in this Agreement, Adjusted EBITDA shall be calculated with respect to
such period on a pro forma basis (including (x) pro forma adjustments arising
out of events which are directly attributable to a specific transaction, are
factually supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges and
applicable interest expense shall be calculated with respect to such period on a
pro rata basis, which pro

 

105



--------------------------------------------------------------------------------

forma adjustments shall be certified by the chief financial officer of Xerium
and (y) such other adjustments in an aggregate amount not to exceed 10% of the
Adjusted EBITDA of Xerium and its Subsidiaries for the period of four most
recent consecutive Fiscal Quarters for which financial statements have been
delivered in accordance with Section 5.1 (calculated without giving any effect
to pro forma adjustments in accordance with the foregoing clause (x)) that are
acceptable to the Administrative Agent) using the historical audited financial
statements of any business so acquired or to be acquired or sold or to be sold
and the consolidated financial statements of Xerium and its Subsidiaries which
shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period).

(ii) Whenever pro forma effect is to be given to any transaction, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of Xerium. Interest on a Capitalized Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of Xerium to be the rate of interest implicit in
such Capitalized Lease Obligation in accordance with GAAP.

6.9 Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any merger or
consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub lease (as lessor or
sublessor), exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory, materials
and equipment and Capital Expenditures in the Ordinary Course) the business,
property or fixed assets of, or stock or other evidence of beneficial ownership
of, any Person or any division or line of business or other business unit of any
Person, except:

(a) any Subsidiary of Xerium may be merged with or into a Borrower or any other
Subsidiary, or be liquidated, wound up or dissolved; provided, however, in the
case of such a merger involving a Borrower or a Guarantor Subsidiary merging
with a non-Guarantor Subsidiary, such Borrower or Guarantor Subsidiary shall be
the continuing or surviving Person;

(b) sales or other dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds) when
aggregated with the proceeds of all other Asset Sales made within the same
Fiscal Year, are less than $35,000,000 (excluding proceeds from the Australia
Asset Sales and the Vietnam Asset Sales); provided (1) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of such Credit
Party (or similar governing body)), (2) in the case of any Asset Sale generating
aggregate Net Asset Sale Proceeds in excess of $1,000,000 no less than 75%
thereof shall be paid in Cash (for purposes of this clause (2), each of the
following will be deemed to be cash: (A) Cash Equivalents and (B) any
Indebtedness, as shown on Xerium’s most recent consolidated balance sheet, of
any Credit Party or Subsidiary (other than Indebtedness that is by its terms
subordinated to the Loans) that is assumed by the transferee of any such assets
pursuant to an agreement that releases such Credit Party or Subsidiary from, or
indemnifies such Credit Party or Subsidiary against, any liability under, and
any Liens on such assets securing, such Indebtedness, and (3) the Net Asset Sale
Proceeds thereof shall be applied as required by Section 2.14(a);

 

106



--------------------------------------------------------------------------------

(d) disposals of obsolete, worn out or surplus property, and any assets acquired
in connection with the acquisition of another Person in a division or line of
business of such Person reasonably determined by the acquirer to be surplus
assets;

(e) Permitted Acquisitions, so long as (i) the Common Stock of Xerium is used as
100% of the consideration in connection therewith or (ii) cash of Xerium or any
of its Subsidiaries is used as all or a portion of the consideration; provided
that, in the case of clause (ii), Xerium can demonstrate that, on a pro forma
basis, the Leverage Ratio of Xerium is at least 0.5x inside the then applicable
Leverage Ratio under Section 6.8(b) (as determined in accordance with
Section 6.8(e) on the basis of the financial information most recently delivered
to the Administrative Agent by the Borrowers pursuant to Section 5.1); and

(f) Investments made in accordance with Section 6.7; and

(g) disposals of real estate which may not be prohibited pursuant to section
1136 of the German Civil Code.

6.10 Disposal of Subsidiary Interests. Except for any contribution or sale of
its interests in the Capital Stock of any of its Subsidiaries in compliance with
the provisions of Section 6.9 or pursuant to the Collateral Documents, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, (a) directly or
indirectly sell, assign, pledge or otherwise encumber or dispose of any Capital
Stock of any of its Subsidiaries, except to qualify directors if required by
applicable law; or (b) permit any of its Subsidiaries directly or indirectly to
sell, assign, pledge or otherwise encumber or dispose of any Capital Stock of
any of its Subsidiaries, except to another Credit Party (subject to the
restrictions on such disposition otherwise imposed hereunder), or to qualify
directors if required by applicable law.

6.11 Sales and Lease Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party (a) has sold or transferred or is to sell or to transfer
to any other Person (other than Xerium or any of its Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Xerium or any of its Subsidiaries) in connection with such
lease (any such transaction, a “Sale and Lease Back Transaction”), unless, in
each case, (i) the sale of such property is permitted by Section 6.9, (ii) any
Lien arising in connection with the use of such property by any Credit Party or
any of its Subsidiaries is permitted by Section 6.2 and (iii) any Attributable
Indebtedness of any Credit Party or any of its Subsidiaries in respect of such
lease is permitted under Section 6.1.

6.12 Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
such Credit Party or its Subsidiaries on terms that are less favorable to such
Credit Party or its Subsidiaries, as the case may be, than those that might be
obtained at the time from a Person who is not an Affiliate of such Credit Party
or its Subsidiaries; provided, the foregoing restriction shall not apply to
(a) any transaction among Xerium or any of its Subsidiaries; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of Xerium and its Subsidiaries; (c) compensation arrangements for officers
and other employees of Xerium and its Subsidiaries entered into in the Ordinary
Course; and (d) transactions described in Schedule 6.12.

 

107



--------------------------------------------------------------------------------

6.13 Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by one or more Credit Parties on the
Closing Date and similar or related businesses and (ii) such other lines of
business as may be consented to by Requisite Banks.

6.14 [Reserved].

6.15 Amendments or Waivers to Organizational Documents. No Credit Party shall
terminate or agree to any amendment, restatement, supplement or other
modification to, any Organizational Document that would be materially adverse to
the Banks.

6.16 Amendments or Waivers to Certain Indebtedness. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, amend or otherwise change the terms
of any Indebtedness incurred pursuant to Section 6.1(c) or Section 6.1(o) or any
Permitted Refinancing Indebtedness with respect thereto or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate or the amortization rate on
such Indebtedness or such Permitted Refinancing Indebtedness, change (to earlier
dates) any dates upon which payments of principal or interest are due thereon,
change any event of default or condition to an event of default with respect
thereto (other than to eliminate any such event of default or increase any grace
period related thereto), change the redemption, prepayment or defeasance
provisions thereof, change the subordination provisions of such Indebtedness or
such Permitted Refinancing Indebtedness (or any guaranty thereof), or if the
effect of such amendment or change, together with all other amendments or
changes made, is to increase materially the obligations of the obligor
thereunder or to confer any additional rights on the holders of such
Indebtedness or such Permitted Refinancing Indebtedness (or a trustee or other
representative on their behalf) which would be adverse to any Credit Party or
Banks.

6.17 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year end from December 31st.

6.18 German Obligors. The provisions of Section 6.7 (Investments), Section 6.9
(Fundamental Changes; Disposition of Assets; Acquisitions), Section 6.13
(Conduct of Business), Section 6.15 (Amendments or Waivers of Organizational
Documents) and Section 6.17 (Fiscal Year) (the “Relevant Restrictive Covenants”)
shall not apply in respect to any Credit Party in form of a limited liability
company (Gesellschaft mit beschränkter Haftung) or a stock corporation
(Aktiengesellschaft) whose jurisdiction of incorporation is the Federal Republic
of Germany or any of its Subsidiaries from time to time whose jurisdiction of
incorporation is the Federal Republic Germany (each a “German Entity”) provided
that:

(a) if a German Entity intends to carry out any of the acts or take any of the
steps referred to in the Relevant Restrictive Covenants (and not otherwise
generally permitted by the Relevant Restrictive Covenants), Xerium shall give
the Administrative Agent no less than five (5) Business Days’ prior written
notice of such intention;

(b) the Administrative Agent shall be entitled within twenty (20) Business Days
of receipt of such notice to request the relevant German Entity to supply to the
Administrative Agent (in sufficient copies for all Banks) any relevant
information in connection with the proposed action or steps referred to in such
notice and such German Entity shall promptly so supply the Administrative Agent;

(c) the Administrative Agent shall notify Xerium, within twenty (20) Business
Days of receipt of the notice referred to in paragraph (a) above (or if the
Administrative Agent has requested additional information as provided for in
paragraph (b) above, within 20 Business Days of receipt of such information)
whether or not the proposed action or steps could, in the reasonable opinion of
the Administrative Agent (acting on the instructions of the Requisite Banks),
have a Material Adverse Effect; and

 

108



--------------------------------------------------------------------------------

(d) if the proposed action or steps could have a Material Adverse Effect or the
relevant twenty (20) Business Day period has not expired prior to the
Administrative Agent having made a determination (as set out in paragraph
(c) above) and the relevant German Entity nevertheless takes such action or
steps, the Administrative Agent shall be entitled to effect (and, if so
instructed by the Requisite Banks, shall effect) acceleration of all Obligations
to the same extent as stated in Section 8.1 (Events of Default), provided that,
for the avoidance of doubt, no failure of any German Entity to perform or comply
with an obligation under a Relevant Restrictive Covenant shall of itself
constitute an Event of Default

SECTION 7. GUARANTY

7.1 Guaranty of the Obligations.

(a) Subject to the provisions of Sections 7.2 and 7.14, the Non-U.S. Guarantors
jointly and severally hereby irrevocably and unconditionally guaranty to the
Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Non-U.S. Obligations when the same shall become
due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) (collectively, the “Non-U.S. Guaranteed Obligations”)

(b) Subject to the provisions of Section 7.2, the U.S. Guarantors jointly and
severally hereby irrevocably and unconditionally guaranty to the Administrative
Agent for the ratable benefit of the Beneficiaries the due and punctual payment
in full of all Obligations when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
(collectively, the “Guaranteed Obligations”).

7.2 Contribution by Guarantors.

(a) All Non-U.S. Guarantors desire to allocate among themselves (collectively,
the “Non-U.S. Contributing Guarantors”), in a fair and equitable manner, their
obligations arising under this Guaranty. Accordingly, in the event any payment
or distribution is made on any date by a Non-U.S. Guarantor (a “Non-U.S. Funding
Guarantor”) under this Guaranty such that its Non-U.S. Aggregate Payments exceed
its Non-U.S. Fair Share as of such date, such Non-U.S. Funding Guarantor shall
be entitled to a contribution from each of the other Non-U.S. Contributing
Guarantors in an amount sufficient to cause each Non-U.S. Contributing
Guarantor’s Non-U.S. Aggregate Payments to equal its Non-U.S. Fair Share as of
such date, subject, however to the limitations applicable to certain Non-U.S.
Guarantors as set out in Section 7.14. “Non-U.S. Fair Share” means, with respect
to a Non-U.S. Contributing Guarantor as of any date of determination, an amount
equal to (a) the ratio of (i) the Non-U.S. Fair Share Contribution Amount with
respect to such Non-U.S. Contributing Guarantor to (ii) the aggregate of the
Non-U.S. Fair Share Contribution Amounts with respect to all Non-U.S.
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Non-U.S. Funding Guarantors under this
Guaranty in respect of the Non-U.S. Guaranteed Obligations. “Non-U.S. Fair Share
Contribution Amount” means, with respect to a Non-U.S. Contributing Guarantor as
of any date of determination, the maximum aggregate amount of the obligations of
such Non-U.S. Contributing Guarantor under this Guaranty that would not render
its obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under section 548 of Title 11 of the United

 

109



--------------------------------------------------------------------------------

States Code or any comparable applicable provisions of state law; provided,
solely for purposes of calculating the “Non-U.S. Fair Share Contribution Amount”
with respect to any Non-U.S. Contributing Guarantor for purposes of this
Section 7.2, any assets or liabilities of such Non-U.S. Contributing Guarantor
arising by virtue of (a) any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder
(b) any liabilities of such Non-U.S. Contributing Guarantor in respect of
intercompany Indebtedness to any Borrower to the extent that such Indebtedness
would be discharged in an amount equal to the amount paid by such Non-U.S.
Contributing Guarantor hereunder shall not be considered as assets or
liabilities of such Non-U.S. Contributing Guarantor. “Non-U.S. Aggregate
Payments” means, with respect to a Non-U.S. Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Non-U.S.
Contributing Guarantor in respect of this Guaranty (including, without
limitation, in respect of this Section 7.2), minus (2) the aggregate amount of
all payments received on or before such date by such Non-U.S. Contributing
Guarantor from the other Non-U.S. Contributing Guarantors as contributions under
this Section 7.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Non-U.S. Funding Guarantor. The allocation among Non-U.S.
Contributing Guarantors of their obligations as set forth in this Section 7.2
shall not be construed in any way to limit the liability of any Non-U.S.
Contributing Guarantor hereunder. Each Non-U.S. Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2(a).

(b) All U.S. Guarantors desire to allocate among themselves (collectively, the
“U.S. Contributing Guarantors”), in a fair and equitable manner, their
obligations arising under this Guaranty. Accordingly, in the event any payment
or distribution is made on any date by a U.S. Guarantor (a “U.S. Funding
Guarantor”) under this Guaranty such that its U.S. Aggregate Payments exceed its
U.S. Fair Share as of such date, such U.S. Funding Guarantor shall be entitled
to a contribution from each of the other U.S. Contributing Guarantors in an
amount sufficient to cause each U.S. Contributing Guarantor’s U.S. Aggregate
Payments to equal its U.S. Fair Share as of such date. “U.S. Fair Share” means,
with respect to a U.S. Contributing Guarantor as of any date of determination,
an amount equal to (a) the ratio of (i) the U.S. Fair Share Contribution Amount
with respect to such U.S. Contributing Guarantor to (ii) the aggregate of the
U.S. Fair Share Contribution Amounts with respect to all U.S. Contributing
Guarantors multiplied by (b) the aggregate amount paid or distributed on or
before such date by all U.S. Funding Guarantors under this Guaranty in respect
of the obligations Guaranteed. “U.S. Fair Share Contribution Amount” means, with
respect to a U.S. Contributing Guarantor as of any date of determination, the
maximum aggregate amount of the obligations of such U.S. Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the “U.S.
Fair Share Contribution Amount” with respect to any U.S. Contributing Guarantor
for purposes of this Section 7.2, any assets or liabilities of such U.S.
Contributing Guarantor arising by virtue of (a) any rights to subrogation,
reimbursement or indemnification or any rights to or obligations of contribution
hereunder or (b) any liabilities of such U.S. Contributing Guarantor in respect
of intercompany Indebtedness to any Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
U.S. Contributing Guarantor hereunder shall not be considered as assets or
liabilities of such U.S. Contributing Guarantor. “U.S. Aggregate Payments”
means, with respect to a U.S. Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such U.S. Contributing Guarantor in
respect of this Guaranty (including, without limitation, in respect of this
Section 7.2), minus (2) the aggregate amount of all payments received on or
before such date by such U.S. Contributing Guarantor from the other U.S.
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable U.S. Funding
Guarantor. The allocation among U.S. Contributing Guarantors of their

 

110



--------------------------------------------------------------------------------

obligations as set forth in this Section 7.2 shall not be construed in any way
to limit the liability of any U.S. Contributing Guarantor hereunder. Each U.S.
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2(b).

7.3 Payment by Guarantors

(a) Subject to Section 7.2(a) and subject to the limitations applicable to
certain Non-U.S. Guarantors as set out in Section 7.14, Non-U.S. Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Non-U.S. Guarantor by virtue hereof, that upon the failure of the
Euro Borrower to pay any of the Non-U.S. Guaranteed Obligations when and as the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), Non-U.S. Guarantors will upon demand
pay, or cause to be paid, in Cash, to the Administrative Agent for the ratable
benefit of the Beneficiaries, an amount equal to the sum of the unpaid principal
amount of all Non-U.S. Guaranteed Obligations then due as aforesaid, accrued and
unpaid interest on such Non-U.S. Guaranteed Obligations (including interest
which, but for the Euro Borrower’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Non-U.S. Guaranteed Obligations,
whether or not a claim is allowed against the Euro Borrower for such interest in
the related bankruptcy case) and all other Non-U.S. Guaranteed Obligations then
owed to Beneficiaries as aforesaid.

(b) Subject to Section 7.2(b), U.S. Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right
which any Beneficiary may have at law or in equity against any U.S. Guarantor by
virtue hereof, that upon the failure of a Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), U.S.
Guarantors will upon demand pay, or cause to be paid, in Cash, to the
Administrative Agent for the ratable benefit of the Beneficiaries, an amount
equal to the sum of the unpaid principal amount of all Guaranteed Obligations
then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for any Borrower’s becoming the
subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against such Borrower
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Non-U.S. Guaranteed
Obligations or Guaranteed Obligations, as the case may be. In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees as
follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of such Guarantor and not merely a
contract of surety;

(b) the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between any
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

 

111



--------------------------------------------------------------------------------

(c) the obligations of such Guarantor hereunder are independent of the
obligations of any Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of any Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any Borrower or any of such other
guarantors and whether or not any Borrower is joined in any such action or
actions;

(d) payment by any Guarantor of a portion, but not all, of the Non-U.S.
Guaranteed Obligations or Guaranteed Obligations, as the case may be, shall in
no way limit, affect, modify or abridge any Guarantor’s liability for any
portion of the Non-U.S. Guaranteed Obligations or Guaranteed Obligations, as the
case may be, which has not been paid. Without limiting the generality of the
foregoing, if the Administrative Agent is awarded a judgment in any suit brought
to enforce any Guarantor’s covenant to pay a portion of the Non-U.S. Guaranteed
Obligations or Guaranteed Obligations, as the case may be, such judgment shall
not be deemed to release such Guarantor from its covenant to pay the portion of
the Non-U.S. Guaranteed Obligations or Guaranteed Obligations, as the case may
be, that is not the subject of such suit, and such judgment shall not, except to
the extent satisfied by such Guarantor, limit, affect, modify or abridge any
other Guarantor’s liability hereunder in respect of the Non-U.S. Guaranteed
Obligations or Guaranteed Obligations, as the case may be;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Non-U.S. Guaranteed Obligations or
Guaranteed Obligations, as the case may be; (ii) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Non-U.S. Guaranteed Obligations or Guaranteed
Obligations, or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Non-U.S. Guaranteed Obligations or Guaranteed Obligations, as
the case may be, and take and hold security for the payment hereof or the
Non-U.S. Guaranteed Obligations or Guaranteed Obligations, as the case may be;
(iv) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Non-U.S. Guaranteed Obligations or Guaranteed Obligations, as
the case may be, any other guaranties of the Non-U.S. Guaranteed Obligations or
Guaranteed Obligations, as the case may be, or any other obligation of any
Person (including any other Guarantor) with respect to the Non-U.S. Guaranteed
Obligations or Guaranteed Obligations, as the case may be, provided, however,
that no Credit Document to which such Guarantor is party may be amended without
its written consent; (v) enforce and apply any security now or hereafter held by
or for the benefit of such Beneficiary in respect hereof or the Non-U.S.
Guaranteed Obligations or Guaranteed Obligations, as the case may be, and direct
the order or manner of sale thereof, or exercise any other right or remedy that
such Beneficiary may have against any such security, in each case as such
Beneficiary in its discretion may determine consistent herewith or the
applicable documentation creating Hedging Obligations and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or non-judicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against any Borrower or any security for the Non-U.S.
Guaranteed Obligations or Guaranteed Obligations, as the case may be; and
(vi) exercise any other rights available to it under the Credit Documents or the
applicable documentation creating Hedging Obligations; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation (subject,
however, to the limitations applicable to certain Non-U.S. Guarantors as set out
in Section 7.14), impairment, discharge or termination for any reason (other
than payment in full of the Non-U.S. Guaranteed Obligations and Guaranteed
Obligations), including the occurrence of any of the following, whether or not
any Guarantor

 

112



--------------------------------------------------------------------------------

shall have had notice or knowledge of any of them: (i) any failure or omission
to assert or enforce or agreement or election not to assert or enforce, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Credit Documents or the applicable documentation
creating Hedging Obligations, at law, in equity or otherwise) with respect to
the Non-U.S. Guaranteed Obligations or Guaranteed Obligations, as the case may
be, or any agreement relating thereto, or with respect to any other guaranty of
or security for the payment of the Non-U.S. Guaranteed Obligations or Guaranteed
Obligations, as the case may be; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, any of the applicable documentation creating Hedging
Obligations or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Non-U.S. Guaranteed Obligations or Guaranteed
Obligations, as the case may be, in each case whether or not in accordance with
the terms hereof or such Credit Document, such applicable documentation creating
Hedging Obligations or any agreement relating to such other guaranty or
security; (iii) the Non-U.S. Guaranteed Obligations or Guaranteed Obligations,
as the case may be, or any agreement relating thereto, at any time being found
to be illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Credit Documents or any of the applicable documentation creating Hedging
Obligations or from the proceeds of any security for the Non-U.S. Guaranteed
Obligations or Guaranteed Obligations, as the case may be, except to the extent
such security also serves as collateral for indebtedness other than the Non-U.S.
Guaranteed Obligations or Guaranteed Obligations) to the payment of indebtedness
other than the Non-U.S. Guaranteed Obligations or Guaranteed Obligations, as the
case may be, even though any Beneficiary might have elected to apply such
payment to any part or all of the Non-U.S. Guaranteed Obligations or Guaranteed
Obligations, as the case may be; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of Xerium
or any of its Subsidiaries and to any corresponding restructuring of the
Non-U.S. Guaranteed Obligations or Guaranteed Obligations, as the case may be;
(vi) any failure to perfect or continue perfection of a security interest in any
collateral which secures any of the Non-U.S. Guaranteed Obligations or
Guaranteed Obligations, as the case may be; (vii) any defenses, set offs or
counterclaims which any Borrower may allege or assert against any Beneficiary in
respect of the Non-U.S. Guaranteed Obligations or Guaranteed Obligations, as the
case may be, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
(viii) any law or regulation of any jurisdiction or any other event affecting
any term of the Non-U.S. Guaranteed Obligations or Guaranteed Obligations, as
the case may be; and (ix) any other act or thing or omission, or delay to do any
other act or thing, which may or might in any manner or to any extent vary the
risk of any Guarantor as an obligor in respect of the Non-U.S. Guaranteed
Obligations or Guaranteed Obligations, as the case may be.

(g) Notwithstanding anything to the contrary herein or in any Credit Document,
this guarantee given by any guarantor organized under Austrian law (each an
“Austrian Guarantor”) is meant to be and shall be interpreted as abstract
guarantee (“abstrakter Garantievertrag”) and not as surety (“Bürgschaft” ),
neither as a joint obligation as a borrower (“Mitschuldner”) and such Austrian
Guarantor undertakes to pay unconditionally, irrevocably, upon first demand and
without raising any defenses (“unbedingt, unwiderruflich, über erste
Aufforderung und unter Verzicht auf alle Einwendungen”) any amounts demanded by
any of the Beneficiaries under reference to this guarantee.

(h) Notwithstanding anything to the contrary herein or in any Credit Document,
to the extent that this guarantee is granted by any guarantor organized under
German law, such guarantee is granted in the form of an abstract guarantee
(abstraktes Garantieversprechen) and not as a surety (Buergschaft) or as a joint
obligation as borrower (Mitschuldübernahme), and any German Guarantor
undertakes, subject to Section 7.14(f) hereof, to pay unconditionally,
irrevocably, upon first demand and without raising any defenses (unbedingt,
unwiderruflich, auf erstes Anfordern und unter Verzicht auf alle

 

113



--------------------------------------------------------------------------------

Einwendungen und Einreden) any amounts demanded by any of the Beneficiaries
under reference to this guarantee. Each German Guarantor hereby confirms to the
Administrative Agent and each Beneficiary that (i) it has thoroughly read this
guarantee and understands that it may be liable hereunder for payments in excess
of the amounts of the Loans, (ii) it has discussed this guarantee with its legal
counsel prior to entering into this Agreement, and (iii) in the past it has
entered into such guarantees as a guarantor before.

(i) Notwithstanding anything to the contrary herein or in any Credit Document,
any guarantee given by any guarantor organized under French law is and shall be
interpreted as an autonomous guarantee (garantie autonome) as defined in Article
2321 of the French Civil Code and not as a surety (caution), nor as a joint and
several obligation as a borrower (obligation solidaire) and such French
Guarantor undertakes to pay unconditionally, irrevocably, upon first demand and
without raising any defenses, except in cases of manifest abuse or fraud by the
Beneficiaries, any amounts demanded by any of the Beneficiaries pursuant to such
guarantee.

7.5 Waivers by Guarantors. To the fullest extent permitted by any Requirement of
Law, each Guarantor hereby waives, for the benefit of the Beneficiaries: (a) any
right to require any Beneficiary, as a condition of payment or performance by
such Guarantor, to (i) proceed against any Borrower, any other guarantor
(including any other Guarantor) of the Non-U.S. Guaranteed Obligations or
Guaranteed Obligations, as the case may be or any other Person, (ii) proceed
against or exhaust any security held from any Borrower, any such other guarantor
or any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of any
Borrower or any other Person, or (iv) pursue any other remedy in the power of
any Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of any Borrower or any
other Guarantor including any defense based on or arising out of the lack of
validity or the unenforceability of the Non-U.S. Guaranteed Obligations or
Guaranteed Obligations, as the case may be, or any agreement or instrument
relating thereto or by reason of the cessation of the liability of any Borrower
or any other Guarantor from any cause other than payment in full of the Non-U.S.
Guaranteed Obligations or Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Non-U.S. Guaranteed Obligations or Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the applicable documentation creating Hedging Obligations or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Non-U.S. Guaranteed Obligations or Guaranteed Obligations or
any agreement related thereto, notices of any extension of credit to any
Borrower and notices of any of the matters referred to in Section 7.4 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof, subject to
the limitations applicable to certain Non-U.S. Guarantors as set out in
Section 7.14.

The Brazilian Guarantors hereby expressly waive, to the fullest extent allowed
by the laws of Brazil, all legal benefits and rights available to them under the
laws of Brazil, including, but not limited to, inter alia the benefits and
rights set forth in Articles 333, sole paragraph; 366; 827, 829; 834; 835; 837;
838 and 839 of Law No. 10,406, of January 10, 2002, as amended (the Brazilian
Civil Code) and Article 595 of Law No. 5,869, of January 11, 1973, as amended
(the Brazilian Civil Procedure Code).

 

114



--------------------------------------------------------------------------------

7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the Non-U.S.
Guaranteed Obligations and Guaranteed Obligations shall have been indefeasibly
paid in full and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled, each Guarantor hereby waives any
claim, right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against any Borrower or any other Guarantor or any of its assets
in connection with this Guaranty or the performance by such Guarantor of its
respective obligations hereunder, in each case whether such claim, right or
remedy arises in equity, under contract, by statute, under common law or
otherwise and including without limitation (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against any Borrower with respect to the Non-U.S. Guaranteed Obligations or
Guaranteed Obligations, as the case may be, (b) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against any Borrower, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Non-U.S. Guaranteed Obligations and
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor shall withhold exercise of any right
of contribution such Guarantor may have against any other guarantor (including
any other Guarantor) of the Non-U.S. Guaranteed Obligations or Guaranteed
Obligations, as the case may be, including, without limitation, any such right
of contribution as contemplated by Section 7.2. Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against any Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against any Borrower, to all right, title and interest
any Beneficiary may have in any such collateral or security, and to any right
any Beneficiary may have against such other guarantor. If any amount shall be
paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Non-U.S. Guaranteed
Obligations and Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Administrative
Agent on behalf of the Beneficiaries and shall forthwith be paid over to the
Administrative Agent for the benefit of the Beneficiaries to be credited and
applied against the Non-U.S. Guaranteed Obligations or Guaranteed Obligations,
as the case may be, whether matured or unmatured, in accordance with the terms
hereof.

7.7 Subordination of Other Obligations. Any Indebtedness of any Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Non-U.S. Guaranteed Obligations
and Guaranteed Obligations, and any such indebtedness collected or received by
the Obligee Guarantor after an Event of Default has occurred and is continuing
shall be held in trust for Administrative Agent on behalf of the Beneficiaries
and shall forthwith be paid over to the Administrative Agent for the benefit of
the Beneficiaries to be credited and applied against the Non-U.S. Guaranteed
Obligations or Guaranteed Obligations, as the case may be, but without
affecting, impairing or limiting in any manner the liability of the Obligee
Guarantor under any other provision hereof, subject, however to the limitations
applicable to certain Non-U.S. Guarantors as set out in Sections 7.13 and 7.14.

7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Non-U.S. Guaranteed Obligations and Guaranteed
Obligations shall have been paid in full and the Revolving Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled.
Each Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Non-U.S. Guaranteed Obligations or
Guaranteed Obligations, as the case may be.

 

115



--------------------------------------------------------------------------------

7.9 Authority of Guarantors or Borrowers. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or any
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

7.10 Financial Condition of Each Borrower. Any Credit Extension may be made to
any Borrower or continued from time to time, and any applicable documentation
creating Hedging Obligations may be entered into from time to time, in each case
without notice to or authorization from any Guarantor regardless of the
financial or other condition of such Borrower at the time of any such grant or
continuation or at the time such applicable documentation creating Hedging
Obligations is entered into, as the case may be. No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of any Borrower. Each
Guarantor has adequate means to obtain information from each Borrower on a
continuing basis concerning the financial condition of such Borrower and its
ability to perform its respective obligations under the Credit Documents and the
applicable documentation creating Hedging Obligations, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of each Borrower and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of any Borrower
now known or hereafter known by any Beneficiary.

7.11 Bankruptcy, etc.

(a) So long as any Non-U.S. Guaranteed Obligations or Guaranteed Obligations
remain outstanding, no Guarantor shall, without the prior written consent of the
Administrative Agent acting pursuant to the instructions of Requisite Banks,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against any Borrower or
any other Guarantor, subject to the limitations applicable to certain Non-U.S.
Guarantors as set out in Section 7.13 and Section 7.14. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of any Borrower or any other Guarantor or by any
defense which any Borrower or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Non-U.S. Guaranteed Obligations and Guaranteed Obligations ceases to accrue
by operation of law by reason of the commencement of such case or proceeding,
such interest as would have accrued on such portion of the Non-U.S. Guaranteed
Obligations and Guaranteed Obligations if such case or proceeding had not been
commenced) shall be included in the Non-U.S. Guaranteed Obligations and
Guaranteed Obligations because it is the intention of Guarantors and
Beneficiaries that the Non-U.S. Guaranteed Obligations and Guaranteed
Obligations which are guaranteed by the applicable Guarantors pursuant hereto
should be determined without regard to any rule of law or order which may
relieve any Borrower of any portion of such Non-U.S. Guaranteed Obligations or
Guaranteed Obligations, as the case may be. Guarantors will permit any trustee
in bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay Administrative Agent, or allow the claim of
the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

 

116



--------------------------------------------------------------------------------

(c) In the event that all or any portion of the Non-U.S. Guaranteed Obligations
or Guaranteed Obligations are paid by any Borrower, the obligations of
Guarantors hereunder shall continue and remain in full force and effect or be
reinstated, as the case may be, in the event that all or any part of such
payment(s) are rescinded or recovered directly or indirectly from any
Beneficiary as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute Non-U.S.
Guaranteed Obligations and Guaranteed Obligations for all purposes hereunder.

7.12 Discharge of Guaranty Upon Sale of Guarantor. If (i) all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof or (ii) any Guarantor shall
become an Immaterial Subsidiary and Xerium shall so request, the Guaranty of
such Guarantor or such successor in interest, as the case may be, hereunder
shall automatically be discharged and released without any further action by any
Beneficiary or any other Person effective as of the time of such Asset Sale.

7.13 Parallel Obligations.

(a) Each of the Borrowers and the Guarantors hereby agrees and covenants with
the Collateral Agent that it shall pay to the Collateral Agent sums equal to,
and in the currency of, the Obligations owing by it to a Beneficiary (other than
the Collateral Agent) under any Credit Document (the “Principal Obligations”) as
and when the same fall due for payment under the relevant Credit Document (the
“Parallel Obligations”). For the purpose of ensuring the validity and
enforceability of the pledges under the German Law Collateral Documents, the
above-mentioned agreement and covenant is made by way of an abstract
acknowledgement of debt. For the avoidance of doubt, the obligations of the
Austrian Guarantor towards the Collateral Agent under this Section 7.13 shall
not be construed in any way to create a direct debt of the Austrian Guarantor as
borrower under this Agreement.

(b) The Collateral Agent shall have its own independent right to demand and
receive full or partial payment of the Parallel Obligations from the Borrowers
and the Guarantors, irrespective of the other rights of the Beneficiaries under
the Credit Document. The rights of the Beneficiaries to receive payment of the
Principal Obligations are several from the rights of the Collateral Agent to
receive payment of the Parallel Obligations.

(c) The Parallel Obligations are owed to the Collateral Agent in its own name
and on behalf of itself and not as agent or representative of any other Person
nor as trustee.

(d) The Collateral Agent is obliged to credit any amounts received with respect
to the Parallel Obligations against the Principal Obligations in the manner
specified in this Agreement. Upon the application of such amounts in the manner
specified this Agreement, the Parallel Obligations of the Borrowers and/or the
respective Guarantors shall be reduced to the extent of such amounts. Any
payment on the Parallel Obligations which is not credited against the Principal
Obligations as set out under this paragraph (d) above shall be deemed to
discharge the Principal Obligations to the same extent as if such payment would
have been applied thereon in accordance with this Agreement. Any payment to any
Beneficiary on the Principal Obligations shall reduce the Parallel Obligations
to the extent of the amount of such payment.

(e) In case of doubt, the Collateral Agent shall treat any payment received in
connection with the Credit Documents as if such payment was made on the
Principal Obligations.

 

117



--------------------------------------------------------------------------------

(f) For the avoidance of doubt, the outstanding amount of the Parallel
Obligations shall (i) at no time exceed the outstanding amount of the Principal
Obligations and (ii), to the extent that Parallel Obligations relate to
Principal Obligations which are Non-U.S. Guaranteed Obligations of Non-U.S.
Guarantors, be limited to the corresponding amount of the respective Principal
Obligation enforceable in accordance with and after giving effect to the
respective limitations in Section 7.14 of this Agreement.

7.14 Limitation of Non-U.S. Guaranteed Obligations.

(a) Austrian guarantee. The obligations of each Austrian Guarantor shall be
limited so as not to result in the violation of Austrian capital maintenance
rules pursuant to Austrian company law, in particular section 82 of the Act on
Limited Liability Companies (Gesetz über Gesellschaften mit beschränkter
Haftung) and section 52 of the Austrian Act on Stock Corporations
(Aktiengesetz)(Austrian Capital Maintenance Rules), and all obligations
hereunder of such Austrian Guarantor shall be limited in accordance with these
rules. Further, the subordination of obligations pursuant to Section 7.7 hereof
shall not be binding on any Obligee Guarantor organized under Austrian law to
the extent such subordination would constitute a violation of mandatory Austrian
capital maintenance provisions. No reduction of the amount enforceable against
an Austrian Guarantor pursuant to this paragraph in accordance with the above
limitations will prejudice the rights of the Administrative Agent to continue to
enforce the guarantee pursuant to Section 7.1 (subject always to the operation
of the limitation set forth above at the time of such enforcement) until the
Non-U.S. Obligations have been satisfied in full.

(b) Italian guarantee. This liability of each Non-U.S. Guarantor organized under
the laws of the Republic of Italy (each, an “Italian Guarantor”) in respect of
claims under this Section 7 including accessories, damages and indemnities
(including without limitation, claims for breach of representations and
undertakings, tax gross up and indemnities and any other claim) shall:

(i) without prejudice to the limitations set forth in paragraph (ii) below, at
no time require an Italian Guarantor to pay an amount which exceeds the lesser
of (i) such Italian Guarantor’s net worth (patrimonio netto, as such term is
defined in Article 2424 of the Italian Civil Code, from time to time) and
(ii) the aggregate principal amount outstanding from time to time under any
intercompany loan agreement made to it or (without duplication) to any
Subsidiary of such Italian Guarantor by any of the Borrowers or any of their
Subsidiaries, directly or indirectly, utilizing all or part of the proceeds
advanced by the Banks pursuant to this Agreement (whether or not the proceeds of
such intercompany loan are retained by the relevant Italian Guarantor for its
purposes or re-lent to any of its Subsidiaries); and

(ii) be limited to the extent required to comply with Italian mandatory
provisions on financial assistance and corporate benefit (including, without
limitation, Article 2358 of the Italian Civil Code) and, accordingly, inter
alia, in accordance with Article 2358 of the Italian Civil Code such guarantee
obligations shall not include and shall not extend to any indebtedness incurred
by any Borrowers and/or Guarantors in relation to the financing of the
acquisition or subscription for of shares issued or to be issued by such Italian
Guarantor or by any direct or indirect controlling entity of such Italian
Guarantor, unless the conditions and procedure provided for under Article 2358
of the Italian Civil Code are complied with.

Without prejudice to the foregoing and for the specific purposes of article 1938
of the Italian Civil Code (if applicable), the maximum amount that each Italian
Guarantor may be required to pay under this Section 7 shall in no event exceed
U.S.$26,500,000.

(c) Intentionally omitted.

 

118



--------------------------------------------------------------------------------

(d) French guarantee. The liability of each Non-U.S. Guarantor organized under
the laws of France (a “French Guarantor”) shall (A) not include any obligations
which if incurred would constitute the provision of financial assistance as
defined by article L225-216 of the French Commercial Code, (B) only guarantee
obligations to the extent that the proceeds are used to finance or refinance the
working capital needs or the debt of any Borrower and (C) be limited at any time
to the greater of:

(i) the equivalent in Euros of the Loans (plus any accrued interest thereon,
commissions and fees) made available to any obligor (other than, if applicable,
the French Guarantor) to the extent directly or indirectly on- lent by the
obligor to the French Guarantor on the date on which such moneys are paid; and

(ii) 80% of the greater of:

(A) the Net Asset Value of the French Guarantor calculated and certified by the
statutory auditors of the French Guarantor on the basis of the last audited
financial statements available at the date hereof; and

(B) the Net Asset Value of the French Guarantor calculated and certified by the
statutory auditors of the French Guarantor on the basis of the last audited
financial statements available at the date on which demand is made on it
pursuant to this Section 7.

For the purposes of this Section 7.14(d) “Net Asset Value” of the French
Guarantor means the capitaux propres (as defined under the provisions of French
accounting laws, decrees and regulations consistently applied) of the French
Guarantor. A certificate of the statutory auditors of the French Guarantor as to
the Net Asset Value shall be prima facie evidence as to the amount to which it
relates.

The liability of any French Guarantor under Section 7 (Guaranty) of this
Agreement for the obligations under the Credit Documents of any Non-U.S. Credit
Party which is its Subsidiary shall not, in relation to amounts due by such
Non-U.S. Credit Party, be limited.

(e) Canadian guarantee. No Guarantor existing under the laws of Canada or any
province thereof (a “Canadian Guarantor”) shall guarantee, undertake, or provide
any indemnity in respect of, the obligations of any person under this Section 7
unless at the time such guarantee or undertaking is given or indemnity is
provided (i) such person is a Subsidiary of the Canadian Guarantor or (ii) the
Canadian Guarantor is a wholly owned Subsidiary of such person or (iii) such
Canadian Guarantor is not prohibited by applicable laws from giving such
guarantee or undertaking or providing such indemnity.

(f) German guarantees.

(i) To the extent that any of the guarantees granted hereunder by any Guarantor
organized under the laws of the Federal Republic of Germany as a German limited
liability company (GmbH) or a German limited partnership with a German limited
liability company (GmbH) as general partner (GmbH & Co. KG) is enforced with
respect to Non-U.S. Guaranteed Obligations owed and payable by an affiliated
company (verbundenes Unternehmen) within the meaning of section 15 et seq. of
the German Stock Corporation Act (Aktiengesetz) of the relevant Guarantor other
than affiliated companies as to which such Guarantor (or, in the case of a
GmbH & Co. KG, it or its general partner) is a direct or indirect shareholder,
the right to enforce the Guaranty against the relevant Guarantor shall, but only
with respect to such Guarantor, be limited;

 

119



--------------------------------------------------------------------------------

(1) to such Guarantor’s (or, in the case of a GmbH & Co. KG, its general
partner’s) net assets, being its total assets less its liabilities each as
calculated in accordance with the accounting standards applicable to such
Guarantor (or, in the case of a GmbH & Co. KG, its general partner) by law from
time to time, (Nettovermögen) (the “Net Assets”), however only if and to the
extent that such Guarantor provides sufficient evidence to the Administrative
Agent that

(A) such Guarantor’s (or, in the case of a GmbH & Co. KG, its general partner’s)
Net Assets are reduced below the amount of its (or, in the case of a GmbH & Co.
KG, its general partner’s) stated share capital (Stammkapital) as a result of
the enforcement, the application of the proceeds towards the Non-U.S. Guaranteed
Obligations would thus constitute a violation of section 30 German Limited
Liability Company Act (GmbH-Gesetz), and such payment of proceeds to such
Guarantor is therefore required to allow such Guarantor (or, in the case of a
GmbH & Co. KG, its general partner) to maintain its stated share capital in
accordance with section 30 German Limited Liability Company Act, or

(B) such Guarantor’s (or, in the case of a GmbH & Co. KG, its general partner’s)
Net Assets had already been reduced prior to the enforcement to an amount below
its (or, in the case of a GmbH & Co. KG, its general partner’s) stated share
capital, the application of the proceeds towards the Non-U.S. Guaranteed
Obligations would thus constitute a violation of section 30 German Limited
Liability Company Act, and such payment of proceeds to such Guarantor is
therefore required to restore such Guarantor’s (or, in the case of a GmbH & Co.
KG, its general partner’s) stated share capital in accordance with section 30
German Limited Liability Company Act;

(2) to such an amount as such limitation is required to prevent a destruction of
such Guarantor’s (or, in the case of a GmbH & Co. KG, its general partner’s)
existence, however only if and to the extent that such Guarantor provides
sufficient evidence to the Administrative Agent that such destruction of
existence would otherwise occur and be deemed to have been brought about by a
lack of minimum considerateness of such Guarantor’s (or, in the case of a GmbH &
Co. KG, its general partner’s) interests (Rücksichtnahme auf die Eigenbelange
der GmbH) on the part of such Guarantor’s (or, in the case of a GmbH & Co. KG,
its general partner’s) sole shareholder (existenzvernichtender Eingriff);

however, in each case, only if, and to the extent that, such Guarantor further
provides sufficient evidence to the Administrative Agent that the Non-U.S.
Guaranteed Obligations, including, without limitation, any interest or ancillary
obligations relating thereto, with respect to which the guarantee is enforced,
do not correspond to funds or other financial accommodation provided hereunder
that have been directly or indirectly on-lent or otherwise passed on to such
Guarantor (or, in the case of a GmbH & Co. KG, to it or its general partner) or
any of its direct or indirect subsidiaries, including by way of issuance of
funds or other financial accommodation for the benefit of (A) such Guarantor
(or, in the case of a GmbH & Co. KG, of it or its general partner) or any of its
direct or indirect subsidiaries or (B) any of their creditors.

(ii) The foregoing subsection 7.14(f)(i)(1) shall apply only subject to the
provisos that

(1) for the purposes of the determination of the relevant Guarantor’s (or, in
the case of a GmbH & Co. KG, its general partner’s) stated share capital the
amount of any increase of such stated share capital after the date hereof shall
be disregarded to the extent such increase (A) has been effected without the
prior written consent of the Administrative Agent, (B) is effected out of
company funds (Kapitalerhöhung aus Gesellschaftsmitteln) or (C) is not fully
paid up; and

 

120



--------------------------------------------------------------------------------

(2) for the purposes of the calculation of the relevant Guarantor’s (or, in the
case of a GmbH & Co. KG, its general partner’s) Net Assets the following items
shall be adjusted as follows:

 

1. (A) obligations under loans provided to the relevant Guarantor (or, in the
case of a GmbH & Co. KG, to it or its general partner) by its (or, in the case
of a GmbH & Co. KG, its or its general partner’s) direct or indirect
shareholders or their affiliates to the extent that such obligations (x) are
subordinated pursuant to contractual arrangements or if the conditions of
section 39(1) no. 5 or (2) of the German Insolvency Act (Insolvenzordnung) are
met or (y) qualify as obligations which may not be repaid under section 30 of
the German Limited Liability Company Act;

 

2. (B) rights for payment under loans granted by the relevant Guarantor (or, in
the case of a GmbH & Co. KG, by it or its general partner) to any of its (or, in
the case of a GmbH & Co. KG, its or its general partner’s) direct or indirect
shareholders or their affiliates to the extent the granting of such loans
constituted a violation of section 30 German Limited Liability Company Act shall
be accounted for with their full nominal value; without prejudice to the
foregoing, rights for payment under loans (other than or in excess of those
accounted for with their full value pursuant to the foregoing) shall be
disregarded to the extent such rights do not qualify as assets of the relevant
Guarantor (or, in the case of a GmbH & Co. KG, of its general partner) for
purposes of section 30 German Limited Liability Company Act provided that such
loans were made by such Guarantor (or, in the case of a GmbH & Co. KG, by its
general partner) to one of its (or, in the case of a GmbH & Co. KG, its general
partner’s) direct or indirect shareholders or their affiliates and such
shareholder or affiliate is fully liable for the payment of the Non-U.S.
Guaranteed Obligations;

 

3. (C) obligations under loans or other contractual liabilities incurred by the
relevant Guarantor (or, in the case of a GmbH & Co. KG, by it or its general
partner) in violation of any Credit Document to which it (or, in the case of a
GmbH & Co. KG, it or its general partner, respectively) is a party shall be
disregarded; and

 

4. (D) any asset that is not necessary for the relevant Guarantor’s (or, in the
case of a GmbH & Co. KG, its or its general partner’s) business (nicht
betriebsnotwendig), that is shown in such Guarantor’s (or, in the case of a
GmbH & Co. KG, its or its general partner’s, respectively) balance sheet with a
book value (Buchwert) which is lower than the market value of such asset, and
that can be realized, shall be taken into account with its market value, except
where such Guarantor provides sufficient evidence to the Administrative Agent
that (x) such realization would not be legally permitted or (y) the proceeds
achievable through such realization would not exceed the total of the book value
plus the expenses in connection with such realization.

(iii) The limitations set out above in (i) and (ii) shall not apply if a valid
domination and/or profit and loss transfer agreement (Beherrschungs- und/oder
Gewinnabführungsvertrag) exists for the purposes of section 30(l) sentence 2
German Limited Liability Act that has been entered into by the relevant German
Guarantor as the dominated party with (directly or indirectly) (A) a Borrower or
(B) a direct or indirect subsidiary of a Borrower to which funds or other
financial accommodation provided hereunder have been directly or indirectly
on-lent or otherwise passed on to, including by way of issuance of funds or
other financial accommodation for the benefit of (a) such direct or indirect
subsidiary or (b) any of its creditors (but in each case only in that amount and
to the extent still outstanding at the date a request is made under the relevant
Guarantee).

 

121



--------------------------------------------------------------------------------

7.15 Validity and Effectiveness. This Guaranty shall remain wholly valid and
effective until the full, unconditional and irrevocable performance and
discharge of the Non-U.S. Guaranteed Obligations or Guaranteed Obligations, as
the case may be, and for all the period during which payments effected in such
respect are subject to the claw back and/or avoidance under any applicable law.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by a Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) within five (5) Business Days
after the same becomes due, any interest on any Loan or any fee or any other
amount due hereunder; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) with an aggregate principal amount
of $15,000,000 or more, in each case beyond the grace period, if any, provided
therefor; or (ii) breach or default by any Credit Party with respect to any
other term of (1) one or more items of Indebtedness in the individual or
aggregate principal amounts referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, originally provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee on behalf of such holder or
holders), to cause, that Indebtedness to become or be declared due and payable
(or redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6,
Section 2.23(a)(ii)(A) or (B), Section 5.1(g)(i), Section 5.2, Section 5.18 or
Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other subsection
of this Section 8.1, and such default shall not have been remedied or waived
within twenty (20) Business Days after the earlier of (i) an Authorized Officer
of Xerium becoming aware of such default or (ii) receipt by Xerium of notice
from the Administrative Agent or any Bank of such default; or

 

122



--------------------------------------------------------------------------------

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Xerium or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal, provincial or state law;
or (ii) an involuntary case (including, without limitation, a winding-up,
dissolution, reorganization, compromise or arrangement) shall be commenced
against Xerium or any of its Subsidiaries under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or any application shall have been made, or is required by applicable
law to be made, with a court for the opening of insolvency proceedings with
regard to Xerium or any of its Subsidiaries; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Xerium or any of its Subsidiaries, or over all or a substantial part
of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Xerium or any of its Subsidiaries for all or a substantial part of its property;
or a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Xerium or any of its
Subsidiaries, and (A) in relation only to the Euro Borrower and any Foreign
Subsidiary, any such event described in this clause (ii) shall continue for
seven days without having been dismissed, bonded or discharged, and (B) in
relation only to Xerium or any Domestic Subsidiary, any such event described in
this clause (ii) shall continue for sixty (60) days without having been
dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Xerium or any of its
Subsidiaries shall have an order for relief entered with respect to it or shall
commence a voluntary case (including, without limitation, a winding-up,
dissolution, reorganization, compromise or arrangement) under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Xerium or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) Xerium or any of its
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of Xerium or any of its Subsidiaries (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in the aggregate at any time an amount in excess of
$15,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Xerium or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days (or in any event later than five days
prior to the date of any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events
and/or Canadian Pension Plan Events which individually or in the aggregate
results in or could reasonably be expected to result in liability of Xerium, any
of its Subsidiaries or any of their respective ERISA Affiliates in excess of
$15,000,000 during the term hereof; or (ii) there exists any fact or
circumstance that would reasonably be expected to result in the imposition of a
Lien or security interest under section 412(n) of the Code or under ERISA; or

 

123



--------------------------------------------------------------------------------

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and Other Credit Documents. At any time
after the execution and delivery thereof, (i) any Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof or any other termination of such Collateral
Document in accordance with the terms thereof) or shall be declared null and
void, or the Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in any Collateral purported to be covered by the Collateral
Documents with the priority required by the relevant Collateral Document, in
each case for any reason other than the failure of the Collateral Agent or any
Secured Party to take any action within its control, or (iii) any Credit Party
shall contest the validity or enforceability of any Credit Document in writing
or deny in writing that it has any further liability, including with respect to
future advances by Banks, under any Credit Document to which it is a party or
any Credit Document shall cease to be in full force and effect or shall be
declared null and void;

(m) [Reserved];

(n) Failure to Reimburse Issuing Bank from Revolving Loans. The failure of the
Issuing Bank to be reimbursed in full for any drawings under any Letter of
Credit from proceeds of Revolving Loans required to be made pursuant to
Section 2.4(g); or

(o) Disposals and Encumbrances on Real Property. A Credit Party (i) creates or
permits any of its Subsidiaries, directly or indirectly, to create any Lien
permitted pursuant to paragraph (u) of Section 6.2 (Liens) hereof and such Lien
is not removed within 10 days of its effectiveness other than where such Lien is
permitted pursuant to any other paragraph of Section 6.2 (Liens) or (ii) makes
or permits any of its Subsidiaries to make a disposition permitted pursuant to
paragraph (g) of Section 6.9 (Fundamental Changes; Disposition of Assets;
Acquisitions) other than where such disposal is permitted pursuant to any other
paragraph of Section 6.9 (Fundamental Changes; Disposition of Assets;
Acquisitions);

THEN, (1) upon the occurrence of any Event of Default described in Sections
8.1(f) or (g), automatically, and (2) upon the occurrence and continuation of
any other Event of Default, at the request of (or with the consent of) Requisite
Banks, upon notice to Xerium by the Administrative Agent, (A) the Revolving
Commitments, if any, of each Bank having such Revolving Commitments and the
obligation of Issuing Bank to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (I) the
unpaid principal amount of and accrued interest on the Loans, (II) an amount
equal to the maximum amount that may at any time be drawn under all Letters of
Credit then outstanding (regardless of whether any beneficiary under any such
Letter of Credit shall have presented, or shall be entitled at such time to
present, the drafts or other documents or certificates required to draw under
such Letters of Credit), and (III) all other Obligations; provided, the
foregoing shall not affect in any way the obligations of Banks under
Section 2.4(g); (C) the Administrative Agent may cause the Collateral Agent to
enforce any and all Liens and security interests created pursuant to the
Collateral Documents; and (D) Administrative Agent shall direct each Borrower to
pay (and each Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 8.1(f) and (g) to pay)
to the Administrative Agent such additional amounts of cash, to be held as
security for each Borrower’s reimbursement Obligations in respect of Letters of
Credit then outstanding, equal to the Letter of Credit Usage at such time.

 

124



--------------------------------------------------------------------------------

8.2 CAM Exchange. (a) On the CAM Exchange Date, (i) the Banks shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that, in lieu of the interests of each Bank in
the Designated Obligations under each Loan in which it shall participate as of
such date, such Bank shall own an interest equal to such Bank’s CAM Percentage
in the Designated Obligations under each of the Loans and (ii) simultaneously
with the deemed exchange of interests pursuant to clause (i) above, the
interests in the Designated Obligations to be received in such deemed exchange
shall, automatically and with no further action required, be converted into the
Base Currency, determined using the rate of exchange as set forth in
Section 2.16(i)(i)(B) calculated as of such date, of such amount and on and
after such date all amounts accruing and owed to the Banks in respect of such
Designated Obligations shall accrue and be payable in U.S. Dollars at the rate
otherwise applicable hereunder. Each Bank, each Person acquiring a participation
from any Bank as contemplated by Section 10.7 and each Borrower hereby consents
and agrees to the CAM Exchange. Each of the Borrowers and the Banks agrees from
time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of the Banks after giving effect to the CAM Exchange, and each Bank
agrees to surrender any promissory notes originally received by it in connection
with its Loans hereunder to the Administrative Agent against delivery of any
promissory notes so executed and delivered; provided that the failure of any
Borrower to execute or deliver or of any Bank to accept any such promissory
note, instrument or document shall not affect the validity or effectiveness of
the CAM Exchange.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Credit Document in
respect of the Designated Obligations shall be distributed to the Banks pro rata
in accordance with their respective CAM Percentages (to be redetermined as of
each such date of payment). Any direct payment received by a Bank upon or after
the CAM Exchange Date, including by way of setoff, in respect of a Designated
Obligation shall be paid over to the Administrative Agent for distribution to
the Banks in accordance herewith.

SECTION 9. AGENTS

9.1 Appointment of Agents. Citibank, N.A. is hereby irrevocably appointed the
Administrative Agent hereunder and under the other Credit Documents and each of
the Banks, Issuing Bank and Swing Loan Lender hereby authorizes the
Administrative Agent (under release from the restrictions of section 181 of the
German Civil Code) to act as its agent in accordance with the terms hereof and
the other Credit Documents. Citicorp North America, Inc. is hereby irrevocably
appointed the Collateral Agent (under release from the restrictions of section
181 of the German Civil Code) hereunder and under the other Credit Documents and
each of the Banks, Issuing Bank and Swing Loan Lender hereby authorizes the
Collateral Agent to act as its agent in accordance with the terms hereof and the
other Credit Documents. Each Agent hereby agrees to act upon the express
conditions contained herein and the other Credit Documents, as applicable. The
provisions of this Section 9 are solely for the benefit of the Agents, the Banks
and the Issuing Banks and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of the Banks and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Xerium or any of its Subsidiaries.
As of the Closing Date, Citigroup Global Markets Inc., in its capacity as a Lead
Arranger, shall not have any obligations hereunder but shall be entitled to all
benefits of this Section 9, and Jefferies Finance LLC, in its capacity as a Lead
Arranger and Syndication Agent, shall not have any obligations hereunder but
shall be entitled to all benefits of this Section 9.

 

125



--------------------------------------------------------------------------------

9.2 Powers and Duties. (a) Each Bank and each Issuing Bank irrevocably
authorizes each Agent to take such action on such Bank’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Credit Documents
as are specifically delegated or granted to such Agent by the terms hereof and
thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Each Agent shall have only those duties and responsibilities
that are expressly specified herein and the other Credit Documents and its
duties hereunder shall be administrative in nature. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Issuing Bank or any Bank.
It is understood and agreed that the use of the term “agent” herein or in any
other Credit Document (or any other similar term) with reference to any Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Such term is used as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

(b) Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Credit Documents by or through any one or
more sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article 9 shall apply to any such sub-agent and to the Related Parties of each
Agent and such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as the activities of each Agent.

(c) Anything herein to the contrary notwithstanding, none of the Lead Arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as an Agent, a Bank or an Issuing Bank
hereunder.

9.3 General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Bank or Issuing Bank for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Banks or Issuing Banks or by or on behalf of
any Credit Party to any Agent or any Bank in connection with the Credit
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Credit Party or any other Person liable for
the payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Credit Documents or
as to the use of the proceeds of the Loans or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing. No Agent shall, except as expressly set forth herein
and in the other Credit Documents, have any duty to disclose, and shall not be
liable for failure to disclose, any information relating to any Borrower or any
of its Affiliates that is communicated to or obtained by a Person serving as an
Agent or any of its Affiliates in any capacity. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the Letter of
Credit Usage or the component amounts thereof.

 

126



--------------------------------------------------------------------------------

(b) Exculpatory Provisions. No Agent or any of its officers, partners,
directors, employees or agents shall be liable to the Banks for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
in the absence of its own gross negligence or willful misconduct as determined
by a court of competent jurisdiction by final and nonappealable judgment. No
Agent shall be deemed to have knowledge of any Default unless and until notice
describing such Default is given to such Agent in writing by a Borrower, a Bank
or an Issuing Bank. No Agent shall have an obligation to act without receiving a
satisfactory indemnity from the parties to this Agreement. Each Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection herewith or any of the other Credit
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from the Requisite Banks (or such other Banks as
may be required to give such instructions under Section 10.6) and, upon receipt
of such instructions from the Requisite Banks (or such other Banks, as the case
may be), such Agent shall be entitled to act or (where so instructed) refrain
from acting, or to exercise such power, discretion or authority, in accordance
with such instructions. Without prejudice to the generality of the foregoing,
(i) each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument, notice, request, consent, statement
or document (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and correct and to
have been signed or sent by the proper Person or Persons, and shall be entitled
to rely and shall be protected in relying on opinions and judgments of attorneys
(who may be attorneys for Xerium and its Subsidiaries), accountants, experts and
other professional advisors selected by it; and (ii) no Bank or Issuing Bank
shall have any right of action whatsoever against any Agent as a result of such
Agent acting or (where so instructed) refraining from acting hereunder or any of
the other Credit Documents in accordance with the instructions of the Requisite
Banks (or such other Banks as may be required to give such instructions under
Section 10.6) and (iii) no Agent shall be required to take any action that, in
its opinion or the opinion of its counsel, may expose such Agent to liability or
that is contrary to any Credit Document or applicable Requirements of Law,
including, without limitation, any action that may be in violation of the
automatic stay under any Requirement of Law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
medication or termination of property of a Defaulting Bank in violation of any
Requirement of Law relating to bankruptcy, insolvency or reorganization or
relief of debtors. Each Agent may also rely upon any statement made to it orally
or by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Bank or an Issuing Bank, each Agent may
presume that such condition is satisfactory to such Bank or Issuing Bank unless
such Agent shall have received notice to the contrary from such Bank or Issuing
Bank prior to the making of such Loan or the issuance of such Letter of Credit.

9.4 Agents Entitled to Act as Bank. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Bank hereunder. With
respect to its participation as Bank or Issuing Bank in the Loans and the
Letters of Credit, each Agent shall have the same rights and powers hereunder as
any other Bank and may exercise the same as if it were not performing the duties
and functions delegated to it hereunder, and the term “Bank” shall, unless
otherwise expressly indicated or the context clearly otherwise indicates,
include each Agent in its individual capacity. Any Agent and its Affiliates may
accept deposits from, lend money to, own securities of, and generally engage in
any kind of banking, trust, financial advisory or other business with Xerium or
any of its Subsidiaries or Affiliates as if it were not performing the duties
specified herein, and may accept fees and other consideration from each Borrower
for services in connection herewith and otherwise without having to account for
the same to Banks.

 

127



--------------------------------------------------------------------------------

9.5 Banks’ Representations, Warranties and Acknowledgment. Each Bank and Issuing
Bank represents and warrants that it has, without reliance upon any Agent or any
other Bank or any of their respective Related Parties and based on such
documents and information that it has deemed appropriate, made its own
independent investigation of the financial condition and affairs of Xerium and
its Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Xerium and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Banks or to provide any Bank with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Banks.

9.6 Right to Indemnity. Each Bank, in proportion to its Pro Rata Share,
severally agrees to indemnify each of the Agents and the Lead Arrangers, to the
extent that such Agent or Lead Arranger shall not have been reimbursed by any
Credit Party (and without limiting the Borrowers’ obligation to do so), for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including reasonable counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against such Agent or Lead Arranger in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Credit Documents or otherwise in its capacity as such Agent or
Lead Arranger in any way relating to or arising out of this Agreement or the
other Credit Documents; provided, no Bank shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Agent’s or Lead
Arranger’s gross negligence or willful misconduct. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent or Lead Arranger may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Bank to indemnify any Agent or Lead Arranger against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Bank’s Pro Rata Share thereof; and
provided further, this sentence shall not be deemed to require any Bank to
indemnify any Agent or Lead Arranger against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement described
in the proviso in the immediately preceding sentence.

9.7 Successor Administrative Agent and Collateral Agent. (a) The Administrative
Agent and the Collateral Agent may resign at any time by giving thirty days’
prior written notice thereof to the Banks, the Issuing Banks and Xerium. Upon
receipt of any such notice of resignation, the Requisite Banks shall have the
right, in consultation with the Borrowers, to appoint a successor Administrative
Agent and Collateral Agent, which shall be a bank with an office in New York
City, New York, or an Affiliate of any such bank with an office in New York
City, New York. If no such successor shall have been appointed by the Requisite
Banks and shall have accepted such appointment within 30 days after the retiring
Administrative Agent and Collateral Agent give notice of its resignation (or
such earlier date as shall be agreed by the Requisite Banks) (the “Resignation
Effective Date”), then the retiring Administrative Agent and Collateral Agent
may (but shall not be obligated to), on behalf of the Banks and the Issuing
Banks, appoint a successor Administrative Agent and Collateral Agent meeting the
qualifications set forth above. Whether of not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) On the Resignation Effective Date (i) the retiring Administrative Agent and
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the other Credit Documents (except that in the case of any Collateral
held by the Administrative Agent or Collateral Agent on behalf of the Banks or
the Issuing Banks under any of the Credit Documents, the retiring

 

128



--------------------------------------------------------------------------------

Administrative Agent or Collateral Agent shall continue to hold such Collateral
until such time as a successor Administrative Agent or Collateral Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent or the Collateral Agent shall
instead be made by or to each Bank and Issuing Bank directly, until such time,
if any, as the Requisite Banks appoint a successor Administrative Agent or
Collateral Agent as provided for above.

(c) Upon the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring
Administrative Agent and Collateral Agent and the retiring Administrative Agent
or Collateral Agent shall be discharged from all of its duties and obligations
hereunder and or under the Credit Documents and shall promptly (i) transfer to
such successor Administrative Agent or Collateral Agent all monies and other
items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent or Collateral
Agent under the Credit Documents and (ii) execute and deliver to such successor
Administrative Agent or Collateral Agent such amendments to financing
statements, and take all other action necessary or appropriate in connection
with such assignment of the security interest created under the Collateral
Documents. The fees payable by the Borrowers to the successor Administrative
Agent and Collateral Agent shall be the same as those payable to the predecessor
unless otherwise agreed between the Borrowers and such successors. After the
retiring Administrative Agent or Collateral Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Section 9.7 and
Sections 10.2 and 10.4 shall continue in effect for the benefit of such retiring
Administrative Agent or Collateral Agent, their respective sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent or Collateral Agent
was acting as Administrative Agent or Collateral Agent.

(d) Any resignation by a Person acting as Administrative Agent pursuant to this
Section 9.7 shall, unless such Person shall notify the Borrowers and the Banks
and the Issuing Banks otherwise, also act to relieve such Person and its
Affiliates of any obligation to advance or issue new, or extend existing, Swing
Loans or Letters of Credit where such advance, issuance or extension is to occur
on or after the effective date of such resignation. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank and Swing Loan Lender, (ii) the retiring
Issuing Bank and Swing Loan Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
(iii) the successor Swing Loan Lender shall enter into an Assignment and
Assumption and acquire from the retiring Swing Loan Lender each outstanding
Swing Loan of such retiring Swing Loan Lender for a purchase price equal to par
plus accrued interest and (iv) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangement satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit. After any retiring Administrative
Agent’s or Collateral Agent’s resignation hereunder as Administrative Agent or
Collateral Agent, the provisions of this Section 9 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent or Collateral Agent hereunder.

9.8 Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Bank hereby further
authorizes the Administrative Agent or the Collateral Agent, as applicable (each
under release from the restrictions of section 181 of the German Civil Code) on
behalf of and for the benefit of the Banks, to be the agent for and
representative of the Banks with respect to the Guaranty, the Collateral and the

 

129



--------------------------------------------------------------------------------

Collateral Documents. To the extent necessary and for the sake of clarity, each
Bank hereby empowers the Collateral Agent to sign, execute and deliver in its
name and on its behalf (i) an agreement for the creation of a first ranking
pledge over the shares representing the entire share capital of Italia SpA and
(ii) an agreement for the creation of a first ranking pledge over the shares
representing the entire share capital of Huyck Italia S.p.A. Subject to
Section 10.6, without further written consent or authorization from the Banks,
the Administrative Agent or the Collateral Agent, as applicable, may execute any
documents or instruments necessary to (i) release any Lien encumbering any item
of Collateral (A) upon termination of all of the Revolving Commitments and
payment in full of the Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(B) that is the subject of a sale or other disposition of assets permitted
hereby or (C) to which the Requisite Banks (or such other Banks as may be
required to give such consent under Section 10.6) have otherwise consented,
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which the Requisite Banks (or such other Banks as may be required to
give such consent under Section 10.6) have otherwise consented and
(iii) subordinate any Lien encumbering any item of Collateral to the holder of
any Lien on such Collateral that is permitted by Section 6.2. Upon request by
the Administrative Agent or the Collateral Agent at any time, the Requisite
Banks will confirm in writing such Agent’s authority to release or subordinate
its interest in particular types of Collateral, or to release any Guarantor from
its obligations under the Guaranty pursuant to this Section 9.8(a). Neither the
Administrative Agent nor the Collateral Agent shall be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent or the Collateral Agent thereon, any or
any certificate prepared by any Credit Party in connection therewith, nor that
any Agent be responsible or liable to the Banks for any failure to monitor or
maintain any portion of the Collateral.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, each Borrower, the
Administrative Agent, the Collateral Agent and each Bank hereby agrees that
(i) no Bank shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Banks in accordance with the terms hereof
and all powers, rights and remedies under the Collateral Documents may be
exercised solely by the Collateral Agent, and (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Collateral Agent or any Bank may be the purchaser of any or all of
such Collateral at any such sale and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Bank or Banks in its or their
respective individual capacities unless the Requisite Banks shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale.

(c) Collateral Agent’s Power of Attorney. Each Secured Party, including each
Agent, Issuing Bank, Bank, the Swing Loan Lender and each Bank Counterparty,
irrevocably constitutes, to the extent necessary, the Collateral Agent as the
holder of an irrevocable power of attorney (i.e. “fondé de pouvoir” within the
meaning of Article 2692 of the Civil Code of Québec) in order to hold security
granted by any Credit Party in the Province of Quebec to secure the Indebtedness
of such Credit Party under any bond, debenture or similar title of indebtedness
issued by such Credit Party, and further agrees that Collateral Agent may act as
the holder and mandatary (i.e. agent) with respect to any such bond, debenture
or similar title of indebtedness pledged in favour of the Collateral Agent, for
the benefit of Secured Parties. Notwithstanding the provisions of section 32 of
an Act respecting the special powers of a legal person (Québec), each Secured
Party, including each Agent, Issuing Bank, Bank, the Swing Loan Lender and each
Bank Counterparty, acknowledges that the Collateral Agent may acquire and be the
holder of any bond, debenture or similar title of indebtedness issued by any
Credit Party. Each Person

 

130



--------------------------------------------------------------------------------

that becomes a Secured Party shall be deemed to have confirmed and ratified the
constitution of the Collateral Agent as the holder of such irrevocable power of
attorney (“fondé de pouvoir”) and the acquisition and holding by the Collateral
Agent of any bonds, debentures or similar titles of indebtedness issued by any
Credit Party and pledged in favour of the Collateral Agent, for the benefit of
Secured Parties. Each of the Credit Parties hereby acknowledges that, for the
purposes of holding any security granted by any Credit Party on property
pursuant to the laws of the Province of Québec to secure the Indebtedness of any
Credit Party under any bonds, debentures or titles of indebtedness issued by any
Credit Party, the Collateral Agent shall be the holder of an irrevocable power
of attorney (i.e. “fondé de pouvoir” within the meaning of Article 2692 of the
Civil Code of Québec) for each Secured Party, including each Agent, Issuing
Bank, Bank, the Swing Loan Lender and each Bank Counterparty), and that the
Collateral Agent may act as the holder and mandatary (i.e. agent) with respect
to any such bond, debenture or similar title of indebtedness pledged in favour
of the Collateral Agent, for the benefit of the Secured Parties. Each of the
Credit Parties hereby acknowledges that such bond, debenture or title of
indebtedness constitutes a “title on indebtedness” as such term is used in
Article 2692 of the Civil Code of Québec. The execution by the Collateral Agent,
acting as fondé de pouvoir and holder and mandatary (i.e. agent) as aforesaid,
prior to the date of this Agreement of any deeds of hypothec or other security
documents is hereby ratified and confirmed.

(d) Power of attorney and trusteeship for German law purposes.

(i) Each Beneficiary (other than the Collateral Agent) hereby authorizes and
grants power of attorney (Vollmacht) to the Collateral Agent to:

(A) execute for and on such Beneficiary’s behalf the German Law Collateral
Documents;

(B) make and receive all declarations and statements which are necessary or
desirable in connection with the German Law Collateral Documents;

(C) realize the German Collateral in accordance with the terms of the relevant
German Law Collateral Documents (including, but not limited to, by way of
entering into one or more realization agreements (Verwertungsvereinbarungen)
with a potential insolvency receiver (Insolvenzverwalter));

(D) undertake all other necessary or desirable actions and measures; and

(E) execute for and on such Beneficiary’s behalf any and all amendments,
extensions, supplements and cancellations to any of the agreements, documents,
measures and actions referred to in this Section 9.8 (d) (Power of attorney and
trusteeship for German law purposes) in such form as the Administrative Agent
may approve and to file the same and all other documents related thereto with
the applicable Governmental Authorities or any other Persons.

(ii) The Collateral Agent is released from the restrictions of section 181 of
the German Civil Code, pursuant to which a representative cannot, unless
otherwise authorized, enter into a transaction on behalf of his principal with
himself in his own name or in his capacity as representative of a third party,
unless the transaction

 

131



--------------------------------------------------------------------------------

exclusively involves the fulfillment of an obligation, and shall have the power
to grant sub-powers of attorney including the release from the restrictions of
such section 181 of the German Civil Code.

(iii) At the request of the Collateral Agent, each Beneficiary shall provide the
Collateral Agent with a separate written power of attorney (Spezialvollmacht)
for the purposes of executing any relevant agreements and documents on its
behalf.

(iv) If and to the extent that the Collateral Agent has already made any
statements or declarations or taken any other actions (including, but not
limited to, the granting of sub-powers of attorney (including any
indemnifications, waivers and consents on behalf of each Beneficiary as
reasonably agreed upon by the Collateral Agent) and the release of any
sub-representatives from the restrictions of section 181 of the German Civil
Code) which fall within the scope of this power of attorney, such statements,
declarations and actions are hereby ratified and approved (genehmigt).

(v) Each Beneficiary hereby appoints the Collateral Agent as trustee and
administrator (Treuhänder) for the purpose of holding and administering the
German Collateral for and on behalf of, inter alios, the Beneficiaries.

(vi) The Collateral Agent declares that it shall hold the German Collateral on
trust (treuhänderisch) for, inter alios, the Beneficiaries on the terms
contained in this Agreement and the German Law Collateral Documents.

(vii) The Collateral Agent shall:

(A) hold and administer any German Collateral which is security assigned
(Sicherungseigentum/Sicherungsabtretung) or otherwise transferred under a non
accessory security right (nicht akzessorische Sicherheit), including, but not
limited to, land charges, to it as trustee (treuhänderisch) for the benefit of,
inter alios, the Beneficiaries; and

(B) administer any German Collateral which is pledged (Verpfändung) or otherwise
transferred to any Beneficiary under an accessory security right (akzessorische
Sicherheit), for the benefit of, inter alios, the Beneficiaries.

(e) Collateral Governed by French Law. For the purposes of its role as
Collateral Agent hereunder in respect of any Collateral governed by French law,
the Collateral Agent is hereby appointed, and shall have all power and authority
to act, as a collateral agent as set out in Article 2328-1 of the French Civil
Code.

9.9 Reliance and Engagement Letters. Each Bank confirms that each of the
Administrative Agent and the Collateral Agent has authority (and is released
from the restrictions of section 181 of the German Civil Code) to accept on its
behalf the terms of any reliance or engagement letters relating to any reports
or letters provided by accountants in connection with the Credit Documents or
the transactions contemplated in the Credit Documents (including any net asset
letter in connection with the financial assistance procedures) and to bind it in
respect of those reports or letters and to sign such on its behalf and further
confirms that it accepts the terms and qualifications set out in such letters.

 

132



--------------------------------------------------------------------------------

9.10 Administrative Agent May File Proofs of Claim. In the case of the pendency
of any proceeding under the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions as in
effect from time to time or any other judicial proceeding relating to any other
Credit Party, the Administrative Agent (irrespective of whether the principal of
any Loan or Letter of Credit Obligations shall be then due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and the Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Banks, the Issuing Banks and the Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Banks, the Issuing
Banks and the Agents under Sections 2.4, 2.11, 10.2 and 10.4 allowed in such
judicial proceeding); and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Banks and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due to the Administrative Agent under Sections
2.4, 10.2 and 10.4.

9.11 Posting of Communications to Platform. (a) Although the Platform and its
primary web portal are secured with generally-applicable security procedures and
policies implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Platform only on a
deal-by-deal basis, each Credit Party and each of the Banks, Issuing Banks and
the Swing Loan Lender agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications available to such Bank, Issuing Bank or
Swing Loan Lender by posting the Communications on Debtdomain™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (each such system, a “Platform”). Each
Credit Party acknowledges and agrees that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Banks, Issuing Banks
and the Swing Loan Lender and each Credit Party hereby approves distribution of
the Communications through the Platform and understands and assumes the risks of
such distribution.

(b) EACH PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF ANY PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS

 

133



--------------------------------------------------------------------------------

FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE COMMUNICATIONS OR ANY PLATFORM. IN NO EVENT SHALL ANY AGENT OR ANY OF ITS
AFFILIATES OR ANY OF THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWERS, ANY OTHER CREDIT PARTY, ANY BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWERS’ OR THE AGENTS’ TRANSMISSION
OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF
ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

(c) Each Bank agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to a Platform shall
constitute effective delivery of the Communications to such Bank for purposes of
Section 10.1. Each Bank agrees (A) to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Bank’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
(B) that the foregoing notice may be sent to such e-mail address.

(d) Nothing in this Section 9.11 shall prejudice the right of any Agent or any
Bank to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

(e) Each of the Banks, Issuing Banks and the Swing Loan Lender and each Credit
Party agree that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Communications on the
Platform in accordance with the Administrative Agent’s generally-applicable
document retention procedures and policies.

SECTION 10. MISCELLANEOUS

10.1 Notices. (a) Notices. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given to a
Credit Party, the Agents or the Lead Arrangers, shall be sent, in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to such Person at its address as set forth on
Appendix C or in the other relevant Credit Document or at such other address as
shall be notified in writing (x) in the case of the Borrower, the Administrative
Agent, the Collateral Agent or the Swing Loan Lender, to the other parties,
(y) in the case of any Bank, to the Administrative Agent and (z) in the case of
all other parties, to the Borrowers and the Administrative Agent.

(b) Effectiveness of Notices. All notices, demands, requests, consents and other
communications described in clause (a) above shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery,
(ii) if delivered by mail, when deposited in the mails, (iii) if delivered by
posting to a Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Platform, website or other
device (to the extent permitted by Section 9.11 to be delivered thereunder),
when such notice, demand, request, consent and other communication shall have
been made generally available on such Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such

 

134



--------------------------------------------------------------------------------

items, including registration, disclosure of contact information, compliance
with a standard user agreement or undertaking a duty of confidentiality) and
such Person has been notified that such communication has been posted to such
Platform and (iv) if delivered by electronic mail or any other
telecommunications device, when transmitted to an electronic mail address (or by
another means of electronic delivery) as provided in clause (a) above; provided,
however, that notices and communications to any Agent shall not be effective
until received by such Agent and all notices from or to a Credit Party shall be
sent through the applicable Agent.

(c) Use of Platform. Notwithstanding clauses (a) and (b) above (unless the
Administrative Agent requests that the provisions of clauses (a) and (b) above
be followed) and any other provision in this Agreement or any other Credit
Document providing for the delivery of any Communication by any other means, the
Credit Parties shall deliver all Communications to the Administrative Agent by
properly transmitting such Communications in an electronic/soft medium in a
format acceptable to the Administrative Agent to oploanswebadmin@citigroup.com
or such other electronic mail address (or similar means of electronic delivery)
as the Administrative Agent may notify the Borrowers. Nothing in this clause
(c) shall prejudice the right of the Administrative Agent or any of the Banks,
Issuing Bank or Swing Loan Lender to deliver any Approved Electronic
Communication to any Credit Party in any manner authorized in this Agreement or
to request that the Borrowers effect delivery in such manner.

10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, each Borrower agrees to pay promptly (a) all the actual and
reasonable costs and expenses of preparation of the Credit Documents and any
consents, amendments, waivers or other modifications thereto; (b) all the costs
of furnishing all opinions by counsel for each Borrower and the other Credit
Parties; (c) the reasonable fees, expenses and disbursements of counsel to the
Agents (in each case including allocated costs of internal counsel) in
connection with the negotiation, preparation, execution and administration of
the Credit Documents, advising the Administrative Agent and the Collateral Agent
of their respective rights and obligations under the Credit Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by any Borrower; (d) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of the Collateral
Agent, for the benefit of the Secured Parties pursuant hereto, including filing
and recording fees, expenses stamp, registration, transfer, documentary and
other similar taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or the Requisite Banks may reasonably request in respect
of the Collateral or the Liens created pursuant to the Collateral Documents or
any Agent’s rights and obligations under any Credit Document; (e) all the actual
costs and reasonable fees, expenses and disbursements of any auditors,
accountants, consultants, advisors or appraisers retained by the Administrative
Agent or the Collateral Agent with the prior consent of Xerium (not to be
unreasonably withheld); (f) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by the Collateral Agent
and its counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other actual and reasonable costs and expenses incurred by
each Agent in connection with the syndication of the Loans and Commitments and
the negotiation, preparation and execution of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; provided, that, in each of the cases in the
foregoing clauses (a) through (g), attorneys’ fees shall be limited to the fees
of one (1) outside counsel to the Agents and the Banks in each relevant
jurisdiction (and in the case of a conflict of interests among or between the
Agents or the Banks, one additional counsel to each affected Agent or Bank and,
if necessary, one local counsel to the Agents and Banks taken as a whole in each
appropriate jurisdiction); and (h) after the occurrence of a Default or an Event
of Default, all costs and expenses, including reasonable attorneys’ fees and
costs of settlement, incurred by any Agent and the Banks in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder

 

135



--------------------------------------------------------------------------------

or under the other Credit Documents by reason of such Default or Event of
Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

10.3 VAT. All amounts set out or expressed to be payable under a Credit Document
by a Credit Party to a Bank shall be exclusive of any applicable VAT and
(subject to the provisions regarding reimbursement of VAT below) the Credit
Party shall in addition pay to the Bank an amount equal to the amount of the
VAT, following receipt by the Credit Party of a valid VAT invoice. Where a
Credit Party is required by a Credit Document to reimburse a Bank for any costs
or expenses, that Credit Party shall also reimburse the Bank for any VAT
incurred by the Bank in respect of the relevant costs or expenses to the extent
that neither the Bank nor any member of any group of which it is a member for
VAT purposes is entitled to credit or repayment from the relevant Tax authority
in respect of the VAT.

10.4 Indemnity. (a) In addition to the payment of expenses pursuant to Sections
10.2 and 10.3 and subject to the limitations applicable to certain Non-U.S.
Guarantors as set out in Section 7.14, whether or not the transactions
contemplated hereby shall be consummated, each Credit Party agrees to defend
(subject to Indemnitees’ reasonable approval of counsel, which shall be limited
to one (1) counsel to the Indemnitees taken as a whole (and in the case of a
conflict of interests among or between Indemnitees, one additional counsel to
each affected Indemnitee and, if necessary, one local counsel to the Indemnitees
taken as a whole in each appropriate jurisdiction)), indemnify, pay and hold
harmless, each Agent and Bank and the officers, partners, directors, trustees,
investment advisors, employees, agents and Affiliates of each Agent, Lead
Arranger and each Bank (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee; provided, further, that Section 2.20 (instead of
this Section 10.4) shall govern indemnities for Taxes. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.4 may be unenforceable in whole or in part because they are in
violation of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against the Banks, the Agents, the
Lead Arrangers and their respective Affiliates, directors, employees, attorneys
or agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) in connection with, arising out of, as a result of, or in any
way relating to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Xerium and each other Credit Party hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

(c) Currency indemnity.

(i) If any sum due from a Credit Party under the Credit Documents (a “Sum”), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

(A) making or filing a claim or proof against that Credit Party; or

 

136



--------------------------------------------------------------------------------

(B) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Credit Party shall as an independent obligation, within three Business Days
of demand, indemnify the Agent and each Bank to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (x) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (y) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.

(ii) Each Credit Party waives any right it may have in any jurisdiction to pay
any amount under the Credit Documents in a currency or currency unit other than
that in which it is expressed to be payable.

10.5 Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and continuation of any Event of Default each Bank and each of its
respective Affiliates is hereby authorized by each Credit Party at any time or
from time to time subject to the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed), without notice to any
Credit Party or to any other Person (other than the Administrative Agent), any
such notice being hereby expressly waived, to set off and to appropriate and to
apply any and all deposits (general or special, including Indebtedness evidenced
by certificates of deposit, whether matured or unmatured, but not including
trust accounts) and any other Indebtedness at any time held or owing by such
Bank or its Affiliate to or for the credit or the account of any Credit Party
against and on account of the obligations and liabilities of any Credit Party to
such Bank hereunder, the Letters of Credit and participations therein and under
the other Credit Documents, including all claims of any nature or description
arising out of or connected hereto, the Letters of Credit and participations
therein or with any other Credit Document, irrespective of whether or not
(a) such Bank shall have made any demand hereunder or (b) the principal of or
the interest on the Loans or any amounts in respect of the Letters of Credit or
any other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured provided that in the event that any Defaulting Bank
exercises any such right of setoff (i) all amounts so set off will be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of to Section 2.23, and, pending such payment, will be
segregated by such Defaulting Bank from its other funds and deemed held in trust
for the benefit of the Administrative Agent, the Issuing Banks, the Swing Loan
Lender and the Banks and (ii) the Defaulting Bank will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Bank as to which it exercised such rights of setoff.

10.6 Amendments and Waivers.

(a) Requisite Banks’ and Borrower Consent. Subject to clauses (b) and (c) of
this Section 10.6, no amendment, modification, termination or waiver (other than
any Permitted Amendment or Facility Increase Amendment in accordance with the
terms hereof) of any provision of the Credit Documents (other than the Fee
Letters), or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Credit Parties and
the Requisite Banks; provided, however, that the Administrative Agent may, with
the consent of the Credit Parties, amend, modify or supplement this Agreement to
cure any ambiguity, omission, defect or inconsistency or to grant a new Lien for
the benefit of the Secured Parties or extend an existing Lien over additional
property, so long as such amendment, modification or supplement does not
adversely affect the rights of any Bank, any Issuing Bank or the Swing Loan
Lender.

 

137



--------------------------------------------------------------------------------

(b) Affected Banks’ Consent. Without the written consent of the Credit Parties
and each Bank (other than a Defaulting Bank) that would be adversely affected
thereby, no amendment, modification, termination, or consent (other than any
Permitted Amendment or Facility Increase Amendment in accordance with the terms
hereof) shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee payable hereunder;

(v) extend the time for payment of any such interest or fees;

(vi) reduce or forgive the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;

(vii) amend, modify, terminate or waive any provision of this Section 10.6(b) or
Section 10.6(c);

(viii) amend the definition of “Requisite Banks” or “Pro Rata Share”; provided,
with the consent of Requisite Banks, additional extensions of credit or
additional tranches established pursuant hereto may be included in the
determination of “Requisite Banks” or “Pro Rata Share” on substantially the same
basis as the Term Loans, the Revolving Commitments and the Revolving Loans are
included on the Closing Date;

(ix) extend the Revolving Commitment Termination Date;

(x) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly provided in the
Credit Documents;

(xi) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document (other than the Fee Letters);

(xii) amend, modify or waive any provision of Section 2.15 or 2.16(g); or

(xiii) consent to currency changes.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents (other than the Fee Letters), or consent to
any departure by any Credit Party therefrom, shall:

(i) increase any Revolving Commitment of any Bank over the amount thereof then
in effect without the consent of each Credit Party and such Bank; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Bank;

 

138



--------------------------------------------------------------------------------

(ii) amend, modify, terminate or waive the rights or duties of the Issuing Banks
or the Swing Loan Lender, as applicable, under this Agreement or the other
Credit Documents without the consent of each Credit Party, Administrative Agent
and of the Issuing Banks or the Swing Loan Lender, as applicable;

(iii) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent or Lead Arranger, or any other provision hereof as the same
applies to the rights or obligations of any Agent or Lead Arranger, in each case
without the consent of each Credit Party and such Agent or Lead Arranger; or

(iv) amend, modify, terminate or waive any provision in an manner that affects
the grant or nature of any option granted to any Special Purpose Vehicle
pursuant to Section 10.7 or the right or duties of such Special Purpose Vehicle
hereunder, in each case without the consent of such Special Purpose Vehicle.

(d) Execution of Amendments, etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Bank, execute amendments,
modifications, waivers or consents on behalf of such Bank. Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 10.6 shall be binding upon
each Bank at the time outstanding, each future Bank and, if signed by a Credit
Party, on such Credit Party.

(e) Defaulting Banks. Anything herein to the contrary notwithstanding, during
such period as a Bank is a Defaulting Bank, to the fullest extent permitted by
applicable law, such Bank will not be entitled to vote in respect of amendments
and waivers hereunder and the Revolving Commitment and the outstanding Loans of
such Bank hereunder will not be taken into account in determining with the
Requisite Banks or all of the Banks, as required, have approved any such
amendment or waiver (and the definition of “Requisite Banks” will automatically
be deemed modified accordingly for the duration of such period); provided that
any such amendment or waiver that would increase or extend the term of the
Revolving Commitment of such Defaulting Bank, extend the date fixed for the
payment of principal or interest owing to such Defaulting Bank, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Bank or of any fee payable to such Defaulting Bank hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Bank.

(f) Loan Modification Offer. Notwithstanding the foregoing, either Borrower may,
by written notice to the Administrative Agent from time to time, make one or
more offers (each, a “Loan Modification Offer”) on a pro rata basis to all the
Banks holding any Tranche of Loans to make one or more amendments or
modifications to (A) allow the maturity and scheduled amortization (if any) of
the Term Loans and/or the Revolving Loans and Revolving Commitments of the
accepting Banks to be extended and (B) increase the Applicable Margins and/or
fees payable with respect to the Term Loans and/or the Revolving Loans and
Revolving Commitments of the Accepting Banks (as defined below) (“Permitted
Amendments”) pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to Xerium. Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendment and (ii) the date on
which such Permitted Amendment is requested to become effective. Permitted
Amendments shall become effective only with respect to the Term Loans and/or the
Revolving Loans and Revolving Commitments of the Banks that accept the
applicable Loan

 

139



--------------------------------------------------------------------------------

Modification Offer (such Banks, the “Accepting Banks”) and, in the case of any
Accepting Bank, only with respect to such Bank’s Term Loans and/or Revolving
Loans and Revolving Commitments as to which such Bank’s acceptance has been
made. The applicable Borrower, each other Credit Party and each Accepting Bank
shall execute and deliver to the Administrative Agent an agreement containing
the terms of the Permitted Amendments (a “Loan Modification Agreement”) and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Permitted Amendments and the terms and conditions
thereof. The Administrative Agent shall promptly notify each Bank as to the
effectiveness of each Loan Modification Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Term Loans and/or the Revolving
Loans and Revolving Commitments of the Accepting Banks as to which such Banks’
acceptance has been made. Following any Permitted Amendment, the Loans extended
or modified pursuant to this Section 10.6(f) shall constitute a new Tranche for
purposes of the Credit Documents.

10.7 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Banks. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of the Agents and all Banks.
No Bank may assign or otherwise transfer any of its rights or obligations
hereunder except (A) to an assignee in accordance with the provisions of
subsection (c) of this Section 10.7, (B) by way of participation in accordance
with the provisions of subsection (h) of this Section 10.7, (C) by way of pledge
or assignment of a security interest in accordance with the provisions of
subsection (i) of this Section 10.7, (D) in accordance with subsection (j) of
this Section 10.7 or (E) by way of option in accordance with subsection (k) of
this Section 10.7. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, participants to the extent
provided in clause (h) below, Special Purpose Vehicles to the extent provided in
clause (k) below and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Banks) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Register. Each Borrower, the Administrative Agent and each Bank shall deem
and treat the Persons listed as Banks in the Register as the holders and owners
of the corresponding Revolving Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Revolving Commitment
or Loan shall be effective, in each case, unless and until an Assignment
Agreement effecting the assignment or transfer thereof shall have been delivered
to and accepted by the Administrative Agent and recorded in the Register as
provided in Section 10.7(e). Prior to such recordation, all amounts owed with
respect to the applicable Revolving Commitment or Loan shall be owed to the Bank
listed in the Register as the owner thereof, and any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Bank shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Revolving Commitments or Loans.

(c) Right to Assign; Eligible Assignees; Minimum Amounts. (i) Each Bank shall
have the right at any time to sell, assign or transfer all or a portion of its
rights and obligations under this Agreement, including, without limitation, all
or a portion of its Revolving Commitment or Loans owing to it or other
Obligation (provided, however, that each such assignment shall be of a
proportionate percentage of all of the assigning Bank’s rights and obligations
under and in respect of any Loan and any related Revolving Commitments) and
provided, further, that nothing shall prohibit any Bank from assigning all or a
portion of its rights and obligations under separate Tranches on a non-pro rata
basis:

(A) to any Person meeting the criteria of clause (i) of the definition of the
term “Eligible Assignee” upon the giving of notice to Xerium and the
Administrative Agent; and

 

140



--------------------------------------------------------------------------------

(B) to any Person meeting the criteria of clause (ii) of the definition of the
term “Eligible Assignee” upon the giving of notice to Xerium and the
Administrative Agent; subject, however, in the case of assignments of
(1) Revolving Loans or Revolving Commitments to any such Person, to prior
written consent by Xerium, the Administrative Agent, the Swing Loan Lender and
the Issuing Bank and (2) in the case of assignments of Term Loans to any such
Person, to the prior written consent by Xerium and the Administrative Agent
(such consent not to be (x) in the case of the Administrative Agent and Xerium,
unreasonably withheld or delayed or, (y) in the case of Xerium, required at any
time an Event of Default shall have occurred and then be continuing); provided
that Xerium shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof.

(ii) Each such assignment pursuant to this Section 10.7(c) shall be in an
aggregate amount of not less than (determined as of the date the Assignment
Agreement with respect to such assignment is delivered to the Administrative
Agent, or, if a “Trade Date” is specified in the Assignment Agreement, as of
such Trade Date) (A) with respect to the assignment of the Revolving Commitments
and the Revolving Loans, $2,500,000, unless the Administrative Agent and, so
long as no Event of Default shall have occurred and be continuing, Xerium
otherwise consents (each such consent not to be unreasonably withheld or
delayed) and (B) with respect to the assignment of Term Loans, $1,000,000 (with
respect to U.S. Term Loans) and €1,000,000 (with respect to Euro Term Loans),
unless the Administrative Agent and, so long as no Event of Default shall have
occurred and be continuing, Xerium otherwise consents (each such consent not to
be unreasonably withheld or delayed) provided in the case of an assignment of
(1) the entire remaining amount of the assigning Bank’s Loans at the time owing
to it and/or Revolving Commitments, (2) contemporaneous assignments to related
Related Funds that equal at the least the amount specified in clause (B) above
in the aggregate or (3) of an assignment to a Bank, an Affiliate of a Bank or a
Related Fund, no minimum amount need be assigned.

(iii) In connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Bank, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Bank to the Administrative Agent, the Issuing Bank, the Swing Loan
Lender, each other Bank hereunder (and interest accrued thereon), and
(y) acquire (and

 

141



--------------------------------------------------------------------------------

fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Bank hereunder becomes effective under any
applicable Requirement of Law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Bank for all purposes of this Agreement until such compliance occurs.

(d) Mechanics. The assigning Bank and the assignee thereof shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with (i) a
processing and recordation fee of $3,500 (except (A) in the case of assignments
pursuant to Section 10.7(c)(i)(A), no processing or recordation fee shall be
required, (B) that only one fee shall be payable in the case of contemporaneous
assignments to or by Related Funds and (C) the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment), and (ii) such forms, certificates or other evidence, if any,
with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver to the
Administrative Agent pursuant to Section 2.20(c).

(e) Notice of Assignment. Upon its receipt of a duly executed and completed
Assignment Agreement, together with the processing and recordation fee referred
to in Section 10.7(d) (and any forms, certificates or other evidence required by
this Agreement in connection therewith), the Administrative Agent shall record
the information contained in such Assignment Agreement in the Register, shall
give prompt notice thereof to each Borrower (which notice shall include the name
of the assigning Bank and the name, address and jurisdiction of organization of
the assignee thereof) and shall maintain a copy of such Assignment Agreement.
Each Italian Guarantor expressly accepts in advance any assignment made in
compliance with this Section 10.7.

(f) Representations and Warranties of Assignee. Each Bank, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable Revolving
Commitments or Loans, as the case may be; and (iii) it will make or invest in,
as the case may be, its Revolving Commitments or Loans for its own account in
the Ordinary Course and without a view to distribution of such Revolving
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.7, the disposition of such Revolving Commitments
or Loans or any interests therein shall at all times remain within its exclusive
control).

(g) Effect of Assignment. Subject to the terms and conditions of this
Section 10.7, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Bank” hereunder to the extent such rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement and shall thereafter be a
party hereto and a “Bank” for all purposes hereof, and in the case of an
assignment from the Issuing Bank, shall have the rights and obligations of an
“Issuing Bank” hereunder to the extent such rights and obligations hereunder
have been assigned to it pursuant to such Assignment Agreement and shall
thereafter be an “Issuing Bank” for all purposes hereof; (ii) the assigning Bank
thereunder shall, to the extent that rights and obligations hereunder have been
assigned thereby pursuant to such Assignment Agreement, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.9)
and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Bank’s rights and obligations hereunder, such Bank shall cease to

 

142



--------------------------------------------------------------------------------

be a party hereto and, if such Bank were an Issuing Bank, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.9)
and be released from its obligations hereunder as an “Issuing Bank”; provided,
anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Bank shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Bank as a Bank hereunder)
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Bank will constitute a waiver or release
of any claim of any party hereunder arising from that Bank’s having been a
Defaulting Bank ; (iii) the Revolving Commitments shall be modified to reflect
the Revolving Commitment of such assignee and any Revolving Commitment of such
assigning Bank, if any; and (iv) for the purposes of article 1263 of the Italian
Civil Code, it is expressly agreed that the security created or evidenced by the
Collateral Documents shall be preserved for the benefit of the assignee and each
other Bank. Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with subsections (c) through (g) of this
Section 10.7 shall be treated for purposes of this Agreement as a sale by such
Bank of a participation in such rights and obligations in accordance with clause
(h).

(h) Participations. (i) Each Bank shall have the right at any time to sell one
or more participations to any Person (other than Xerium, any of its Subsidiaries
or any of its Affiliates (excluding Affiliate Banks)) in all or any part of its
Revolving Commitments or Loans or in any other Obligation; provided, that
(x) such Bank’s obligations under this Agreement shall remain unchanged,
(y) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations and (z) the Borrowers, the Administrative
Agent, the Issuing Bank and the Banks shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement. For the avoidance of doubt, each Bank shall be responsible for the
indemnity under Section 9.6 with respect to any payments made by such Bank to
its participants.

(ii) The holder of any such participation, other than an Affiliate of the Bank
granting such participation, shall not be entitled to require such Bank to take
or omit to take any action hereunder except that the participation agreement may
provide that such Bank shall not, without the consent of the participant, agree
to any amendment, modification or waiver that would (i) extend the final
scheduled maturity of any Loan, or any Letter of Credit (unless such Letter of
Credit is not extended beyond the Revolving Commitment Termination Date) in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
applicability of any post default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Revolving Commitments shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under the Collateral
Documents (except as expressly provided in the Credit Documents) supporting the
Loans hereunder in which such participant is participating. The Borrowers agree
that each participant shall be entitled to the benefits of Sections 2.18(c),
2.19 and 2.20 to the same extent as if it were a Bank and had acquired its
interest by assignment pursuant to paragraph (c) of this Section provided that
such participant agrees to be subject to the provisions of Sections 2.21 and
2.24 as though it were a Bank; provided, further, (i) a participant shall not be
entitled to receive any greater payment under Section 2.19 or 2.20 than the
applicable Bank would have been entitled to receive with respect to the

 

143



--------------------------------------------------------------------------------

participation sold to such participant, unless the sale of the participation to
such participant is made with each Borrower’s prior written consent, and (ii) a
participant that would be a Non-U.S. Bank if it were a Bank shall not be
entitled to the benefits of Section 2.20 unless each Borrower is notified of the
participation sold to such participant and such participant agrees, for the
benefit of each Borrower, to comply with Section 2.20 as though it were a Bank.
To the extent permitted by law, each participant also shall be entitled to the
benefits of Section 10.6 as though it were a Bank, provided such participant
agrees to be subject to Section 2.17 as though it were a Bank.

(i) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.7, any Bank may assign and/or pledge all or any
portion of its Loans, the other Obligations owed by or to such Bank, to secure
obligations of such Bank including, without limitation, any Federal Reserve Bank
as collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any operating circular issued by such Federal Reserve
Bank; provided, no Bank, as between each Borrower and such Bank, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge, and provided, further, in no event shall the applicable Federal
Reserve Bank, pledgee or trustee be considered to be a “Bank” or be entitled to
require the assigning Bank to take or omit to take any action hereunder.

(j) Notwithstanding anything to the contrary contained herein, any Bank may
assign all or any portion of its Loans hereunder to any of the Borrowers or
their respective Subsidiaries, but only if:

(i) such assignment is made pursuant to a Dutch Auction open to all Banks
holding Term Loans on a pro rata basis;

(ii) such assignment does not relate to, or purport to assign, any Revolving
Loan or Revolving Commitment;

(iii) no Default or Event of Default has occurred and is continuing or would
result therefrom;

(iv) at the time of and immediately after giving effect to such assignments, the
Borrowers are in pro forma compliance with the financial covenants set forth in
Sections 6.8(a) and (b) hereof (as determined in accordance with
Section 6.8(e));

(v) such Borrower or Subsidiary, as applicable, shall at the time of such
assignment affirm the No Undisclosed Information Representation;

(vi) any such Term Loans shall be automatically and permanently cancelled
immediately upon acquisition thereof by any of the Borrowers or their respective
Subsidiaries; and

(vii) the Borrowers or their respective Subsidiaries shall not use the proceeds
of the Revolving Loans to acquire such Term Loans.

(k) In addition to the other assignment rights provided in this Section 10.7,
each Bank may grant to a Special Purpose Vehicle the option to make all or any
part of any Loan that such Bank would otherwise be required to make hereunder
and the exercise of such option by any such Special Purpose Vehicle and the
making of Loans pursuant thereto shall satisfy (once and to the extent that such
Loans are made) the obligation of such Bank to make such Loans thereunder,
provided, however, that (x)

 

144



--------------------------------------------------------------------------------

nothing herein shall constitute a commitment or an offer to commit by such a
Special Purpose Vehicle to make Loans hereunder and no such Special Purpose
Vehicle shall be liable for any indemnity or other Obligation (other than the
making of Loans for which such Special Purpose Vehicle shall have exercised an
option, and then only in accordance with the relevant option agreement) and
(y) such Bank’s obligations under the Credit Documents shall remain unchanged,
such Bank shall remain responsible to the other parties for the performance of
its obligations under the terms of this Agreement and shall remain the holder of
the Obligations for all purposes hereunder. Each party hereto acknowledges and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding commercial paper or other senior debt of any such
Special Purpose Vehicle, such party shall not institute against, or join any
other Person in instituting against, any Special Purpose Vehicle that has been
granted an option pursuant to this clause (k) any bankruptcy, reorganization,
insolvency or liquidation proceeding (such agreement shall survive the payment
in full of the Obligations). The terms of the designation of, or assignment to,
such Special Purpose Vehicle shall not restrict such Bank’s ability to, or grant
such Special Purpose Vehicle the right to, consent to any amendment or waiver to
this Agreement or any other Credit Document or to the departure by any Borrower
from any provision of this Agreement or any other Credit Document without the
consent of such Special Purpose Vehicle except, as long as the Administrative
Agent and the Banks, Issuing Banks, Swing Loan Lender and other Secured Parties
shall continue to, and shall be entitled to continue to, deal solely and
directly with such Bank in connection with such Bank’s obligations under this
Agreement, to the extent any such consent would reduce the principal amount of,
or the rate of interest on, any Obligations, amend this clause (k) or postpone
any scheduled date of payment of such principal or interest. Each Special
Purpose Vehicle shall be entitled to the benefits of Sections 2.18(b), 2.19(b)
and 2.20 as if it were such Bank; provided, however, that anything herein to the
contrary notwithstanding, no Borrower shall, at any time, be obligated to make
under Sections 2.18(b), 2.19(b) and 2.20 to any such Special Purpose Vehicle and
any such Bank any payment in excess of the amount any of the Borrowers would
have been obligated to pay to such Bank in respect of such interest if such
Special Purpose Vehicle had not been assigned the rights of such Bank hereunder;
provided, further, that such Special Purpose Vehicle shall have no direct right
to enforce any of the terms of this Agreement against the Borrower, the
Administrative Agent or the other Banks.

10.8 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.9 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3, 10.4 and 10.5 and the agreements of the Banks set forth in Sections 2.17,
9.3(b) and 9.6 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.

10.10 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Bank in the exercise of any power, right or privilege hereunder or
under any other Credit Document shall impair such power, right or privilege or
be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Bank hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the applicable documentation creating Hedging
Obligations. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

 

145



--------------------------------------------------------------------------------

10.11 Marshalling; Payments Set Aside. Neither any Agent nor any Bank shall be
under any obligation to marshal any assets in favor of any Credit Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Credit Party makes a payment or payments to the Administrative
Agent or the Banks (or to the Administrative Agent, on behalf of the Banks), or
the Administrative Agent or the Banks enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other
provincial, state or federal law, common law or any equitable cause, then, to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

10.12 Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

10.13 Obligations Several. The obligations of the Banks hereunder are several
and no Bank shall be responsible for the obligations or Revolving Commitment of
any other Bank hereunder. Nothing contained herein or in any other Credit
Document, and no action taken by Banks pursuant hereto or thereto, shall be
deemed to constitute Banks as a partnership, an association, a joint venture or
any other kind of entity.

10.14 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.15 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING GENERAL OBLIGATIONS
LAW 5-1401.

10.16 CONSENT TO JURISDICTION AND SERVICE OF PROCESS. (a) ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO
OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
STATE OR FEDERAL COURT IN THE CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION
AND VENUE OF SUCH COURTS, UNLESS OTHERWISE PROVIDED IN A COLLATERAL DOCUMENT;
(ii) WAIVES ANY DEFENSE OF FORUM NON-CONVENIENS; (iii) AGREES THAT,
NOTWITHSTANDING SECTION 10.16(c), SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING
IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (v) AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW;

 

146



--------------------------------------------------------------------------------

(b) IN ADDITION TO SECTION 10.16(a), AUSTRIA GMBH IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS IN ENGLAND FOR THE PURPOSE OF HEARING
AND DETERMINING ANY DISPUTE ARISING OUT OF THIS AGREEMENT, ANY OTHER CREDIT
DOCUMENT OR ANY OF THE OBLIGATIONS OR RELATING HERETO AND FOR THE PURPOSES OF
ENFORCEMENT OF ANY JUDGMENT AGAINST ITS ASSETS (IN NO EVENT SHALL THE COURTS OF
AUSTRIA HAVE JURISDICTION FOR THE PURPOSE OF HEARING AND DETERMINING ANY DISPUTE
ARISING OUT OF THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY OF THE
OBLIGATIONS OR RELATING HERETO AND FOR THE PURPOSES OF ENFORCEMENT OF ANY
JUDGMENT AGAINST ITS ASSETS); AND

(c) EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY APPOINTS
CORPORATION SERVICE COMPANY WITH AN OFFICE ON THE DATE HEREOF AT 1209 ORANGE
STREET, CITY OF WILMINGTON, COUNTY OF NEW CASTLE, DE 19801 AND ITS SUCCESSORS
HEREUNDER (THE “PROCESS AGENT”), AS ITS AGENT TO RECEIVE ON BEHALF OF SUCH
CREDIT PARTY AND ITS PROPERTY SERVICE OF COPIES OF THE SUMMONS AND COMPLAINTS
AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY COURT SPECIFIED IN SECTION 10.16(a). SUCH SERVICE MAY BE MADE BY
MAILING OR DELIVERING A COPY OF SUCH PROCESS TO A CREDIT PARTY IN CARE OF THE
PROCESS AGENT AT THE ADDRESS SPECIFIED ABOVE FOR THE PROCESS AGENT, AND EACH
CREDIT PARTY HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO
ACCEPT SUCH SERVICE ON ITS BEHALF. EACH CREDIT PARTY FURTHER CONSENTS TO MAILING
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH CREDIT
PARTY AT ITS ADDRESSES FOR NOTICE HEREUNDER, SUCH SERVICE TO BECOME EFFECTIVE 30
DAYS AFTER MAILING. FAILURE OF THE PROCESS AGENT TO GIVE NOTICE TO ANY CREDIT
PARTY OR FAILURE OF A CREDIT PARTY TO RECEIVE NOTICE OF SUCH SERVICES OF PROCESS
SHALL NOT AFFECT IN ANY WAY THE VALIDITY OF SUCH SERVICE ON THE PROCESS AGENT OR
SUCH CREDIT PARTY. EACH CREDIT PARTY COVENANTS AND AGREES THAT IT SHALL TAKE ANY
AND ALL REASONABLE ACTION, INCLUDING THE EXECUTION AND FILING OF ANY AND ALL
DOCUMENTS, THAT MAY BE NECESSARY FOR THE PROCESS AGENT TO ACT AS SUCH. IN THE
EVENT THAT AT ANY TIME SUCH PROCESS AGENT SHALL FOR ANY REASON CEASE TO MAINTAIN
AN OFFICE IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, OR CEASE TO ACT AS
PROCESS AGENT, THEN, SUCH CREDIT PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF
ANY AND ALL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ACCORDANCE WITH
THE TERMS OF CLAUSE (iii) OF SECTION 10.16(a). EACH CREDIT PARTY ACKNOWLEDGES
AND AGREES THAT NOTHING IN THIS SECTION 10.16(b) SHALL AFFECT THE RIGHT TO
EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT
THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

10.17 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
BANK/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS

 

147



--------------------------------------------------------------------------------

INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.17 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

10.18 Confidentiality. Each Agent, the Issuing Bank and each Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
trustees, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, including the NAIC, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Credit Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 10.18, to (i) any assignee of, participant in, or
Special Purpose Vehicle grantee of any option described in Section 10.7(k), or
any prospective assignee of, participant in, or Special Purpose Vehicle grantee
of any option described in Section 10.7(k), any of its rights or obligations
under this Agreement, (ii) any rating agency, or (iii) the CUSIP Service Bureau
or any similar organization, (g) with the consent of the Borrowers, (h) to any
pledgee referred to in Section 10.7(i) or any actual or prospective party (or
its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors or other representatives) to any swap or derivatives
or similar transaction under which payments are to be made by reference to the
Borrowers and the Obligations, this Agreement or payments hereunder, so long as
such pledgee or any actual or prospective counterparty (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) agrees to be bound by the provisions of this
Section 10.18, or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 10.18 or
(ii) becomes available to any Agent, the Issuing Bank or any Bank on a
non-confidential basis from a source other than the Borrowers. For the purposes
of this Section 10.18, “Information” means all information received from the
Borrowers relating to the Borrowers or their business, other than any such
information that is available to any Agent, the Issuing Bank or any Bank on a
non-confidential basis prior to disclosure by the Borrowers. Any Person required
to maintain the confidentiality of Information as provided in this Section 10.18
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding anything in this Agreement or in any other Credit Document to
the

 

148



--------------------------------------------------------------------------------

contrary, the Borrowers and each Bank (and each employee, representative or
other agent of the Borrowers) may disclose to any taxing authority and to any
tax advisor of such party, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Borrowers relating to such U.S. tax treatment and U.S. tax
structure.

10.19 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, each Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
each Bank and each Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Bank contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Bank’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to each Borrower, as applicable.

10.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or “PDF” shall be effective as delivery of a manually
executed counterpart hereof.

10.21 Effective Date. This Agreement shall become effective on the Closing Date.

10.22 Importation of Credit Documents into Austria. Each of the parties hereto
covenants and agrees that it will not send, or cause to be sent, bring or cause
to be brought, or otherwise import, or cause otherwise to be imported, into the
Republic of Austria any original counterpart or certified or conformed copy of
any executed Credit Document or any document constituting or evidencing any
transfer by any party of any right or interest under any Credit Document, or
make use of any Credit Document or document before any fiscal or governmental
authority or agency or any court of Austria; provided that, any party may, at
the joint and several cost and expense of the Credit Parties, send, or cause to
be sent, bring, or cause to be brought, or otherwise import, or cause otherwise
to be imported, any such Credit Document or document into the Republic of
Austria if required to do so by applicable law or if such Credit Document or
document is required to be presented in Austria in order to assist, enforce,
protect or preserve any right of or remedy available to such party arising under
or in respect of any of the Credit Documents or applicable law. Each of the
parties hereto further agrees not to: (i) object to the introduction into
evidence of (a) any uncertified copy of a signed original of a Credit Document
or notarized or certified copy thereof or (b) any written minutes recording the
transactions contemplated by a Credit Document and signed by a party or its
representative (for the purpose of this Section 10.22, each an “Original”);
(ii) raise as a defense to any action or exercise of a remedy a failure to
introduce an Original into evidence; (iii) object to the submission of any
uncertified copy of a Credit Document in any proceedings relating to a dispute
before any court, arbitral body or governmental authority in Austria (for

 

149



--------------------------------------------------------------------------------

the purpose of this Section 10.22, the “Proceedings”); (iv) contest the
authenticity, and conformity to the Original (Ubereinstimmung mit dem echten
Original), of an uncertified copy of an Original, in each case, unless any such
uncertified copy actually introduced into evidence in Proceedings does not
accurately reflect the content of such Original.

10.23 USA Patriot Act Notice. Each Bank and the Agents (for the Agents and not
on behalf of any Bank) hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-5 (signed into law
on October 26, 2001)), as amended (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Bank or the applicable Agent, as applicable, to identify the
Borrowers in accordance with the Patriot Act.

10.24 No Setoffs and Defenses. Each Credit Party acknowledges it has no setoffs
or defenses to their respective obligations under the Credit Documents and no
claims or counterclaims against any of the Agents or the Banks.

10.25 Entire Agreement. This Agreement and the other Credit Documents represent
the entire agreement of the Credit Parties, the Agents, and the Banks with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Agents or any Bank relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Credit Documents. If and to the extent that any provision of any
Credit Document limits, qualifies or conflicts with a provision of this
Agreement, such provision of this Agreement shall control.

10.26 Pledge of Intercompany Debt. To the extent not already pledged, charged,
or otherwise provided as security pursuant to the Collateral Documents, subject
to Section 7.14, each of the Non-U.S. Credit Parties, other than the Australian
Obligor, hereby pledges to the Collateral Agent, as collateral for its Non-U.S.
Obligations, its right, title and interest in and to all Indebtedness owed to it
by any Subsidiary of Xerium. For all purposes of law, the Collateral Agent shall
be considered the depositary of the rights pledged hereunder.

[Remainder of page intentionally left blank]

 

150



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

XERIUM TECHNOLOGIES, INC. By:  

  /s/ Stephen R. Light

Name:   Stephen R. Light Title:   President and Chief Executive Officer

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

XERIUM TECHNOLOGIES LIMITED By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

HUYCK LICENSCO INC. By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Secretary and Treasurer

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

ROBEC BRAZIL LLC By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Secretary

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

STOWE WOODWARD LLC By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Secretary and Treasurer

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

STOWE WOODWARD LICENSCO LLC By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Secretary and Treasurer

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

WANGNER ITELPA I LLC By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Secretary

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

WANGNER ITELPA II LLC By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Secretary

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

WEAVEXX, LLC By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Secretary and Treasurer

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

XERIUM III (US) LIMITED By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Secretary and Treasurer

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

XERIUM IV (US) LIMITED By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Secretary and Treasurer

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

XERIUM V (US) LIMITED By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Secretary and Treasurer

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

XERIUM ASIA, LLC By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Secretary and Treasurer

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

XTI LLC By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Secretary

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

XERIUM CANADA INC. By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Secretary and Treasurer

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

HUYCK.WANGNER JAPAN LIMITED By:  

/s/ Stephen R. Light

Name:   Stephen R. Light Title:   Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

XERIUM ITALIA S.P.A. By:  

/s/ Stephen Light

Name:   Stephen Light Title:   Managing Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

HUYCK.WANGNER UK LIMITED By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

STOWE-WOODWARD (UK) LIMITED By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

XERIUM GERMANY HOLDING GMBH By:  

/s/ Donna Meserve

Name:   Donna Meserve Title:   Managing Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

HUYCK.WANGNER GERMANY GMBH By:  

/s/ Donna Meserve

Name:   Donna Meserve Title:   Managing Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

ROBEC WALZEN GMBH By:  

/s/ Donna Meserve

Name:   Donna Meserve Title:   Managing Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

XERIUM (FRANCE) SAS By:  

/s/ Joan Badrinas Ardevol

Name:   Joan Badrinas Ardevol Title:   President

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

STOWE-WOODWARD FRANCE SAS By:  

/s/ Joan Badrinas Ardevol

Name:   Joan Badrinas Ardevol Title:   President

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

XERIUM DO BRASIL LTDA. By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Attorney-in-fact

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

WANGNER ITELPA PARTICIPAÇÕES LTDA. By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Attorney-in-fact

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

XERIUM TECHNOLOGIES BRASIL INDÚSTRIA E COMÉRCIO S.A. By:  

/s/ Theodore D. Orban

Name:   Theodore D. Orban Title:   Attorney-in-fact

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

STOWE WOODWARD AKTIENGESELLSCHAFT By:  

/s/ David Pretty

Name:   David Pretty Title:   Managing Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

HUYCK.WANGNER AUSTRIA GMBH By:  

/s/ Alexander Karnovsky

Name:   Alexander Karnovsky Title:   Managing Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Signed by

HUYCK.WANGNER AUSTRALIA PTY LIMITED (CAN 004 624 015)

in accordance with section 127 of the

Corporations Act 2001 (Cth) by

two directors:

/s/ Thomas C. Johnson

Signature of director

Thomas C. Johnson

Name of director (please print)

/s/ Theodore D. Orban

Signature of director

Theodore D. Orban

Name of director (please print)

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, Issuing Bank, Swing Loan Lender and as
a Bank By:  

      /s/ Wayne Beckmann

  Name:   Wayne Beckmann   Title:   Vice President

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CITIGROUP NORTH AMERICA, INC., as Collateral Agent By:  

      /s/ Paul L. Burroughs, Jr.

  Name:   Paul L. Burroughs, Jr.   Title:   Vice President

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as a Bank By:  

      /s/ E.J. Hess

  Name:   E.J. Hess   Title:   Managing Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

APPENDIX A-1

TO CREDIT AND GUARANTY AGREEMENT

Initial U.S. Term Loan Amounts

 

Bank

   U.S.
Term Loan Amount      Pro
Rata Share  

Citibank, N.A.

   $ 125,000,000         100 % 

Total

   $ 125,000,000         100 % 

 

APPENDIX A-1-1



--------------------------------------------------------------------------------

APPENDIX A-2

TO CREDIT AND GUARANTY AGREEMENT

Initial Euro Term Loan Amounts

 

Bank

   Euro
Term Loan Amount      Pro
Rata Share  

Citibank, N.A.

   € 87,000,000         100 % 

Total

   € 87,000,000         100 % 

 

APPENDIX A-2-1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Initial Revolving Loan Commitments

 

Bank

   Revolving Loan
Commitment      Pro
Rata Share  

Citibank, N.A.

   $ 20,000,000         66.7 % 

Jefferies Finance LLC

   $ 10,000,000         33.3 % 

Total

   $ 30,000,000         100 % 

 

APPENDIX B-1



--------------------------------------------------------------------------------

APPENDIX C

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

“NOTE: THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY OR ANY DOCUMENT WHICH
CONSTITUTES SUBSTITUTE DOCUMENTATION THEREOF, INCLUDING WRITTEN CONFIRMATIONS OR
REFERENCES THERETO, INTO AUSTRIA AS WELL AS PRINTING OUT ANY E-MAIL
COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN AUSTRIA OR SENDING ANY E-MAIL
COMMUNICATION TO WHICH A PDF SCAN OF THIS DOCUMENT IS ATTACHED TO AN AUSTRIAN
ADDRESSEE OR SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL
SIGNATURE WHICH REFERS TO THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE MAY CAUSE THE
IMPOSITION OF AUSTRIAN STAMP DUTY. ACCORDINGLY, IN PARTICULAR KEEP THE ORIGINAL
DOCUMENT AS WELL AS ALL CERTIFIED COPIES THEREOF AND WRITTEN AND SIGNED
REFERENCES THERETO OUTSIDE OF AUSTRIA AND AVOID PRINTING OUT ANY EMAIL
COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN AUSTRIA OR SENDING ANY E-MAIL
COMMUNICATION TO WHICH A PDF SCAN OF THIS DOCUMENT IS ATTACHED TO AN AUSTRIAN
ADDRESSEE OR SENDING ANY EMAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL
SIGNATURE WHICH REFERS TO THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE.”

XERIUM TECHNOLOGIES, INC.

8537 Six Forks Rd, Suite 300

Raleigh, NC 27615

Attn: Theodore D. Orban

Fax: 919 526-1430

Phone: 919 526-1406

Email: ted.orban@xerium.com

XTI LLC

HUYCK LICENSCO INC.

STOWE WOODWARD LLC

STOWE WOODWARD LICENSCO LLC

WEAVEXX, LLC

XERIUM III (US) LIMITED

XERIUM IV (US) LIMITED

XERIUM V (US) LIMITED

WANGNER ITELPA I LLC

WANGNER ITELPA II LLC

XERIUM ASIA, LLC

ROBEC BRAZIL LLC

8537 Six Forks Rd, Suite 300

Raleigh, NC 27615

Attn: Theodore D. Orban

Fax: 919 526-1430

Phone: 919 526-1406

Email: ted.orban@xerium.com

 

Appendix C-1



--------------------------------------------------------------------------------

in each case, with a copy to:

Xerium Technologies, Inc.

8537 Six Forks Rd, Suite 300

Raleigh, NC 27615

Attn: Theodore D. Orban

Fax: 919 526-1430

Phone: 919 526-1406

Email: ted.orban@xerium.com

XERIUM ITALIA SPA

Casella Postale 109

Via Persicara 70

04100 Latina,

Italy

Attention: Clifford E. Pietrafitta

Telecopier: 39-077- 3 62-9008

XERIUM CANADA INC.

c/o Aird & Berlis

181 Bay Street

Suite 1800

Toronto, Ontario M5J2T9

Attention: Clifford E. Pietrafitta

Telecopier: 416-863-1515

HUYCK.WANGNER AUSTRIA GMBH

C/O XERIUM GERMANY HOLDING GMBH

Föhrstrasse 39

72760 Reutlingen

Germany

Attention: Clifford E. Pietrafitta

Telecopier: 49-712-130-6396

XERIUM GERMANY HOLDING GMBH

Föhrstrasse 39

72760 Reutlingen

Germany

Attention: Clifford E. Pietrafitta

Telecopier: 49-712-130-6396

HUYCK.WANGNER AUSTRALIA PTY. LIMITED

P.O. Box 757

Geelong, Victoria 3220

Australia

Attention: Clifford E. Pietrafitta

Telecopier: 61-352-237-099

WANGNER ITELPA PARTICIPAÇÕES LTDA.

Rod. Americana Piracicaba, Km 156,5

Piracicaba 13400-970, São Paulo, Brazil

Attention: Clifford E. Pietrafitta

Telecopier: 55-19-3424-1947

 

Appendix C-2



--------------------------------------------------------------------------------

XERIUM TECHNOLOGIES BRASIL INDÚSTRIA E COMÉRCIO S.A.

Rod. Americana Piracicaba, Km 156,5

Piracicaba 13400-970, São Paulo, Brazil

Attention: Clifford E. Pietrafitta

Telecopier: 55-19-3424-1947

XERIUM DO BRASIL LTDA.

Avenida Barãs do Rio Branco, 1958/2000

Parte, Suite B, Centro

Petrópolis, Rio de Janeiro, 25680-270 Brazil

Attention: Clifford E. Pietrafitta

Telecopier: 55-24-2237-5449

XERIUM (FRANCE) SAS

12 rue Jean Jaurès

69330 Meyzieu, France

Attention: Clifford E. Pietrafitta

Telecopier: 33-4-72451771

STOWE WOODWARD FRANCE SAS

12 rue Jean Jaurès

69330 Meyzieu, France

Attention: Clifford E. Pietrafitta

Telecopier: 33-4-72451771

STOWE WOODWARD AG

Am Langen Graben 22

52353 Düren Germany

Attention: Clifford E. Pietrafitta

Telecopier: 49-242-184-05319

ROBEC WALZEN GMBH

Am Langen Graben 22

52353 Düren Germany

Attention: Clifford E. Pietrafitta

Telecopier: 49-242-184-05319

HUYCK. WANGNER GERMANY GMBH

Föhrstrasse 39

72760 Reutlingen

Germany

Attention: Clifford E. Pietrafitta

Telecopier: 49-7121-30-6396

HUYCK.WANGNER JAPAN LIMITED

5F, Kokusai Bldg.

2-13-11 Nihonbashi Kayaba-Cho

Chuo-ku, Tokyo, 103-0025

Japan

Attention: Clifford E. Pietrafitta

Telecopier: 81-33-667-0986

 

Appendix C-3



--------------------------------------------------------------------------------

HUYCK.WANGNER UK LIMITED

The Links

2nd Floor, Suite 6

Herne Bay

Kent CT6 7GQ

England

Attention: Clifford E. Pietrafitta

Telecopier: 44-1227-744039

STOWE-WOODWARD (UK) LIMITED

Am Langen Graben 22

52353 Düren

Germany

Attention: Clifford E. Pietrafitta

Telecopier: 49-242-184-05319

XERIUM TECHNOLOGIES LIMITED

The Links

2nd Floor, Suite 6

Herne Bay

Kent CT6 7GQ

England

Attention: Clifford E. Pietrafitta

Telecopier: 44-1227-744039

in each case, with a copy to:

Xerium Technologies, Inc.

8537 Six Forks Rd, Suite 300

Raleigh, NC 27615

Attn: Theodore D. Orban

Fax: 919 526-1430

Phone: 919 526-1406

Email: ted.orban@xerium.com

 

Appendix C-4



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent, Issuing Bank, Swing Loan Lender, and a Bank

For Payments and Borrowing Requests/Interest Election Requests:

Citibank, N.A.

1616 Brett Rd

OPSIII

New Castle, DE 19720

Attention: Annemarie Pavco

Telephone: 302- 894- 6010

Facsimile: 212- 994-0961

Email: glagentofficeops@citigroup.com

Email (for notices by Banks to update administrative details only):

opsloanwebadmin@citigroup.com

Other Notices as Administrative Agent:

Citibank, N.A.

388 Greenwich Street, 34th Floor

New York, NY 10013

Attention: Paul Burroughs, Director

Telephone: 212 816-5053

Facsimile: 646 291-1742

CITICORP NORTH AMERICA, INC.,

as Collateral Agent

Citicorp North America, Inc.

388 Greenwich Street, 34th Floor

New York, NY 10013

Attention: Paul Burroughs, Director

Telephone: 212 816-5053

Facsimile: 646 291-1742

 

Appendix C-5



--------------------------------------------------------------------------------

APPENDIX D

TO CREDIT AND GUARANTY AGREEMENT

Mandatory Cost Formula

 

1. For the purposes of this Appendix D:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Manual or such other law or regulation as may be in force
from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

2. The Mandatory Cost is an addition to the interest rate to compensate Banks
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

3. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Bank, in accordance with the paragraphs set out
below. The Mandatory Cost will be calculated by the Administrative Agent as a
weighted average of the Banks’ Additional Cost Rates (weighted in proportion to
the percentage participation of each Bank in the relevant Term Loan) and will be
expressed as a percentage rate per annum.

 

4. The Additional Cost Rate for any Bank lending from a Facility Office in a
Participating Member State will be the percentage notified by that Bank to the
Administrative Agent. This percentage will be certified by that Bank in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Bank’s participation in all Term Loans
made from that Facility Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of loans made from that
Facility Office.

 

5. The Additional Cost Rate for any Bank lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

in relation to a Term Loan in any currency other than Sterling:

 

E × 0.01

  

per cent per

annum

   300   

 

APPENDIX D-1



--------------------------------------------------------------------------------

Where:

 

A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Bank is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the Term Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.10 (Default Interest)) payable for the relevant
Interest Period on the Term Loan.

 

C is the percentage (if any) of Eligible Liabilities which that Bank is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

E is designed to compensate Banks for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

6. In application of the above formula, A, B, C and D will be included in the
formula as percentages (i.e. 5 per cent will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Bank shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Bank shall supply the following information on or prior
to the date on which it becomes a Bank:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Bank shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

APPENDIX D-2



--------------------------------------------------------------------------------

9. The percentages of each Bank for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Bank notifies
the Administrative Agent to the contrary, each Bank’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Bank and shall be entitled to assume that the information provided by any
Bank or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Banks on the basis of the Additional Cost
Rate for each Bank based on the information provided by each Bank and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Appendix D in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Bank shall, in the absence of manifest error, be conclusive and
binding on all parties to this Agreement.

 

13. The Administrative Agent may from time to time, after consultation with
Xerium and the Banks, determine and notify to all parties to this Agreement any
amendments which are required to be made to this Appendix D in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties to this Agreement.

 

APPENDIX D-3